
	
		II
		112th CONGRESS
		2d Session
		S. 2467
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2012
			Mr. Levin (for himself
			 and Mr. McCain) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for fiscal year
		  2013 for military activities of the Department of Defense and for military
		  construction, to prescribe military personnel strengths for fiscal year 2013,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2013.
		2.Organization of
			 act into divisions; table of contents
			(a)DivisionsThis
			 act is organized into two divisions as follows:
				(1)Division
			 ADepartment of Defense
			 Authorizations.
				(2)Division
			 BMilitary Construction
			 Authorizations.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of act into divisions; table of
				contents.
					Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS
					Title I—PROCUREMENT
					Subtitle A—Authorization of Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide activities.
					Sec. 105. Joint Improvised Explosive Device Defeat
				Fund.
					Sec. 106. Defense Production Act purchases.
					Subtitle B—Specific Programs
					Sec. 111. Multiyear procurement authority for Army CH–47F
				helicopters.
					Sec. 112. Multiyear procurement authority for Arleigh Burke
				class destroyers and associated systems.
					Sec. 113. Multiyear procurement authority for V–22 joint
				aircraft program.
					Sec. 114. Refueling and complex overhaul of the U.S.S. Abraham
				Lincoln.
					Sec. 115. Multiyear procurement authority for Virginia class
				submarine program.
					Sec. 116. Extension of multiyear procurement authority for
				F/A–18E, F/A–18F, and EA–18G aircraft.
					Sec. 117. Authority for reallocation of certain Aegis weapon
				system assets between and within the DDG–51 destroyer and Aegis Ashore programs
				in order to meet mission requirements.
					Sec. 118. Reduction in number of aircraft required to be
				maintained in strategic airlift aircraft inventory.
					Sec. 119. Quadrennial long-term plan for the procurement of
				aircraft for the Navy and the Air Force.
					Sec. 120. Ford class aircraft carrier procurement.
					Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					Sec. 201. Authorization of appropriations.
					Sec. 202. Eligibility for Department of Defense laboratories to
				enter into educational partnerships with educational institutions in United
				States territories and possessions.
					Sec. 203. Transfer of administration of Ocean Research Advisory
				Panel from Department of the Navy to National Oceanic and Atmospheric
				Administration.
					Title III—OPERATION AND MAINTENANCE
					Sec. 301. Operation and maintenance funding.
					Sec. 302. Repeal of redundant authority to ensure
				interoperability of law enforcement and emergency responder
				training.
					Sec. 303. Repeal of certain record keeping and reporting
				requirements applicable to commissary and exchange stores overseas.
					Sec. 304. Authority to pay for contract fees and program costs
				of the Department of Defense Overseas Military Banking Program from operating
				and retained revenue of the program.
					Sec. 305. Expansion of use of uniform funding authority to
				permanent change of station and temporary duty lodging programs operated
				through nonappropriated fund instrumentalities.
					Title IV—MILITARY PERSONNEL AUTHORIZATIONS
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support
				of the reserves.
					Sec. 413. End strengths for military technicians (dual
				status).
					Sec. 414. Fiscal year 2013 limitation on number of non-dual
				status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be
				on active duty for operational support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Title V—MILITARY PERSONNEL AUTHORIZATIONS
					Subtitle A—Officer Personnel Policy 
					Sec. 501. Exception to 30-year retirement for Regular Navy
				warrant officers in the grade of Chief Warrant Officer, W–5.
					Sec. 502. Standardization of grade for certain medical and
				dental branch chief positions.
					Sec. 503. Revision to definition of joint duty assignment to
				include all instructor assignments for joint training and
				education.
					Sec. 504. Extension of temporary authority to reduce minimum
				length of active service as a commissioned officer required for voluntary
				retirement as an officer.
					Sec. 505. Temporary increase in the time-in-grade retirement
				waiver limitation for lieutenant colonels and colonels in the Army, Air Force,
				and Marine Corps and commanders and captains in the Navy.
					Sec. 506. Modification to limitations on number of officers for
				whom service-in-grade requirements may be reduced for retirement in grade upon
				voluntary retirement.
					Sec. 507. Force management enhancements.
					Subtitle B—Reserve Component Management
					Sec. 511. Authority for persons who are lawful permanent
				residents to be appointed as officers of the National Guard.
					Sec. 512. Placement of National Guard non-dual status
				technicians in the excepted service with all dual status National Guard
				technicians.
					Sec. 513. Transfer of responsibility for Reserve Component
				Suicide Prevention and Resilience Program.
					Sec. 514. Authority for service commitment for reservists who
				accept fellowships, scholarships, or grants to be performed in the Selected
				Reserve.
					Sec. 515. Pilot program to allow establishment of active status
				and inactive status lists of members in the inactive National
				Guard.
					Sec. 516. Reinstatement of temporary special retirement
				qualification authority for reserve component members of the Air National Guard
				of the United States with 15 years of qualifying service.
					Subtitle C—Education and Training
					Sec. 521. Inclusion of the School of Advanced Military Studies
				Senior Level Course as a Senior Level service school.
					Sec. 522. Support of Naval Academy athletic
				programs.
					Sec. 523. Modification of eligibility for associate degree
				programs under the Community College of the Air Force.
					Sec. 524. Repeal of requirement that at least 50 percent of
				participants in Senior Reserve Officers’ Training Corps program be eligible for
				in-State tuition.
					Sec. 525. Consolidation of military department authority to
				issue arms, tentage, and equipment to educational institutions not maintaining
				units of Junior ROTC.
					Subtitle D—Defense Dependents Education
					Sec. 531. Transfer of Troops-to-Teachers program from
				Department of Education to Department of Defense and enhancements to the
				program.
					Sec. 532. Modification of authority to allow Department of
				Defense Domestic Dependent Elementary and Secondary schools to enroll certain
				students.
					Sec. 533. Authority for acceptance of gifts and other private
				support for Marine Corps University.
					Subtitle E—Other Matters
					Sec. 541. Air Force Chief and Deputy Chief of
				Chaplains.
					Sec. 542. Authority for additional behavioral health
				professionals to conduct pre-separation medical exams for post-traumatic stress
				disorder.
					Sec. 543. Modification of prohibition on refusal of voter
				registration applications and absentee ballot requests.
					Sec. 544. Inclusion of Northern Mariana Islands as a
				State for purposes of the Uniformed and Overseas Citizens
				Absentee Voting Act.
					Sec. 545. Clarification and enhancement of the role of the
				Staff Judge Advocate to the Commandant of the Marine Corps.
					Sec. 546. Additional requirements for accounting for members of
				the Armed Forces and Department of Defense civilian employees listed as
				missing.
					Sec. 547. Clarification of authorized Fisher House residents at
				the Fisher House for the Families of the Fallen and Meditation Pavilion at
				Dover Air Force Base, Delaware.
					Sec. 548. Repeal of alternative mechanism for required
				allotments from pay for child and spousal support owed by members of the
				uniformed services on active duty.
					Sec. 549. Reduction in requirements for publication in Federal
				Register under Solomon Amendment.
					Title VI—COMPENSATION AND OTHER PERSONNEL BENEFITS
					Sec. 601. Repeal of requirement for payment of Survivor Benefit
				Plan premiums when participant waives retired pay to provide a survivor annuity
				under Federal Employees Retirement System and terminating payment of the
				Survivor Benefit Plan annuity.
					Sec. 602. Transitional compensation for dependent children who
				were carried during pregnancy at the time of the dependent-abuse
				offense.
					Sec. 603. Increase in amount of Officer Affiliation Bonus for
				officers in the Selected Reserve.
					Sec. 604. Basic allowance for housing for two-member couples
				when one is on sea duty.
					Sec. 605. Change to the definition of dependent for purposes of
				limiting the terms of consumer credit for certain members of the Armed Forces
				and their dependents.
					Sec. 606. One-year extension of certain expiring bonus and
				special pay authorities.
					Sec. 607. Revision to certain definitions relating to families
				of servicemembers for purposes of family and medical leave.
					Sec. 608. Increase in maximum amount of incentive bonus for
				reserve component members who convert Military Occupational Specialty to ease
				personnel shortages.
					Sec. 609. Modifications to Career Intermission Pilot
				Program.
					Sec. 610. Permanent change of station allowances for members of
				Selected Reserve units filling a vacancy in another unit after being
				involuntarily separated.
					Title VII—HEALTH CARE PROVISIONS
					Sec. 701. Revisions to TRICARE cost sharing
				requirements.
					Sec. 702. Requirement for Medicare participating physician or
				supplier to accept TRICARE and Veterans Affairs participating
				rates.
					Sec. 703. Authority for automatic enrollment in TRICARE prime
				of dependents of members in pay grades above pay grade E–4.
					Sec. 704. Exclusion from authorized medical care for dependents
				of maternity care for fee-basis surrogate pregnancies.
					Sec. 705. Extension of TRICARE Standard coverage and TRICARE
				Dental Program for members of the Selected Reserve who are involuntarily
				separated.
					Sec. 706. Clarification of applicability of Federal Tort Claims
				Act to subcontractors employed to provide health care services to the
				Department of Defense.
					Sec. 707. Modifications to requirement for Secretary of Defense
				to conduct mental health assessments for members of the Armed Forces deployed
				in connection with a contingency operation.
					Sec. 708. Inclusion of certain over-the-counter drugs in
				TRICARE Uniform formulary.
					Title VIII—ACQUISITION POLICY, ACQUISITION MANAGEMENT, AND
				RELATED MATTERS
					Sec. 801. Reduction in requirements for submission of Selected
				Acquisition Reports for major defense acquisition programs.
					Sec. 802. Authorization for entering into multiyear contracts
				with federally funded research and development centers.
					Sec. 803. Authority for the Secretary of Defense to provide
				fee-for-service inspection and testing by the Defense Contract Management
				Agency for certain critical equipment in the absence of a procurement
				contract.
					Sec. 804. Elimination of continuous-days-of-session requirement
				for congressional notification of the lease of certain vessels by the
				Department of Defense.
					Sec. 805. Disestablishment of Defense Materiel Readiness
				Board.
					Sec. 806. Revision to definition of term commercial
				item for purposes of Federal procurement statutes providing procedures
				for procurement of commercial items.
					Sec. 807. Treatment of reviews of programs experiencing
				critical cost growth when cost growth is primarily due to quantity
				changes.
					Sec. 808. Change in authorities relating to scope of work
				variations.
					Sec. 809. Treatment of procurements on behalf of the Department
				of Defense in accordance with the Department of Energy’s Work for Others
				program.
					Sec. 810. Enhancement of review of acquisition process for
				rapid fielding of capabilities in response to urgent operational
				needs.
					Sec. 811. Repeal of application of requirement to review
				ongoing programs initiated prior to certification under section 2366b of title
				10, United States Code.
					Sec. 812. Permanent authority for use of simplified acquisition
				procedures for certain commercial items.
					Sec. 813. Special emergency procurement authority for domestic
				emergency operations.
					Sec. 814. Defense Coalition Repair Fund.
					Sec. 815. Enhancement of Department of Defense capabilities to
				deter and respond to contractor fraud.
					Sec. 816. Extension of authority for Task Force for Business
				and Stability Operations in Afghanistan.
					Sec. 817. Timeliness rules for filing bid protests at the
				United States Court of Federal Claims.
					Title IX—DEPARTMENT OF DEFENSE ORGANIZATION AND
				MANAGEMENT
					Subtitle A—Intelligence-Related Matters
					Sec. 901. Technical amendments to reflect change in name of
				National Defense Intelligence College to National Intelligence
				University.
					Sec. 902. Authority to provide geospatial intelligence support
				to certain security alliances and regional organizations.
					Sec. 903. Revision of Secretary of Defense authority to engage
				in commercial activities as security for intelligence collection activities and
				military operations abroad.
					Subtitle B—Space Activities
					Sec. 911. Revisions to policy on development and procurement of
				unmanned systems.
					Sec. 912. Repeal of requirement for biennial report on Global
				Positioning System.
					Sec. 913. Repeal of requirement for Operationally Responsive
				Space Program Office in Department of Defense.
					Sec. 914. Commercial space launch cooperation.
					Title X—GENERAL PROVISIONS
					Sec. 1001. Technical amendments to repeal statutory references
				to United States Joint Forces Command.
					Sec. 1002. Redesignation of the Center for Hemispheric Defense
				Studies as the William J. Perry Center for Hemispheric Defense
				Studies.
					Sec. 1003. Congressional funeral support.
					Sec. 1004. Military museums’ acceptance of private
				support.
					Sec. 1005. Clarification of parties with whom Department of
				Defense may conduct exchanges of real property at military
				installations.
					Sec. 1006. Extension of authority to provide assured business
				guarantees to carriers participating in Civil Reserve Air Fleet.
					Sec. 1007. Extension of authority for joint task forces to
				provide support to law enforcement agencies conducting counter-terrorism
				activities.
					Sec. 1008. Pueblo Chemical Depot and Blue Grass Army Depot
				chemical agent and munitions destruction technologies.
					Sec. 1009. Streamlining of procedures for purchase and release
				of materials under Strategic and Critical Materials Stockpiling
				Act.
					Sec. 1010. Requirement for certification once every three years
				rather than annually for authority to provide certain support for counter-drug
				activities to specified foreign countries.
					Sec. 1011. Extension of authority to support unified
				counter-drug and counterterrorism campaign in Colombia and of numerical
				limitation on assignment of United States personnel in Colombia.
					Sec. 1012. Technical clarification of scope of procedures
				required for periodic detention review of individuals detained at United States
				Naval Station, Guantanamo Bay, Cuba.
					Title XI—CIVILIAN PERSONNEL MATTERS
					Sec. 1101. Expansion of persons eligible for expedited Federal
				hiring following completion of National Security Education Program
				scholarship.
					Sec. 1102. Authority for transportation of family household
				pets of civilian personnel during evacuation of non-essential
				personnel.
					Sec. 1103. Extension of authority to fill shortage category
				positions for certain Federal acquisition positions for civilian
				agencies.
					Sec. 1104. Authority to waive annual limitations on premium and
				aggregate pay for certain Federal civilian employees working
				overseas.
					Title XII—MATTERS RELATING TO FOREIGN NATIONS
					Sec. 1201. Improved administration of the American, British,
				Canadian, and Australian Armies’ Program.
					Sec. 1202. Three-year extension of authority for non-reciprocal
				exchanges of Defense personnel between the United States and foreign
				countries.
					Sec. 1203. Repeal of requirement for advance notification to
				Congress of transfer of certain excess defense articles.
					Sec. 1204. Designation of additional High Income
				countries prohibited from receiving International Military Education and
				Training Grant Assistance under chapter 5 of the Foreign Assistance
				Act.
					Sec. 1205. Authority to support operations and activities of
				the Office of Security Cooperation in Iraq.
					Sec. 1206. United States participation in Headquarters
				Eurocorps.
					Sec. 1207. Department of Defense participation in European
				program on multilateral exchange of air transportation and air refueling
				services.
					Sec. 1208. Extension of expiration date of transitional
				authorities to provide assistance to enhance the capacity of counterterrorism
				forces of certain East African countries and Yemen.
					Sec. 1209. Three-year extension of authority to waive
				reimbursement of costs of activities for nongovernmental personnel at
				Department of Defense Regional Centers for Security Studies.
					Sec. 1210. Extension and expansion of authority to acquire
				products and services produced in countries along a major route of supply to
				Afghanistan.
					Sec. 1211. Extension of Commanders’ Emergency Response Program
				in Afghanistan.
					Sec. 1212. Extension of authorities relating to program to
				build the capacity of foreign military forces.
					Sec. 1213. One-year extension of authority to use funds for
				reintegration activities in Afghanistan.
					Sec. 1214. Authority for funds available in the Joint
				Improvised Explosive Device Defeat Fund to be used to support programs that
				mitigate threats to United States forces in Afghanistan.
					Sec. 1215. One-year extension and modification of the authority
				to carry out infrastructure projects in Afghanistan.
					Sec. 1216. Extension of authority for reimbursement of certain
				coalition nations for support provided to United States military
				operations.
					Title XIII—OTHER AUTHORIZATIONS
					Subtitle A—Military Programs
					Sec. 1301. Working capital funds.
					Sec. 1302. National Defense Sealift Fund.
					Sec. 1303. Joint Urgent Operational Needs Fund.
					Sec. 1304. Chemical Agents and Munitions Destruction,
				Defense.
					Sec. 1305. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
					Sec. 1306. Defense Inspector General.
					Sec. 1307. Defense Health Program.
					Subtitle B—Other Matters
					Sec. 1311. Authorization of appropriations for Armed Forces
				Retirement Home.
					Sec. 1312. Authority for transfer of funds to Joint Department
				of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund
				for Captain James A. Lovell Health Care Center, Illinois.
					Title XIV—AUTHORIZATION OF ADDITIONAL APPROPRIATIONS FOR OVERSEAS
				CONTINGENCY OPERATIONS FOR FISCAL YEAR 2013
					Sec. 1401. Purpose.
					Sec. 1402. Army procurement.
					Sec. 1403. Joint Improvised Explosive Device Defeat
				Fund.
					Sec. 1404. Navy and Marine Corps procurement.
					Sec. 1405. Air Force procurement.
					Sec. 1406. Joint Urgent Operational Needs Fund.
					Sec. 1407. Defense-wide activities procurement.
					Sec. 1408. Research, development, test, and
				evaluation.
					Sec. 1409. Operation and maintenance.
					Sec. 1410. Military personnel.
					Sec. 1411. Working Capital Funds.
					Sec. 1412. Defense Health Program.
					Sec. 1413. Drug Interdiction and Counter-Drug Activities,
				Defense-Wide.
					Sec. 1414. Defense Inspector General.
					Sec. 1415. Afghanistan Security Forces Fund.
					Title XV—MILITARY RETIREMENT MODERNIZATION COMMISSION
					Sec. 1501. Short title.
					Sec. 1502. Purpose.
					Sec. 1503. Definitions.
					Sec. 1504. Establishment of Military Retirement Modernization
				Commission.
					Sec. 1505. Commission hearings and meetings.
					Sec. 1506. Principles and procedure for Commission
				recommendations.
					Sec. 1507. Presidential and congressional consideration of
				Commission recommendations.
					Sec. 1508. Authorization of appropriations and
				funding.
					Sec. 1509. Pay for members of the Commission.
					Sec. 1510. Executive Director.
					Sec. 1511. Staff.
					Sec. 1512. Contracting authority.
					Sec. 1513. Judicial review precluded.
					Sec. 1514. Termination.
					Title XVI—BENEFITS FOR FEDERAL CIVILIAN EMPLOYEES IN ZONES OF
				ARMED CONFLICT
					Sec. 1601. Short title.
					Sec. 1602. Definition of designated zone of armed
				conflict.
					Sec. 1603. Benefits for employees in designated zones of armed
				conflict.
					Sec. 1604. Waiver of certain pay limitations.
					Sec. 1605. Leave authorities.
					Sec. 1606. Other benefits for deployed employees in a
				designated zone of armed conflict.
					Division B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to
				be specified by law.
					Title XXI—ARMY MILITARY CONSTRUCTION
					Sec. 2101. Authorized Army construction and land acquisition
				projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain
				fiscal year 2010 project.
					Sec. 2105. Additional authority to carry out certain fiscal
				year 2013 projects.
					Sec. 2106. Extension of authorizations of certain fiscal year
				2009 projects.
					Sec. 2107. Extension of authorizations of certain fiscal year
				2010 projects.
					Title XXII—NAVY MILITARY CONSTRUCTION
					Sec. 2201. Authorized Navy construction and land acquisition
				projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing
				units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain
				fiscal year 2012 project.
					Sec. 2206. Extension of authorizations of certain fiscal year
				2009 projects.
					Sec. 2207. Extension of authorizations of certain fiscal year
				2010 projects.
					Title XXIII—AIR FORCE MILITARY CONSTRUCTION
					Sec. 2301. Authorized air force construction and land
				acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing
				units.
					Sec. 2304. Authorization of appropriations, Air
				Force.
					Sec. 2305. Additional authority to carry out certain fiscal
				year 2013 projects.
					Sec. 2306. Extension of authorizations of certain fiscal year
				2010 projects.
					Title XXIV—DEFENSE AGENCIES MILITARY CONSTRUCTION
					Subtitle A—Defense Agency Authorizations
					Sec. 2401. Authorized defense agencies construction and land
				acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense
				Agencies.
					Sec. 2404. Extension of authorization of certain fiscal year
				2010 project.
					Sec. 2405. Modification of authority to carry out certain
				fiscal year 2012 projects.
					Subtitle B—Chemical Demilitarization
				Authorizations
					Sec. 2411. Authorization of appropriations, chemical
				demilitarization construction, defense-wide.
					Sec. 2412. Modification of authority to carry out certain
				fiscal year 1997 project.
					Title XXV—NORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT
				PROGRAM
					Sec. 2501. Authorized NATO construction and land acquisition
				projects.
					Sec. 2502. Authorization of appropriations, NATO.
					Title XXVI—GUARD AND RESERVE FORCES FACILITIES
					Subtitle A—Project Authorizations and Authorization of
				Appropriations
					Sec. 2601. Authorized Army National Guard construction and land
				acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land
				acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve
				construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard construction and land
				acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land
				acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and
				Reserve.
					Subtitle B—Other Matters
					Sec. 2611. Modification of authority to carry out certain
				fiscal year 2010 and 2011 projects.
					Sec. 2612. Additional authority to carry out certain fiscal
				year 2013 Army projects.
					Sec. 2613. Additional authority to carry out certain fiscal
				year 2013 Air Force projects.
					Sec. 2614. Extension of authorization of certain fiscal year
				2009 project.
					Sec. 2615. Extension of authorization of certain fiscal year
				2010 projects.
					Title XXVII—BASE REALIGNMENT AND CLOSURE ACTIVITIES
					Sec. 2701. Authorization of appropriations for base realignment
				and closure activities funded through Department of Defense Base Closure
				Account 1990.
					Sec. 2702. Authorization of appropriations for base realignment
				and closure activities funded through Department of Defense Base Closure
				Account 2005.
					Sec. 2703. Technical amendments to section 2702 of fiscal year
				2012 act.
					Title XXVIII—MILITARY CONSTRUCTION GENERAL PROVISIONS
					Sec. 2801. Use of proceeds, land conveyance, Tyndall Air Force
				Base, Florida.
					Sec. 2802. Extension of temporary, limited authority to use
				operation and maintenance funds for construction projects in certain areas
				outside the United States.
					Sec. 2803. Authority for use of multiple appropriations for
				infrastructure projects at Arlington National Cemetery.
					Sec. 2804. Revisions to minor military construction
				authorities.
					Sec. 2805. Authority for acceptance of funds to cover
				administrative expenses associated with real property leases and
				easements.
					Sec. 2806. Modification to authorized land conveyance and
				exchange, Joint Base Elmendorf Richardson, Alaska.
					Title XXIX—DEFENSE BASE CLOSURE AND REALIGNMENT
					Sec. 2901. Short title and purpose.
					Sec. 2902. The Commission.
					Sec. 2903. Procedure for making recommendations for base
				closures and realignments.
					Sec. 2904. Closure and realignment of military
				installations.
					Sec. 2905. Implementation.
					Sec. 2906. Department of Defense Base Closure Account
				2012.
					Sec. 2907. Reports.
					Sec. 2908. Congressional consideration of Commission
				report.
					Sec. 2909. Restriction on other base closure
				authority.
					Sec. 2910. Definitions.
					Sec. 2911. Treatment as a base closure law for purposes of
				other provisions of law.
					Sec. 2912. Conforming amendments.
				
			ADEPARTMENT OF
			 DEFENSE AUTHORIZATIONS
			IPROCUREMENT
				AAuthorization of
			 Appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for procurement for the Army as
			 follows:
						(1)For aircraft,
			 $5,853,729,000.
						(2)For missiles,
			 $1,302,689,000.
						(3)For weapons and
			 tracked combat vehicles, $1,501,706,000.
						(4)For ammunition,
			 $1,739,706,000.
						(5)For other
			 procurement, $6,326,245,000.
						102.Navy and Marine
			 CorpsFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for procurement for the Navy
			 and Marine Corps as follows:
						(1)For aircraft,
			 $17,129,296,000.
						(2)For weapons,
			 including missiles and torpedoes, $3,117,578,000.
						(3)For shipbuilding
			 and conversion, $13,579,845,000.
						(4)For other
			 procurement, $6,169,378,000.
						(5)For procurement,
			 Marine Corps, $1,622,955,000.
						(6)For ammunition
			 procurement, Navy and Marine Corps, $759,539,000.
						103.Air
			 Force
						(a)Fiscal year
			 2013Funds are hereby authorized to be appropriated for fiscal
			 year 2013 for procurement for the Air Force as follows:
							(1)For aircraft,
			 $11,002,999,000.
							(2)For ammunition,
			 $599,194,000.
							(3)For missiles,
			 $5,491,846,000.
							(4)For other
			 procurement, $16,720,848,000.
							(b)Advance
			 appropriationsFunds, in the form of advance appropriations, are
			 hereby authorized to be appropriated for procurement of missiles for the Air
			 Force to fully fund the procurement of Advanced Extremely High Frequency
			 communications satellites 5 and 6 and Space Based Infrared System missile
			 warning satellites 5 and 6, as follows:
							(1)For fiscal year
			 2014, $833,500,000.
							(2)For fiscal year
			 2015, $763,900,000.
							(3)For fiscal year
			 2016, $708,400,000.
							(4)For fiscal year
			 2017, $1,107,200,000.
							(5)For fiscal year
			 2018, $1,013,700,000.
							104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for Defense-wide procurement
			 in the amount of $4,187,935,000.
					105.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $227,414,000.
					106.Defense
			 Production Act purchasesFunds
			 are hereby authorized to be appropriated for fiscal year 2013 for purchases
			 under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) in the
			 amount of $89,189,000.
					BSpecific
			 Programs
					111.Multiyear
			 procurement authority for Army CH–47F helicopters
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Army may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2013 program year, for
			 the procurement of airframes for CH–47F helicopters.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2013 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						112.Multiyear
			 procurement authority for Arleigh Burke class destroyers and associated
			 systems
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Navy may enter into multiyear
			 contracts, beginning with the fiscal year 2013 program year, for the
			 procurement of Arleigh Burke class guided missile destroyers, as well as the
			 AEGIS Weapon Systems, MK 41 Vertical Launching Systems, and Commercial
			 Broadband Satellite Systems associated with those vessels.
						(b)Authority for
			 advance procurementThe Secretary of the Navy may enter into one
			 or more contracts, beginning in fiscal year 2013, for advance procurement
			 associated with the vessels and systems for which authorization to enter into a
			 multiyear procurement contract is provided under subsection (a).
						(c)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2013 is subject
			 to the availability of appropriations or funds for that purpose for such later
			 fiscal year.
						113.Multiyear
			 procurement authority for V–22 joint aircraft program
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Navy may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2013 program year, for
			 the procurement of V–22 aircraft for the Department of the Navy, Department of
			 the Air Force and the United States Special Operations Command.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2013 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						114.Refueling and
			 complex overhaul of the U.S.S. Abraham Lincoln
						(a)Amount
			 authorized from SCN accountOf the amount appropriated or
			 otherwise made available for shipbuilding and conversion, Navy, for fiscal year
			 2013, $1,613,392,000 is authorized to be available for the commencement of the
			 nuclear refueling and complex overhaul of the U.S.S. Abraham Lincoln (CVN–72)
			 during fiscal year 2013. The amount authorized to be made available in the
			 preceding sentence is the first increment in the two-year sequence of
			 incremental funding planned for the nuclear refueling and complex overhaul of
			 that vessel.
						(b)Contract
			 authorityThe Secretary of the Navy is authorized to enter into a
			 contract during fiscal year 2013 for the nuclear refueling and complex overhaul
			 of the U.S.S. Abraham Lincoln.
						(c)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (b) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2013 is subject
			 to the availability of appropriations for that purpose for that later fiscal
			 year.
						115.Multiyear
			 procurement authority for Virginia class submarine program
						(a)Authority for
			 multiyear procurementThe Secretary of the Navy may, in
			 accordance with section 2306b of title 10, United States Code, enter into
			 multiyear contracts, beginning with the fiscal year 2014 program year, for
			 procurement of Virginia class submarines and Government-furnished equipment
			 associated with the Virginia class submarine program.
						(b)Authority for
			 advance procurementThe Secretary of the Navy may enter into one
			 or more contracts, beginning in fiscal year 2013, for advance procurement
			 associated with the vessels and equipment for which authorization to enter into
			 a multiyear procurement contract is provided under subsection (a).
						(c)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations or funds for that purpose for such later
			 fiscal year.
						116.Extension of
			 multiyear procurement authority for F/A–18E, F/A–18F, and EA–18G
			 aircraftSection 128 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2217), as amended by Public Law 111–238 (124 Stat. 2500), is further
			 amended by adding at the end the following new subsection:
						
							(f)Extension of
				multiyear authorityWith respect to a multiyear contract entered
				into under subsection (a), the Secretary of the Navy may, notwithstanding any
				provision of section 2306b of title 10, United States Code, to the contrary,
				modify such contract to add a fifth production year to the
				contract.
							.
					117.Authority for
			 reallocation of certain Aegis weapon system assets between and within the
			 DDG–51 destroyer and Aegis Ashore programs in order to meet mission
			 requirements
						(a)AuthorityNotwithstanding
			 any other provision of law, the Secretary of the Navy is authorized to provide
			 Aegis Weapon System (AWS) equipment with Ballistic Missile Defense (BMD)
			 capability to the Missile Defense Agency (MDA) for use in its Aegis Ashore
			 System for installation in the country designated as Host Nation #1 (HN–1) by
			 transferring to MDA such equipment procured with prior-year Shipbuilding and
			 Conversion, Navy (SCN) appropriations for the DDG–51 Destroyer Program. The
			 Secretary of the Navy is further authorized to make adjustments in equipment
			 deliveries in accordance with subparagraph (a)(2) of this section as needed to
			 support shipbuilding schedules for affected ships. The Secretary of the Navy is
			 further authorized to install on an SCN-funded DDG–51 Class Destroyer, AWS
			 equipment with BMD capability procured using appropriations for Research,
			 Development, Test and Evaluation, Defense-Wide (RDT&E,DW). The authority of
			 the Secretary of the Navy under this section shall consist of the following
			 specific authorizations:
							(1)The Secretary of
			 the Navy may transfer AWS equipment with BMD capability procured for the DDG–51
			 Destroyer Program in FY 2010 and FY 2011 to MDA for installation in a
			 shore-based AWS in the country designated as HN–1.
							(2)The Secretary of
			 the Navy may obligate funds appropriated under the subdivision of
			 appropriations DDG–51 Destroyer under the heading
			 Shipbuilding and Conversion,
			 Navy for FY 2012, or may use any AWS assets acquired
			 with such funds, to deliver complete, mission-ready AWS with BMD capability to
			 any DDG–51 Class Destroyer for which SCN funds were appropriated in FY
			 2011.
							(3)The Director, MDA
			 shall transfer AWS equipment with BMD capability procured for installation in a
			 shore-based AWS to the Department of the Navy for the DDG–51 Destroyer Program
			 to replace equipment transferred to MDA under the authority of subparagraph
			 (a)(1). Notwithstanding the appropriation that funded the acquisition of such
			 replacement equipment, the Secretary of the Navy shall fund all work necessary
			 to complete construction and outfitting of any recipient DDG–51 Class Destroyer
			 in the same manner as if the replacement equipment had been acquired using SCN
			 appropriations.
							(b)Relationship to
			 other lawNothing in this section shall be construed to repeal or
			 otherwise modify in any way the limitation on obligation or expenditure of
			 funds for missile defense interceptors in Europe as specified in section 223 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383).
						118.Reduction in
			 number of aircraft required to be maintained in strategic airlift aircraft
			 inventory
						(a)Reduction in
			 inventory requirementSection 8062(g)(1) of title 10, United
			 States Code, is amended—
							(1)by striking
			 Effective October 1, 2011, the and inserting The;
			 and
							(2)by striking
			 301 aircraft and inserting 275 aircraft.
							(b)Modification of
			 certification requirementSubsection (d)(3)(B) of section 137 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2221) is amended by striking 316 strategic airlift
			 aircraft and inserting 275 strategic airlift
			 aircraft.
						119.Quadrennial
			 long-term plan for the procurement of aircraft for the Navy and the Air
			 Force
						(a)In
			 generalSection 231a of title 10, United States Code, is amended
			 to read as follows:
							
								231a.Long-range
				plan for procurement of aircraft for the Navy and Air Force
									(a)Quadrennial
				aircraft procurement planAt the same time that the budget of the
				President is submitted under section 1105(a) of title 31 during each year in
				which the Secretary of Defense submits a quadrennial defense review, the
				Secretary of Defense shall submit to the congressional defense committees a
				long-range plan for the procurement of covered aircraft for the Department of
				the Navy and the Department of the Air Force that supports the aviation force
				structure recommendations of the quadrennial defense review.
									(b)Matters
				includedEach aircraft procurement plan under subsection (a)
				shall include the following:
										(1)A detailed
				schedule for procurement of covered aircraft for the Department of the Navy and
				the Department of the Air Force for the 10-year period beginning on the date on
				which the plan is submitted.
										(2)A notional
				procurement schedule for the 20-year period beginning on the date that is 10
				years after the date on which the plan is submitted.
										(3)For the
				procurement schedules under paragraph (1)—
											(A)the estimated
				levels of annual funding necessary to carry out such schedule;
											(B)a determination by
				the Director of Cost Assessment and Program Evaluation of the level of funding
				necessary to carry out such schedules; and
											(C)an evaluation by
				the Director of the potential risk associated with such schedules, including
				detailed effects on operational plans, missions, deployment schedules, and
				fulfillment of the requirements of the commanders of the combatant
				commands.
											(c)Assessment when
				aircraft procurement budget is insufficientIf the budget for a
				fiscal year provides for funding of the procurement of covered aircraft for
				either the Department of the Navy or the Department of the Air Force at a level
				that is less than the level determined necessary by the Director of Cost
				Assessment and Program Evaluation under subsection (b)(3)(B), the Secretary of
				Defense shall include with the defense budget materials for that fiscal year an
				assessment that describes and discusses the risks associated with the budget,
				including the risk associated with a reduced force structure of aircraft that
				may result from funding covered aircraft procurement at such level.
									(d)CBO
				evaluationNot later than 60 days after the date on which the
				congressional defense committees receive the plan under subsection (a), the
				Director of the Congressional Budget Office shall submit to such committees a
				report assessing the sufficiency of the estimated levels of annual funding
				included in such plan with respect to the budget submitted during the year in
				which the plan is submitted and the future-years defense program submitted
				under section 221 of this title.
									(e)DefinitionsIn
				this section:
										(1)The term
				covered aircraft means the following:
											(A)Fighter
				aircraft.
											(B)Attack
				aircraft.
											(C)Bomber
				aircraft.
											(D)Strategic lift
				aircraft.
											(E)Intratheater lift
				aircraft.
											(F)Intelligence,
				surveillance, and reconnaissance aircraft.
											(G)Tanker
				aircraft.
											(H)Any other major
				support aircraft designated by the Secretary of Defense for purposes of this
				section.
											(2)The term
				budget, with respect to a fiscal year, means the budget for that
				fiscal year that is submitted to Congress by the President under section
				1105(a) of title 31.
										(3)The term
				defense budget materials, with respect to a fiscal year, means
				the materials submitted to Congress by the Secretary of Defense in support of
				the budget for that fiscal year.
										(4)The term
				quadrennial defense review means the review of the defense
				programs and policies of the United States that is carried out every four years
				under section 118 of this
				title.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by striking the item relating to section 231a and
			 inserting the following new item:
							
								
									231a. Long-range plan for procurement of
				aircraft for the Navy and the Air
				Force.
								
								.
						120.Ford class
			 aircraft carrier procurement
						(a)Contract
			 authority for construction of aircraft carriers designated as CVN–78, CVN–79,
			 and CVN–80In the fiscal year immediately following the last
			 fiscal year of the contract for advance procurement for a CVN–21 class aircraft
			 carrier designated CVN–78, CVN–79 or CVN–80, the Secretary of the Navy may
			 enter into a contract for the construction of such aircraft carrier to be
			 funded in the fiscal year of such contract for construction and the succeeding
			 four fiscal years, in the case of the vessel designated CVN–78, and the
			 succeeding five fiscal years, in the case of the vessels designated CVN–79 and
			 CVN–80.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for any subsequent fiscal year is subject to the
			 availability of appropriations for that purpose for such subsequent fiscal
			 year.
						(c)Repeal of
			 superseded provisionSection 121 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2104) is repealed.
						IIRESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION
				201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army,
			 $8,929,415,000.
					(2)For the Navy,
			 $16,882,877,000.
					(3)For the Air Force,
			 $25,428,046,000.
					(4)For Defense-wide
			 activities, $17,982,161,000.
					(5)For the Director
			 of Operational Test and Evaluation, $185,268,000.
					202.Eligibility for
			 Department of Defense laboratories to enter into educational partnerships with
			 educational institutions in United States territories and possessions
					(a)EligibilitySection
			 2194(a) of title 10, United States Code, is amended by inserting , the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 and any possession of the United States after institutions of
			 the United States.
					(b)Technical
			 amendmentParagraph (2) of such section is amended by inserting
			 (20 U.S.C. 7801) before the period.
					203.Transfer of
			 administration of Ocean Research Advisory Panel from Department of the Navy to
			 National Oceanic and Atmospheric Administration
					(a)Authority for
			 ocean research and resources advisory panelSubsection (a) of
			 section 7903 of title 10, United States Code, is amended—
						(1)in the matter
			 preceding paragraph (1)—
							(A)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
							(B)by inserting
			 and Resources after Ocean Research;
							(C)by striking
			 Panel consisting and inserting Panel. The Panel shall
			 consist; and
							(D)by striking
			 chairman and inserting Administrator of the National
			 Oceanic and Atmospheric Administration, on behalf of the
			 Council;
							(2)in paragraph (1),
			 by striking National Academy of Science and inserting
			 National Academies; and
						(3)by striking
			 paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs
			 (2) and (3), respectively.
						(b)Responsibilities
			 of panelSubsection (b) of such section is amended—
						(1)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(3)by striking
			 paragraph (2) and inserting the following new paragraphs (2) and (3):
							
								(2)To advise the
				Council on the determination of scientific priorities and needs.
								(3)To provide the
				Council strategic advice regarding national ocean program execution and
				collaboration.
								.
						(c)Funding To
			 support activities of panelSubsection (c) of such section is
			 amended by striking Secretary of the Navy and inserting
			 Secretary of Commerce.
					(d)Conforming
			 amendmentSection 7902(e)(1) of such title is amended by striking
			 Ocean Research Advisory Panel and inserting Ocean
			 Research and Resources Advisory Panel.
					(e)Clerical
			 amendments
						(1)Section
			 headingThe heading of section 7903 of such title is amended to
			 read as follows:
							
								7903.Ocean Research and Resources Advisory
				Panel
								.
						(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 665 of such title is amended to read as
			 follows:
							
								
									7903. Ocean Research and Resources
				Advisory
				Panel.
								
								.
						(f)ReferencesAny
			 reference to the Ocean Research Advisory Panel in any law, regulation, map,
			 document, record, or other paper of the United States shall be deemed to be a
			 reference to the Ocean Research and Resources Advisory Panel.
					IIIOPERATION AND
			 MAINTENANCE
				301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
					(1)For the Army,
			 $36,608,592,000.
					(2)For the Navy,
			 $41,606,943,000.
					(3)For the Marine
			 Corps, $5,983,163,000.
					(4)For the Air Force,
			 $35,435,360,000.
					(5)For Defense-wide
			 activities, $31,993,013,000.
					(6)For the Army
			 Reserve, $3,162,008,000.
					(7)For the Navy
			 Reserve, $1,246,982,000.
					(8)For the Marine
			 Corps Reserve, $272,285,000.
					(9)For the Air Force
			 Reserve, $3,166,482,000.
					(10)For the Army
			 National Guard, $7,108,612,000.
					(11)For the Air
			 National Guard, $6,015,455,000.
					(12)For the United
			 States Court of Appeals for the Armed Forces, $13,516,000.
					(13)For the
			 Department of Defense Acquisition Workforce Development Fund,
			 $274,198,000.
					(14)For Environmental
			 Restoration, Army, $335,921,000.
					(15)For Environmental
			 Restoration, Navy, $310,594,000.
					(16)For Environmental
			 Restoration, Air Force, $529,263,000.
					(17)For Environmental
			 Restoration, Defense-wide, $11,133,000.
					(18)For Environmental
			 Restoration, Formerly Used Defense Sites, $237,543,000.
					(19)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $108,759,000.
					(20)For Cooperative
			 Threat Reduction programs, $519,111,000.
					302.Repeal of
			 redundant authority to ensure interoperability of law enforcement and emergency
			 responder trainingSection 372
			 of title 10, United States Code, is amended—
					(1)by striking
			 (a) In
			 general.— before The Secretary of
			 Defense; and
					(2)by striking
			 subsection (b).
					303.Repeal of
			 certain record keeping and reporting requirements applicable to commissary and
			 exchange stores overseas
					(a)RepealSection
			 2489 of title 10, United States Code, is amended by striking subsections (b)
			 and (c).
					(b)Technical
			 amendmentsSuch section is further amended—
						(1)by striking
			 (1) after (a) General
			 authority.—;
						(2)by redesignating
			 paragraph (2) as subsection (b) and inserting Limitations.— before In
			 establishing; and
						(3)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
						304.Authority to
			 pay for contract fees and program costs of the Department of Defense Overseas
			 Military Banking Program from operating and retained revenue of the
			 program
					(a)Use of generated
			 revenueThe Secretary of Defense, in carrying out the Overseas
			 Military Banking Program of the Department of Defense (in this section referred
			 to as the Program), may use the operating and retained revenue
			 generated by the Program to pay for the following:
						(1)Contract fees
			 related to any contract entered into for the purpose of carrying out the
			 Program.
						(2)Costs incurred
			 under the Program for providing (A) contract formation and administration
			 services relating to the Program contract, and (B) financial services to the
			 military services and military personnel.
						(b)Collection of
			 amounts owed
						(1)Authority to
			 collect amounts owed by deductions from payUnder regulations
			 prescribed by the Secretary of Defense, at the request of the head of the
			 Program, a disbursing official of the United States may, on behalf of the
			 Program, collect by deduction from the amount of pay owed to a member or an
			 employee any amount of funds the member or employee owes to the Program as a
			 result of delinquencies or a default on loans or fees not disputed by the
			 member or employee. The amount deducted from the pay owed to a member or an
			 employee with respect to a pay period may not exceed 15 percent of the
			 disposable pay of the member or employee for that pay period, except that a
			 greater percentage may be deducted with the written consent of the member or
			 employee.
						(2)Due process
			 protectionsCollections under this subsection shall be carried
			 out in accordance with procedures substantially equivalent to the procedures
			 required under section 3716(a) of title 31, United States Code.
						305.Expansion of
			 use of uniform funding authority to permanent change of station and temporary
			 duty lodging programs operated through nonappropriated fund
			 instrumentalities
					(a)Inclusion of
			 additional programsSubsection (a) of section 2491 of title 10,
			 United States Code, is amended—
						(1)by striking
			 Under regulations and inserting (1) Under
			 regulations;
						(2)by striking
			 morale, welfare, and recreation programs the first place it
			 appears and inserting a program specified in paragraph
			 (2);
						(3)by striking
			 morale, welfare, and recreation programs the second place it
			 appears and inserting such programs; and
						(4)by adding at the
			 end the following new paragraph:
							
								(2)This section applies with respect to
				the following:
									(A)Morale, welfare, and recreation
				programs of the Department of Defense.
									(B)Permanent change of station and
				temporary duty lodging programs conducted as supplemental mission programs of
				the Department of
				Defense.
									.
						(b)Conforming
			 amendmentsSuch section is further amended—
						(1)in subsection (b),
			 by striking morale, welfare, and recreation program and
			 inserting program specified in subsection (a)(2); and
						(2)in subsection
			 (c)(1), by striking morale, welfare, and recreation programs within the
			 Department of Defense and inserting a program specified in
			 subsection (a)(2).
						(c)Clerical
			 amendments
						(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								2491.Uniform funding and management of morale,
				welfare, and recreation programs and certain supplemental mission
				programs
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of subchapter III
			 of chapter 147 of such title is amended by striking the item relating to
			 section 2491 and inserting the following new item:
							
								
									2491. Uniform funding and management of
				morale, welfare, and recreation programs and certain supplemental mission
				programs.
								
								.
						IVMILITARY
			 PERSONNEL AUTHORIZATIONS
				AActive
			 Forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2013, as follows:
						(1)The Army,
			 552,100.
						(2)The Navy,
			 322,700.
						(3)The Marine Corps,
			 197,300.
						(4)The Air Force,
			 328,900.
						BReserve
			 Forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2013, as
			 follows:
							(1)The Army National
			 Guard of the United States, 358,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 62,500.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 101,600.
							(6)The Air Force
			 Reserve, 70,500.
							(7)The Coast Guard
			 Reserve, 9,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve for any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the reservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2013, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,277.
						(3)The Navy Reserve,
			 10,114.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,305.
						(6)The Air Force
			 Reserve, 2,888.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2013 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,445.
						(2)For the Army
			 National Guard of the United States, 28,380.
						(3)For the Air Force
			 Reserve, 10,283.
						(4)For the Air
			 National Guard of the United States, 21,101.
						414.Fiscal year
			 2013 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2013, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2013, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2013, may not exceed 90.
							(b)Non-Dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2013, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnel
						(a)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 military personnel for fiscal year 2013 a total of $128,430,025,000.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2013.
						VMILITARY PERSONNEL
			 AUTHORIZATIONS
				AOfficer Personnel
			 Policy 
					501.Exception to
			 30-year retirement for Regular Navy warrant officers in the grade of Chief
			 Warrant Officer, W–5
						(a)Exception to
			 30-Year statutory retirementParagraph (1) of section 1305(a) of
			 title 10, United States Code, is amended—
							(1)by inserting
			 or a regular Navy warrant officer in the grade of chief warrant officer,
			 W–5, exempted under paragraph (3) after Army warrant
			 officer; and
							(2)by striking
			 he and inserting the officer.
							(b)Modification of
			 statutory retirement from 30 to 33 years for navy chief warrant officer,
			 W–5Such section is further amended by adding at the end the
			 following new paragraph:
							
								(3)In the case of a regular Navy warrant
				officer in the grade of chief warrant officer, W–5, the officer shall be
				retired 60 days after the date on which the officer completes 33 years of total
				active
				service.
								.
						502.Standardization
			 of grade for certain medical and dental branch chief positions
						(a)Army
							(1)Chief of nurse
			 corpsSection 3069(b) of title 10, United States Code, is amended
			 by striking major general in the second sentence and inserting
			 brigadier general.
							(2)Deputy and
			 assistant chiefs of branchesSection 3039(b) of such title is
			 amended by striking major general in the last sentence and
			 inserting brigadier general.
							(b)Navy
							(1)Chief of dental
			 corpsSection 5138(a) of such title is amended by striking
			 not below and inserting in.
							(2)Director of
			 nurse corpsSection 5150(c) of such title is amended—
								(A)in the first
			 sentence, by striking rear admiral the first place it appears
			 and all that follows through Service Corps and inserting
			 rear admiral (lower half); and
								(B)by striking the
			 last sentence.
								(3)Conforming
			 amendmentSection 526(a)(2) of such title is amended by striking
			 160 and inserting 161.
							(c)Air
			 Force
							(1)Chief of nurse
			 corpsSection 8069(b) of such title is amended by striking
			 major general in the second sentence and inserting
			 brigadier general.
							(2)Assistant
			 surgeon general for dental servicesSection 8081 of such title is
			 amended by striking major general in the second sentence and
			 inserting brigadier general.
							503.Revision to
			 definition of joint duty assignment to include all instructor assignments for
			 joint training and educationSection 668(b)(2) of title 10, United States
			 Code, is amended by striking assignments for joint and all that
			 follows through Phase II and inserting student
			 assignments for joint training and education.
					504.Extension of
			 temporary authority to reduce minimum length of active service as a
			 commissioned officer required for voluntary retirement as an officer
						(a)ArmySection
			 3911(b)(2) of title 10, United States Code, is amended by striking
			 September 30, 2013 and inserting September 30,
			 2018.
						(b)Navy and Marine
			 CorpsSection 6323(a)(2)(B) of such title is amended by striking
			 September 30, 2013 and inserting September 30,
			 2018.
						(c)Air
			 ForceSection 8911(b)(2) of such title is amended by striking
			 September 30, 2013 and inserting September 30,
			 2018.
						(d)Technical
			 amendmentsEach of the sections specified in subsections (a),
			 (b), and (c) is further amended by striking the date of the enactment of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 and inserting January 7, 2011,.
						505.Temporary
			 increase in the time-in-grade retirement waiver limitation for lieutenant
			 colonels and colonels in the Army, Air Force, and Marine Corps and commanders
			 and captains in the NavySection 1370(a)(2)(F) of title 10, United
			 States Code, is amended—
						(1)by striking
			 December 31, 2007 and inserting September 30,
			 2018; and
						(2)by striking
			 Air Force and inserting Army, Air Force, and Marine
			 Corps.
						506.Modification to
			 limitations on number of officers for whom service-in-grade requirements may be
			 reduced for retirement in grade upon voluntary retirementSection 1370(a)(2) of title 10, United
			 States Code, is amended—
						(1)in subparagraph
			 (E), by inserting , or two, whichever is greater before the
			 period at the end; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(G)Notwithstanding subparagraph (E),
				during the period ending on September 30, 2017, the total number of brigadier
				generals and major generals of the Army, Air Force, and Marine Corps, and the
				total number of rear admirals (lower half) and rear admirals of the Navy, for
				whom a reduction is made under this section during any fiscal year in the
				period of service-in-grade otherwise required under this paragraph—
									(i)for officers of the Army, Navy, and
				Air Force, may not exceed five percent of the authorized active-duty strength
				for that fiscal year for officers of that armed force in those grades;
				and
									(ii)for officers of the Marine Corps, may
				not exceed ten percent of the authorized active-duty strength for that fiscal
				year for officers in those
				grades.
									.
						507.Force
			 management enhancements
						(a)Reinstatement of
			 authority for enhanced selective early retirement boards and early
			 dischargesSection 638a of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 , during the period beginning on October 1, 1990, and all that
			 follows through December 31, 2012,; and
								(B)by inserting at
			 the end the following new sentence: Any such authority provided the
			 Secretary of a military department under the preceding sentence shall expire as
			 specified by the Secretary of Defense, but not later than December 31,
			 2018.;
								(2)in subsection (b),
			 by striking paragraph (3);
							(3)by adding at the
			 end of subsection (c) the following new paragraph:
								
									(4)In the case of an action authorized
				under subsection (b)(2), the Secretary of Defense may also authorize the
				Secretary of the military department concerned to waive the five-year period
				specified in section 638(c) of this title if the Secretary of Defense
				determines that it is necessary for the Secretary of that military department
				to have such authority in order to meet mission
				needs.
									;
				and
							(4)in subsection
			 (d)(2), by striking except that during the period beginning on October
			 1, 2006, and ending on December 31, 2012, in subparagraphs (A) and (B)
			 and inserting except that through December 31, 2018,.
							(b)Authority To
			 reduce years of service for mandatory retirement for certain officers in pay
			 grades O–5 and O–6
							(1)Lieutenant
			 colonels and navy commandersSection 633 of such title is amended
			 by adding at the end the following new subsection:
								
									(c)Authority for
				earlier mandatory retirementUnder regulations prescribed by the
				Secretary of Defense, during the period beginning on January 1, 2013, and
				ending on December 31, 2018, the Secretary concerned may reduce the amount of
				service specified in subsection (a) from 28 years to a period (determined by
				the Secretary concerned) of not less than 25 years of active commissioned
				service. Any such reduction under this subsection may not become effective
				before the first day of the twelfth calendar month beginning after the month in
				which the Secretary concerned approves and announces the
				reduction.
									.
							(2)Colonels and
			 navy captainsSection 634 of such title is amended by adding at
			 the end the following new subsection:
								
									(c)Authority for
				earlier mandatory retirementUnder regulations prescribed by the
				Secretary of Defense, during the period beginning on January 1, 2013, and
				ending on December 31, 2018, the Secretary concerned may reduce the amount of
				service specified in subsection (a) from 30 years to a period (determined by
				the Secretary concerned) of not less than 27 years of active commissioned
				service. Any such reduction under this subsection may not become effective
				before the first day of the twelfth calendar month beginning after the month in
				which the Secretary concerned approves and announces the
				reduction.
									.
							BReserve Component
			 Management
					511.Authority for
			 persons who are lawful permanent residents to be appointed as officers of the
			 National GuardSection
			 313(b)(1) of title 32, United States Code, is amended by inserting or
			 have been lawfully admitted to the United States for permanent residence under
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) before the
			 semicolon.
					512.Placement of
			 National Guard non-dual status technicians in the excepted service with all
			 dual status National Guard techniciansSection 709(e) of title 32, United States
			 Code, is amended in the second sentence—
						(1)by striking
			 However, a position and inserting A position;
			 and
						(2)by striking
			 if the and all that follows and inserting a period.
						513.Transfer of
			 responsibility for Reserve Component Suicide Prevention and Resilience
			 Program
						(a)Codification and
			 extension
							(1)In
			 generalChapter 1007 of title 10, United States Code, is amended
			 by adding at the end the following new section:
								
									10219.Suicide
				prevention and community healing and response program
										(a)Program
				requirementThe Secretary of Defense shall carry out a program to
				provide National Guard and Reserve members and their families with training in
				suicide prevention and community healing and response to suicide.
										(b)Suicide
				prevention trainingUnder the program, the Secretary shall
				provide National Guard and Reserve members with training in suicide prevention.
				Such training may include—
											(1)describing the
				warning signs for suicide and teaching effective strategies for prevention,
				intervention, and postvention;
											(2)examining the
				influence of military culture on risk and protective factors for suicide;
				and
											(3)engaging in
				interactive case scenarios and role plays to practice effective intervention
				strategies.
											(c)Community
				healing and response training (Postvention)Under the program,
				the Secretary shall provide the families and communities of National Guard and
				Reserve members with training in responses to suicide that promote individual
				and community healing. Such training may include—
											(1)enhancing
				collaboration among community members and local service providers to create an
				integrated, coordinated community response to suicide;
											(2)communicating best
				practices for preventing suicide, including safe messaging, appropriate
				memorial services, and media guidelines;
											(3)addressing the
				impact of suicide on the military and the larger community, and the increased
				risk that can result; and
											(4)managing resources
				to assist key community and military service providers in helping the families,
				friends, and fellow servicemembers of a suicide victim through the processes of
				grieving and healing.
											(d)Community
				training assistanceThe program shall include the provision of
				assistance with such training to the local communities of those members and
				families, to be provided in coordination with local community programs.
										(e)CollaborationThe
				Secretary shall collect and analyze lessons learned and
				suggestions from State National Guard and Reserve organizations with existing
				or developing suicide prevention and community response programs.
										(f)TerminationThe
				program under this section shall terminate on October 1,
				2015.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										10219. Suicide prevention and community
				healing and response
				program.
									
									.
							(b)Repeal of
			 superseded provisionSubsection (i) of section 582 of the
			 National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note)
			 is repealed.
						514.Authority for
			 service commitment for reservists who accept fellowships, scholarships, or
			 grants to be performed in the Selected Reserve
						(a)In
			 generalSection 2603(b) of title 10, United States Code, is
			 amended by inserting (or in the case of a member of the Selected
			 Reserve, on active duty or in the Selected Reserve as specified in the
			 agreement) after active duty.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 agreements entered into under section 2603(b) of title 10, United States Code,
			 after the date of the enactment of this Act.
						515.Pilot program
			 to allow establishment of active status and inactive status lists of members in
			 the inactive National Guard
						(a)Authority To
			 maintain active and inactive status lists in the inactive national
			 guardSection 303 of title 32, United States Code, is amended by
			 adding at the end the following new subsection:
							
								(d)(1)The Secretary of the
				Army and the Secretary of the Air Force may maintain an active status list and
				an inactive status list of members in the inactive Army National Guard and the
				inactive Air National Guard, respectively.
									(2)The total number of Army National
				Guard and Air National Guard members, combined, on the active status lists and
				the inactive status lists assigned to the inactive National Guard may not
				exceed 10,000 during any period.
									(3)The total number of Army National
				Guard and Air National Guard members, combined, on the active status lists of
				the inactive National Guard may not exceed 4,000 during any period.
									(4)The authority under this subsection
				expires at the close of December 31,
				2015.
									.
						(b)Two-Way
			 transfers of members formerly enlisted in inactive national
			 guardSubsection (b) of such section is amended—
							(1)by striking
			 Under such at the beginning of the first sentence and inserting
			 (1) Except as provided in paragraph (2) and under such;
							(2)by striking
			 Under such at the beginning of the second sentence and inserting
			 Except as provided in paragraph (2) and under such; and
							(3)by adding at the
			 end the following new paragraph:
								
									(2)During the period beginning on the
				date of the enactment of this paragraph and ending on December 31, 2015, an
				enlisted member of the active Army National Guard may be transferred to the
				inactive Army National Guard without regard to whether the member was formerly
				enlisted in the inactive Army National Guard and an enlisted member of the
				active Air National Guard may be transferred to the inactive Air National Guard
				without regard to whether the member was formerly enlisted in the inactive Air
				National
				Guard.
									.
							(c)Definition of
			 active statusSection 101(d)(4) of title 10,
			 United States Code, is amended by adding at the end the following new sentence:
			 However, in the case of members of the Army National Guard of the United
			 States during any period during which there is an inactive status list for the
			 inactive Army National Guard under section 303(d) of title 32, such term means
			 the status of such a member who is not assigned to the inactive status list of
			 the inactive Army National Guard, on another inactive status list, or in the
			 Retired Reserve, and in the case of members of the Air National Guard of the
			 United States during any period during which there is an inactive status list
			 for the inactive Air National Guard under section 303(d) of title 32, such term
			 means the status of such a member who is not assigned to the inactive status
			 list of the inactive Air National Guard, on another inactive status list, or in
			 the Retired Reserve..
						(d)Members in
			 inactive status; training categoriesSection 10141 of such title
			 is amended by adding at the end the following new subsection:
							
								(d)(1)During any period during
				which there is an inactive status list for the inactive Army National Guard
				under section 303(d) of title 32—
										(A)the first sentence of subsection (b)
				shall apply only with respect to Reserves assigned to the inactive Army
				National Guard who are assigned to the inactive status list; and
										(B)the exclusion of the Army National
				Guard of the United States under the first sentence of subsection (c) shall be
				inapplicable.
										(2)During any period during which there
				is an inactive status list for the inactive Air National Guard under section
				303(d) of title 32—
										(A)the first sentence of subsection (b)
				shall apply only with respect to Reserves assigned to the inactive Air National
				Guard who are assigned to the inactive status list; and
										(B)the exclusion of the Air National
				Guard of the United States under the first sentence of subsection (c) shall be
				inapplicable.
										.
						(e)Computation of
			 years of service for entitlement to retired payParagraph (3) of
			 section 12732(b) of such title is amended to read as follows:
							
								(3)Service in the
				inactive National Guard (for any period other than a period during which there
				is an inactive status list for the inactive National Guard under section 303(d)
				of title 32) and service while assigned to the inactive status list of the
				inactive National Guard (for any period during which there is an inactive
				status list for the inactive National Guard under section 303(d) of title
				32).
								.
						(f)Eligibility for
			 inactive-Duty training paySection 206(c) of title 37, United
			 States Code, is amended by adding at the end the following new sentence:
			 However, with respect to any period during which there is an inactive
			 status list for the inactive National Guard under section 303(d) of title 32,
			 the limitation in the preceding sentence shall be applicable to persons
			 assigned to the inactive status list of the inactive National Guard, rather
			 than to persons enlisted in the inactive National Guard..
						(g)Reporting
			 required
							(1)In
			 generalFor each fiscal year during which there is an inactive
			 status list for the inactive National Guard under section 303(d) of title 32,
			 the Secretary of the Army and the Secretary of the Air Force, respectively,
			 shall submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report detailing service in the active status of the inactive
			 National Guard.
							(2)Matters
			 coveredReports under this subsection shall cover the
			 following:
								(A)For each member
			 transferred into the active status of the inactive National Guard, the
			 member’s—
									(i)rank;
									(ii)years of
			 service;
									(iii)military
			 occupational specialty;
									(iv)date of transfer
			 to the active status list of the inactive National Guard;
									(v)date
			 of entry, if applicable, into the Integrated Disability Evaluation
			 System;
									(vi)date of exit, if
			 applicable, from the Integrated Disability Evaluation System;
									(vii)date of
			 separation from the National Guard, if applicable; and
									(viii)number of
			 retirement points earned.
									(B)For each member
			 enlisting in or transferring to the Selected Reserve to fill a National Guard
			 vacancy created by another person’s transfer to the active status list of the
			 inactive National Guard, the member’s—
									(i)date
			 of entry into the National Guard;
									(ii)rank;
									(iii)military
			 occupational specialty;
									(iv)prior service, if
			 any, in the active component or the Selected Reserve;
									(v)participation in
			 training (as well as the length of the training), including any specialized or
			 leadership training, to facilitate the transfer to the Selected Reserve;
									(vi)monetary
			 incentives, if any, and the period of any corresponding service obligation,
			 received for enlisting in or transferring to the Selected Reserve;
									(vii)first period of
			 inactive duty training; and
									(viii)first period of
			 annual training.
									516.Reinstatement
			 of temporary special retirement qualification authority for reserve component
			 members of the Air National Guard of the United States with 15 years of
			 qualifying service
						(a)Reinstatement of
			 authoritySubsection (a)(1) of section 12731a of title 10, United
			 States Code, is amended—
							(1)in subparagraph
			 (A), by striking October 1, 1991, and inserting the first
			 day of a period described in subsection (b) that is applicable to that
			 member; and
							(2)in subparagraph
			 (B), by striking after that date and before the end of the period
			 described in subsection (b) and inserting during a period
			 described in subsection (b) that is applicable to that member.
							(b)Period of
			 authoritySubsection (b) of such section is amended to read as
			 follows:
							
								(b)Period of
				authorityA period referred to in subsection (a)(1) is any of the
				following:
									(1)With respect to
				any member of the Selected Reserve of a reserve component, the period beginning
				on October 23, 1992, and ending on December 31, 2001.
									(2)With respect to a
				member of the Selected Reserve of the Air National Guard of the United States,
				the period beginning on October 1, 2012, and ending on December 31,
				2018.
									.
						CEducation and
			 Training
					521.Inclusion of
			 the School of Advanced Military Studies Senior Level Course as a Senior Level
			 service schoolSection
			 2151(b)(1) of title 10, United States Code, is amended by adding at the end the
			 following new subparagraph:
						
							(E)The United States
				Army Command and General Staff College’s School of Advanced Military Studies
				Senior Level
				Course.
							.
					522.Support of
			 Naval Academy athletic programs
						(a)In
			 generalChapter 603 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								6981.Support of
				athletic and physical fitness programs
									(a)Authority
										(1)In
				generalThe Secretary of the Navy may enter into agreements,
				including cooperative agreements (as described in section 6305 of title 31),
				with the association to manage any aspect of the athletic and physical fitness
				programs of the Naval Academy.
										(2)Association
				definedIn this section, the term association
				means the Naval Academy Athletic Association and its successors and
				assigns.
										(b)Authority To
				provide support to association
										(1)Authority to
				transfer funds to the associationThe Secretary may transfer
				funds to the association to pay expenses incurred by the association in
				managing the athletic and physical fitness programs of the Naval
				Academy.
										(2)Authority to
				provide other supportThe Secretary may provide personal property
				and the services of members of the naval service and civilian personnel of the
				Department of the Navy to assist the association in managing the athletic and
				physical fitness programs of the Naval Academy.
										(c)Acceptance of
				gifts from the associationThe Secretary may accept from the
				association funds, supplies, and services for the support of the athletic and
				physical fitness programs of the Naval Academy.
									(d)Receipt and
				retention of funds
										(1)Funds received
				from the associationThe Secretary may receive from the
				association funds generated by the athletic and physical fitness programs of
				the Naval Academy and any other activity of the association and to retain and
				use such funds to further the mission of the Naval Academy. Receipt and
				retention of such funds shall be subject to oversight by the Secretary of the
				Navy.
										(2)Funds received
				from ncaaThe Secretary may accept, use, and retain funds from
				the National Collegiate Athletic Association and to transfer all or part of
				those funds to the association for the support of the athletic and physical
				fitness programs of the Naval Academy.
										(3)User
				feesThe Secretary may charge user fees to the association for
				the association’s use of Naval Academy facilities for the conduct of summer
				athletic camps. Fees collected under this subsection may be retained for use in
				support of the Naval Academy athletic program and shall remain available until
				expended.
										(e)Licensing,
				marketing, and sponsorship agreementsThe Secretary may enter
				into an agreement with the association authorizing the association to represent
				the Department of the Navy in connection with licensing, marketing, and
				sponsorship agreements relating to trademarks and service marks identifying the
				Naval Academy, to the extent authorized by the Chief of Naval Research and in
				accordance with sections 2260 and 5022 of this title. Notwithstanding section
				2260(d) of this title, any funds generated by the licensing, marketing, and
				sponsorship under such agreement may be accepted, used, and be retained by the
				Secretary of the Navy or transferred by the Secretary to the association for
				the athletic and physical fitness programs of the Naval Academy.
									(f)Authorized
				service on board of directorsThe Secretary may authorize members
				of the naval service and civilian personnel of the Department of the Navy to
				serve in accordance with sections 1033 and 1589 of this title as members of the
				governing board of the association.
									(g)ConditionsThe
				authority provided in this section with respect to the association is available
				only so long as the association continues to—
										(1)qualify as a
				nonprofit organization under section 501(c)(3) of the Internal Revenue Code of
				1986 and operates in accordance with this section, the laws of the State of
				Maryland, and the constitution and bylaws of the association; and
										(2)operate
				exclusively to support the athletic and physical fitness programs of the Naval
				Academy.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									6981. Support of athletic and physical
				fitness
				programs.
								
								.
						523.Modification of
			 eligibility for associate degree programs under the Community College of the
			 Air ForceSection 9315(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)Enlisted members
				of the armed forces other than the Air Force participating in joint-service
				medical training and education or who are serving as instructors in such
				joint-service medical training and
				education.
							.
					524.Repeal of
			 requirement that at least 50 percent of participants in Senior Reserve
			 Officers’ Training Corps program be eligible for in-State tuitionSection 2107 of title 10, United States
			 Code, is amended by striking the third sentence of subsection (c)(1).
					525.Consolidation
			 of military department authority to issue arms, tentage, and equipment to
			 educational institutions not maintaining units of Junior ROTC
						(a)ConsolidationChapter
			 152 of title 10, United States Code, is amended by inserting after section 2552
			 the following new section:
							
								2552a.Arms,
				tentage, and equipment: educational institutions not maintaining units of
				Junior ROTC The Secretary of
				a military department may issue arms, tentage, and equipment to an educational
				institution at which no unit of the Junior Reserve Officers’ Training Corps is
				maintained if the educational institution—
									(1)offers a course in
				military training prescribed by that Secretary; and
									(2)has a student body
				of at least 50 students who are in a grade above the eighth
				grade.
									.
						(b)Conforming
			 repealsSections 4651, 7911, and 9651 of such title are
			 repealed.
						(c)Clerical
			 amendments
							(1)The table of
			 sections at the beginning of chapter 152 of such title is amended by inserting
			 after the item relating to section 2552 the following new item:
								
									
										2552a. Arms, tentage, and equipment:
				educational institutions not maintaining units of Junior
				ROTC.
									
									.
							(2)The table of
			 sections at the beginning of chapter 441 of such title is amended by striking
			 the item relating to section 4651.
							(3)The table of
			 sections at the beginning of chapter 667 of such title is amended by striking
			 the item relating to section 7911.
							(4)The table of
			 sections at the beginning of chapter 941 of such title is amended by striking
			 the item relating to section 9651.
							DDefense Dependents
			 Education
					531.Transfer of
			 Troops-to-Teachers program from Department of Education to Department of
			 Defense and enhancements to the program
						(a)Transfer of
			 functions
							(1)TransferThe
			 responsibility and authority for operation and administration of the
			 Troops-to-Teachers Program in chapter A of subpart 1 of part C of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is
			 transferred from the Secretary of Education to the Secretary of Defense.
							(2)Effective
			 dateThe transfer under paragraph (1) shall take effect on the
			 first day of the first month beginning more than 180 days after the date of the
			 enactment of this Act, or on such earlier date as the Secretary of Education
			 and the Secretary of Defense may jointly provide.
							(b)Enactment of
			 program authority in title 10, united states code
							(1)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1154.Assistance to
				eligible members and former members to obtain employment as teachers:
				Troops-to-Teachers Program
										(a)DefinitionsIn
				this section:
											(1)ProgramThe
				term Program means the Troops-to-Teachers Program authorized by
				this section.
											(2)Member of the
				armed forcesThe term member of the armed forces
				includes a former member of the armed forces.
											(3)Charter
				schoolThe term charter school has the meaning
				given that term in section 5210(1) of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7221i(1)).
											(4)Eligible
				schoolThe term eligible school means—
												(A)A public school,
				including a charter school, at which—
													(i)at
				least 30 percent of the students enrolled in the school are from families with
				incomes below 185 percent of poverty level (as defined by the Office of
				Management and Budget and revised at least annually in accordance with section
				9(b)(1) of the Richard B. Russell National School Lunch Act) applicable to a
				family of the size involved; or
													(ii)at least 13
				percent of the students enrolled in the school qualify for assistance under
				part B of the Individuals with Disabilities Education Act; or
													(B)a Bureau-funded
				school as defined in section 1141(3) of the Education Amendments of 1978 (25
				U.S.C. 2021(3)).
												(5)High-need
				schoolThe term high-need school means—
												(A)an elementary or
				middle school in which at least 50 percent of the enrolled students are
				children from low-income families, based on the number of children eligible for
				free and reduced priced lunches under the Richard B. Russell National School
				Lunch Act, the number of children in families receiving assistance under the
				State program funded under part A of title IV of the Social Security Act, the
				number of children eligible to receive medical assistance under the Medicaid
				program, or a composite of these indicators;
												(B)a high school in
				which at least 40 percent of enrolled students are children from low-income
				families, which may be calculated using comparable data from feeder schools;
				or
												(C)a school that is
				in a local educational agency that is eligible under section 6211(b) of the
				Elementary and Secondary Education Act of 1965.
												(6)Additional
				termsThe terms elementary school, highly
				qualified teacher, local educational agency,
				secondary school, and State have the meanings
				given those terms in section 9101 of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 7801).
											(b)Program
				authorizationThe Secretary of Defense (hereinafter in this
				section referred to as the Secretary) may carry out a program
				(to be known as the Troops-to-Teachers Program)—
											(1)to assist eligible
				members of the armed forces described in subsection (d) to obtain certification
				or licensing as elementary school teachers, secondary school teachers, or
				career or technical teachers, and to become highly qualified teachers;
				and
											(2)to facilitate the
				employment of such members—
												(A)by local
				educational agencies or charter schools that the Secretary of Education
				identifies as—
													(i)receiving grants
				under part A of title I of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6301 et seq.) as a result of having within their jurisdictions
				concentrations of children from low-income families; or
													(ii)experiencing a
				shortage of highly qualified teachers, in particular a shortage of highly
				qualified science, mathematics, special education, foreign language, or career
				or technical teachers; and
													(B)in elementary
				schools or secondary schools, or as career or technical teachers.
												(c)Counseling and
				referral servicesThe Secretary may provide counseling and
				referral services to members of the armed forces who do not meet the criteria
				described in subsection (d), including meeting the education qualification
				requirements under subsection (d)(3)(B).
										(d)Eligibility and
				application process
											(1)Eligible
				membersThe following members of the armed forces are eligible
				for selection to participate in the Program:
												(A)Any member
				who—
													(i)on
				or after October 1, 1999, becomes entitled to retired or retainer pay under
				this title or title 14;
													(ii)has an approved
				date of retirement that is within one year after the date on which the member
				submits an application to participate in the Program; or
													(iii)has been
				transferred to the Retired Reserve.
													(B)Any member who, on
				or after January 8, 2002—
													(i)(I)is separated or released
				from active duty after four or more years of continuous active duty immediately
				before the separation or release; or
														(II)has completed a total of at least six
				years of active duty service, six years of service computed under section 12732
				of this title, or six years of any combination of such service; and
														(ii)executes a
				reserve commitment agreement for a period of not less than three years under
				paragraph (5)(B).
													(C)Any member who, on
				or after January 8, 2002, is retired or separated for physical disability under
				chapter 61 of this title.
												(2)Submission of
				applications(A)Selection of eligible
				members of the armed forces to participate in the Program shall be made on the
				basis of applications submitted to the Secretary within the time periods
				specified in subparagraph (B). An application shall be in such form and contain
				such information as the Secretary may require.
												(B)An application shall be considered to
				be submitted on a timely basis under subparagraph (A)(i), (B), or (C) of
				paragraph (1) if the application is submitted not later than three years after
				the date on which the member is retired, separated, or released from active
				duty, whichever applies to the member.
												(3)Selection
				criteria; educational background requirements and honorable service
				requirement(A)Subject to subparagraphs
				(B) and (C), the Secretary shall prescribe the criteria to be used to select
				eligible members of the armed forces to participate in the Program.
												(B)(i)If a member of the armed
				forces is applying for assistance for placement as an elementary school or
				secondary school teacher, the Secretary shall require the member to have
				received a baccalaureate or advanced degree from an accredited institution of
				higher education.
													(ii)If a member of the armed forces is
				applying for assistance for placement as a career or technical teacher, the
				Secretary shall require the member—
														(I)to have received the equivalent of
				one year of college from an accredited institution of higher education or the
				equivalent in military education and training as certified by the Department of
				Defense; or
														(II)to otherwise meet the
				certification or licensing requirements for a career or technical teacher in
				the State in which the member seeks assistance for placement under the
				Program.
														(C)A member of the armed forces is
				eligible to participate in the Program only if the member’s last period of
				service in the armed forces was honorable, as characterized by the Secretary
				concerned. A member selected to participate in the Program before the
				retirement of the member or the separation or release of the member from active
				duty may continue to participate in the Program after the retirement,
				separation, or release only if the member’s last period of service is
				characterized as honorable by the Secretary concerned.
												(4)Selection
				prioritiesIn selecting eligible members of the armed forces to
				receive assistance under the Program, the Secretary—
												(A)shall give
				priority to members who—
													(i)have educational
				or military experience in science, mathematics, special education, foreign
				language, or career or technical subjects; and
													(ii)agree to seek
				employment as science, mathematics, foreign language, or special education
				teachers in elementary schools or secondary schools or in other schools under
				the jurisdiction of a local educational agency; and
													(B)may give priority
				to members who agree to seek employment in a high-need school.
												(5)Other conditions
				on selection
												(A)The Secretary may
				not select an eligible member of the armed forces to participate in the Program
				and receive financial assistance unless the Secretary has sufficient
				appropriations for the Program available at the time of the selection to
				satisfy the obligations to be incurred by the United States under subsection
				(e) with respect to the member.
												(B)The Secretary may
				not select an eligible member of the armed forces described in paragraph
				(1)(B)(i) to participate in the Program under this section and receive
				financial assistance under subsection (e) unless the member executes a written
				agreement to serve as a member of the Selected Reserve of a reserve component
				of the armed forces for a period of not less than three years.
												(e)Participation
				agreement and financial assistance
											(1)Participation
				agreement(A)An eligible member of
				the armed forces selected to participate in the Program under subsection (b)
				and receive financial assistance under this subsection shall be required to
				enter into an agreement with the Secretary in which the member agrees—
													(i)within such time as the Secretary
				may require, to obtain certification or licensing as an elementary school
				teacher, secondary school teacher, or career or technical teacher, and to
				become a highly qualified teacher; and
													(ii)to accept an offer of full-time
				employment as an elementary school teacher, secondary school teacher, or career
				or technical teacher for not less than three school years in an eligible school
				to begin the school year after obtaining that certification or
				licensing.
													(B)The Secretary may waive the three-year
				commitment described in subparagraph (A)(ii) for a participant if the Secretary
				determines such waiver to be appropriate. If the Secretary provides the waiver,
				the participant shall not be considered to be in violation of the agreement and
				shall not be required to provide reimbursement under subsection (f), for
				failure to meet the three-year commitment.
												(2)Violation of
				participation agreement; exceptionsA participant in the Program
				shall not be considered to be in violation of the participation agreement
				entered into under paragraph (1) during any period in which the
				participant—
												(A)is pursuing a
				full-time course of study related to the field of teaching at an institution of
				higher education;
												(B)is serving on
				active duty as a member of the armed forces;
												(C)is temporarily
				totally disabled for a period of time not to exceed three years as established
				by sworn affidavit of a qualified physician;
												(D)is unable to
				secure employment for a period not to exceed 12 months by reason of the care
				required by a spouse who is disabled;
												(E)is a highly
				qualified teacher who is seeking and unable to find full-time employment as a
				teacher in an elementary school or secondary school or as a career or technical
				teacher for a single period not to exceed 27 months; or
												(F)satisfies the
				provisions of additional reimbursement exceptions that may be prescribed by the
				Secretary.
												(3)Stipend and
				bonus for participants(A)Subject to subparagraph
				(C), the Secretary may pay to a participant in the Program selected under this
				section a stipend to cover expenses incurred by the participant to obtain the
				required educational level, certification or licensing. Such stipend may not
				exceed $5,000 and may vary by participant.
												(B)Subject to subparagraph (C), the
				Secretary may pay a bonus of up to $10,000 to a participant in the Program
				selected under this section who agrees in the participation agreement under
				paragraph (1) to become a highly qualified teacher and to accept full-time
				employment as an elementary school teacher, secondary school teacher, or career
				or technical teacher for not less than three school years in a high-need
				school. Such bonus may vary by participant and may take into account the
				priority placements as determined by the Secretary.
												(C)(i)The total number of
				stipends that may be paid under subparagraph (A) in any fiscal year may not
				exceed 5,000.
													(ii)The total number of bonuses that may
				be paid under subparagraph (B) in any fiscal year may not exceed 3,000.
													(iii)The combination of stipend and bonus
				for any one participant may not exceed $10,000.
													(4)Treatment of
				stipend and bonusA stipend or bonus paid under this subsection
				to a participant in the Program shall be taken into account in determining the
				eligibility of the participant for Federal student financial assistance
				provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
											(f)Reimbursement
				under certain circumstances
											(1)Reimbursement
				requiredA participant in the Program who is paid a stipend or
				bonus under this subsection shall be required to repay the stipend or bonus
				under the following circumstances:
												(A)The participant
				fails to obtain teacher certification or licensing, to become a highly
				qualified teacher, or to obtain employment as an elementary school teacher,
				secondary school teacher, or career or technical teacher as required by the
				participation agreement under subsection (e)(1).
												(B)The participant
				voluntarily leaves, or is terminated for cause from, employment as an
				elementary school teacher, secondary school teacher, or career or technical
				teacher during the three years of required service in violation of the
				participation agreement.
												(C)The participant
				executed a written agreement with the Secretary concerned under subsection
				(d)(5)(B) to serve as a member of a reserve component of the armed forces for a
				period of three years and fails to complete the required term of
				service.
												(2)Amount of
				reimbursementA participant required to reimburse the Secretary
				for a stipend or bonus paid to the participant under subsection (e) shall pay
				an amount that bears the same ratio to the amount of the stipend or bonus as
				the unserved portion of required service bears to the three years of required
				service. Any amount owed by the participant shall bear interest at the rate
				equal to the highest rate being paid by the United States on the day on which
				the reimbursement is determined to be due for securities having maturities of
				90 days or less and shall accrue from the day on which the participant is first
				notified of the amount due.
											(3)Treatment of
				obligationThe obligation to reimburse the Secretary under this
				subsection is, for all purposes, a debt owing the United States. A discharge in
				bankruptcy under title 11 shall not release a participant from the obligation
				to reimburse the Secretary under this subsection.
											(4)Exceptions to
				reimbursement requirementA participant shall be excused from
				reimbursement under this subsection if the participant becomes permanently
				totally disabled as established by sworn affidavit of a qualified physician.
				The Secretary may also waive the reimbursement in cases of extreme hardship to
				the participant, as determined by the Secretary.
											(g)Relationship to
				educational assistance under montgomery GI billThe receipt by a
				participant in the Program of a stipend or bonus under this subsection (e)
				shall not reduce or otherwise affect the entitlement of the participant to any
				benefits under chapter 30 or 33 of title 38 or chapter 1606 of this
				title.
										(h)Participation by
				states
											(1)Discharge of
				state activities through consortia of statesThe Secretary may
				permit States participating in the Program to carry out activities authorized
				for such States under the Program through one or more consortia of such
				States.
											(2)Assistance to
				states(A)Subject to subparagraph
				(B), the Secretary may make grants to States participating in the Program, or
				to consortia of such States, in order to permit such States or consortia of
				States to operate offices for purposes of recruiting eligible members of the
				armed forces for participation in the Program and facilitating the employment
				of participants in the Program as elementary school teachers, secondary school
				teachers, and career or technical teachers.
												(B)The total amount of grants made under
				subparagraph (A) in any fiscal year may not exceed
				$5,000,000.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1154. Assistance to eligible members and
				former members to obtain employment as teachers: Troops-to-Teachers
				Program.
									
									.
							(c)Conforming
			 amendmentSection 1142(b)(4)(C) of such title is amended by
			 striking under sections 1152 and 1153 of this title and the
			 Troops-to-Teachers Program under section 2302 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6672) and inserting under
			 sections 1152, 1153, and 1154 of this title.
						(d)Termination of
			 original program
							(1)Termination
								(A)Chapter A of
			 subpart 1 of Part C of title II of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6671 et seq.) is repealed.
								(B)The table of
			 contents in section 2 of Part I of the Elementary and Secondary Education Act
			 1965 is amended by striking the items relating to such chapter.
								(2)Existing
			 agreementsThe repeal of chapter A of subpart 1 of Part C of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671
			 et seq.) by paragraph (1)(A) shall not affect the validity or terms of any
			 agreement entered into before the date of the enactment of this Act under such
			 chapter, or to pay assistance, make grants, or obtain reimbursement in
			 connection with such an agreement as in effect before such repeal.
							(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 effective date of the transfer under subsection (a).
						532.Modification of
			 authority to allow Department of Defense Domestic Dependent Elementary and
			 Secondary schools to enroll certain studentsSection 2164 of title 10, United States
			 Code, is amended by inserting at the end the following new subsections:
						
							(k)Tuition-Free
				enrollment for dependents of domestic dependent elementary and secondary
				schoolsTuition-free enrollment in the domestic dependent
				elementary and secondary schools is authorized for dependents who are currently
				enrolled in the defense dependents’ education school system pursuant to the
				Defense Dependents’ Education Act of 1978, as amended (20 U.S.C. 921 et seq.)
				if—
								(1)such dependents
				departed their overseas location due to an authorized departure or evacuation
				order;
								(2)the designated
				safe haven of such dependents is located within commuting distance of a school
				operated by the domestic dependent elementary and secondary schools; and
								(3)the school already
				possesses the capacity and resources for the student to attend the
				school.
								(l)Tuition-Paying
				enrollment in the department’s virtual elementary and secondary education
				programUnder circumstances prescribed by the Secretary,
				tuition-paying enrollment in the department’s virtual elementary and secondary
				education program for dependents of active-duty members of the armed forces is
				authorized for dependents when such dependents—
								(1)transition from an
				overseas defense dependents’ education system school into a school operated by
				a local educational agency or another accredited educational program in the
				United States, and
								(2)are not otherwise
				eligible to enroll in a Department of Defense domestic dependent elementary or
				secondary school pursuant to subsection
				(a).
								.
					533.Authority for
			 acceptance of gifts and other private support for Marine Corps
			 University
						(a)In
			 generalChapter 609 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								7105.Marine Corps
				University: acceptance of gifts and support from nonprofit entities
									(a)Acceptance of
				giftsThe Secretary of the Navy may accept, hold, administer, and
				spend any gift, including a gift from an international organization and a
				foreign gift or donation (as defined in section 2166(f)(4) of this title), that
				is made on the condition that it be used for the benefit of or in connection
				with the Marine Corps University. The Secretary may pay all necessary expenses
				in connection with the acceptance of a gift under this subsection. For the
				purposes of Federal income, estate, and gift taxes, any property, money, or
				services accepted under this section shall be considered as a gift to or for
				the use of the United States. This authority is in addition to existing
				authority to accept gifts and services under this title, and notwithstanding
				section 1342 of title 31.
									(b)Acceptance of
				gifts of fundsA gift of funds shall be accepted under this
				section in the same manner as funds accepted under subsection (c) of section
				2601 of this title.
									(c)Limitation on
				use of gifts of fundsA gift of money, and the proceeds of the
				sale of all property, received under subsection (a), for, the Marine Corps
				University shall be deposited into the Navy General Gift Fund pursuant to
				section 2601 of this title and shall be available for obligation and
				disbursement only for the benefit of or in connection with the Marine Corps
				University or any of its programs. Subject to the prohibitions set forth in
				section 2601(d)(2) of this title, funds donated to the Marine Corps University
				from nonprofit entities, and accepted by the Secretary, are not otherwise
				subject to the limitations set forth in section 2601 and may be used for any
				purpose in furtherance of a Marine Corps University mission.
									(d)Cooperative
				agreementsThe Secretary may authorize cooperative agreements (as
				described in section 6305 of title 31) with nonprofit entities for purposes
				related to support of the Marine Corps University.
									(e)Employee
				statusFor purposes of this section, employees or personnel of a
				nonprofit entity may not be considered to be employees of the United
				States.
									(f)DefinitionsIn
				this section:
										(1)The term
				gift includes any gift, devise, or bequeath of real property,
				personal property, money, or any gift of services from a nonprofit
				entity.
										(2)The term
				funds refers to money.
										(3)The term
				money means cash, checks, or other forms of negotiable
				instruments.
										(4)The term
				Marine Corps University includes any school or other component
				of the Marine Corps University.
										(5)The term
				nonprofit entity means any entity—
											(A)that qualifies as
				an exempt organization under section 501(c)(3) of the Internal Revenue Code of
				1986; and
											(B)that has as a
				primary purpose supporting a military university or museum program.
											(g)Implementing
				regulationsThe Secretary of the Navy shall prescribe regulations
				to carry out this
				section.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									7105. Marine Corps University; acceptance
				of gifts and support from nonprofit
				entities.
								
								.
						EOther
			 Matters
					541.Air Force Chief
			 and Deputy Chief of Chaplains
						(a)In
			 generalChapter 805 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								8039.Chief and Deputy Chief of Chaplains:
				appointment; duties
									(a)Chief of
				chaplains
										(1)There is a Chief
				of Chaplains in the Air Force, appointed by the President, by and with the
				advice and consent of the Senate, from officers of the Air Force designated
				under section 8067(h) of this title as chaplains who are serving in the grade
				of colonel or above, are serving on active duty, and have served on active duty
				as a chaplain for at least eight years.
										(2)An officer
				appointed as the Chief of Chaplains shall be appointed for a term of three
				years. However, the President may terminate or extend the appointment at any
				time.
										(3)The Chief of
				Chaplains shall be appointed in the regular grade of major general.
										(4)The Chief of
				Chaplains shall perform such duties as may be prescribed by the Secretary of
				the Air Force and by law.
										(b)Deputy chief of
				chaplains
										(1)There is a Deputy
				Chief of Chaplains in the Air Force, appointed by the President, by and with
				the advice and consent of the Senate, from officers of the Air Force designated
				under section 8067(h) of this title as chaplains, who are serving in the grade
				of colonel, are serving on active duty, and have served on active duty as a
				chaplain for at least eight years.
										(2)An officer
				appointed as the Deputy Chief of Chaplains shall be appointed for a term of
				three years. However, the President may terminate or extend the appointment at
				any time.
										(3)The Deputy Chief
				of Chaplains shall be appointed in the regular grade of brigadier
				general.
										(4)The Deputy Chief
				of Chaplains shall perform such duties as may be prescribed by the Secretary of
				the Air Force and the Chief of Chaplains and by law.
										(c)Selection
				boardUnder regulations approved by the Secretary of Defense, the
				Secretary of the Air Force in selecting an officer for recommendation to the
				President under subsection (a) for appointment as the Chief of Chaplains or
				under subsection (b) for appointment as the Deputy Chief of Chaplains, shall
				ensure that the officer selected is recommended by a board of officers that,
				insofar as practicable, is subject to the procedures applicable to the
				selection boards convened under chapter 36 of this
				title.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									8039. Chief and Deputy Chief of Chaplains;
				appointment;
				duties.
								
								.
						542.Authority for
			 additional behavioral health professionals to conduct pre-separation medical
			 exams for post-traumatic stress disorderSection 1177(a) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1),
			 by striking or psychiatrist and inserting psychiatrist,
			 licensed clinical social worker, or psychiatric nurse practitioner;
			 and
						(2)in paragraph (3),
			 by striking or psychiatrist and inserting , psychiatrist,
			 licensed clinical social worker, or psychiatric nurse
			 practitioner.
						543.Modification of
			 prohibition on refusal of voter registration applications and absentee ballot
			 requestsSection 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended—
						(1)By inserting
			 (a) Prohibition on Refusal of
			 Applications Submitted in Year of a Federal Election on Grounds of Early
			 Submission.— before A State may
			 not;
						(2)by inserting
			 or overseas voter before during a year on the
			 grounds;
						(3)by inserting
			 or overseas voter after absentee voters who are not
			 members of the uniformed services; and
						(4)by adding at the
			 end the following new subsections:
							
								(b)Prohibition on
				refusal of applications submitted in a year when a federal election will be
				held within 120 days of the following year on grounds of early
				submissionA State may not refuse to accept or process, with
				respect to any election for Federal office to be held in the first 120 days of
				the following year, any otherwise valid voter registration application or
				absentee ballot application (including the post card form prescribed under
				section 101) submitted by an absent uniformed services voter or overseas voter
				during a year on the grounds that the voter submitted the application before
				the first date on which the State otherwise accepts or processes such
				applications submitted by absentee voters who are not members of the uniformed
				services or an overseas voter.
								(c)Revision of
				official post card form for absentee ballot requestsThe
				Presidential designee shall revise the official post card form prescribed under
				section 101 to enable a voter using the form to—
									(1)request an
				absentee ballot for each election for Federal office held in a State during a
				year and the first 120 days of the following year; or
									(2)request an
				absentee ballot for only the next scheduled election for Federal office held in
				a
				State.
									.
						544.Inclusion of
			 Northern Mariana Islands as a State for purposes of the
			 Uniformed and Overseas Citizens Absentee Voting ActParagraphs (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
					545.Clarification
			 and enhancement of the role of the Staff Judge Advocate to the Commandant of
			 the Marine Corps
						(a)Appointment by
			 the president and permanent appointment to grade of major
			 generalSubsection (a) of section 5046 of title 10, United States
			 Code, is amended—
							(1)in the first
			 sentence, by striking detailed and inserting appointed by
			 the President, by and with the advice and consent of the Senate,;
			 and
							(2)in the second
			 sentence—
								(A)by striking
			 The and inserting If an officer appointed as the;
			 and
								(B)by striking
			 , while so serving, has the grade of and inserting holds
			 a lower grade, the officer shall be appointed in the grade of.
								(b)Duties,
			 authority, and accountabilitySuch section is further
			 amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following new subsection (c):
								
									(c)The Staff Judge
				Advocate to the Commandant of the Marine Corps, under the direction of the
				Commandant of the Marine Corps and the Secretary of the Navy, shall—
										(1)perform duties
				relating to legal matters arising in the Marine Corps as may be assigned to
				him;
										(2)perform the
				functions and duties and exercise the powers prescribed for the Staff Judge
				Advocate to the Commandant of the Marine Corps in chapter 47 of this title (the
				Uniform Code of Military Justice) and chapter 53 of this title; and
										(3)perform such other
				duties as may be assigned to
				him.
										.
							(c)Composition of
			 headquarters, marine corpsSection 5041(b) of such title is
			 amended—
							(1)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
							(2)by inserting after
			 paragraph (3) the following new paragraph (4):
								
									(4)The Staff Judge
				Advocate to the Commandant of the Marine
				Corps.
									.
							(d)Supervision of
			 certain legal services
							(1)Administration
			 of military justiceSection 806(a) of such title (article 6(a) of
			 the Uniform Code of Military Justice) is amended by inserting , and
			 within the Marine Corps the Staff Judge Advocate to the Commandant of the
			 Marine Corps, in the third sentence after Judge Advocate
			 General.
							(2)Delivery of
			 legal assistanceSection 1044(b) of such title is amended by
			 inserting and within the Marine Corps the Staff Judge Advocate to the
			 Commandant of the Marine Corps after title).
							546.Additional
			 requirements for accounting for members of the Armed Forces and Department of
			 Defense civilian employees listed as missing
						(a)Family
			 briefingsParagraph (1) of section 1501(a) of title 10, United
			 States Code, is amended—
							(1)by striking
			 and at the end of subparagraph (B);
							(2)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(D)coordination of periodic briefing of
				families of missing persons about the efforts of the Department of Defense to
				account for those
				persons.
									.
							(b)Gift
			 acceptanceParagraph (6) of such section is amended by adding at
			 the end the following new subparagraph:
							
								(D)To facilitate accounting for missing
				persons, the Secretary of Defense may accept voluntary or gratuitous services
				provided by persons or entities outside of the United States Government that
				further the purposes of this
				chapter.
								.
						547.Clarification
			 of authorized Fisher House residents at the Fisher House for the Families of
			 the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware
						(a)Treatment of
			 fisher house for the families of the fallen and meditation pavilion at dover
			 air force baseSubsection (a) of section 2493 of title 10, United
			 States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 by patients in subparagraph (B) and all that follows through
			 such patients; and inserting by authorized Fisher House
			 residents;; and
								(B)by adding at the
			 end the following new sentence:
									
										Such term includes the Fisher House for the Families
				of the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, so
				long as such facility is available for residential use on a temporary basis by
				authorized Fisher House residents.;
				and
								(2)by adding at the
			 end the following new paragraph:
								
									(3)The term
				authorized Fisher House residents means the following:
										(A)With respect to a
				facility described in the first sentence of paragraph (1) that is located in
				proximity to a health care facility of the Army, the Air Force, or the Navy,
				the following persons:
											(i)Patients of that
				health care facility.
											(ii)Members of the
				families of such patients.
											(iii)Others providing
				the equivalent of familial support for such patients.
											(B)With respect to
				the Fisher House for Families of the Fallen and Meditation Pavilion at Dover
				Air Force Base, Delaware, the following persons:
											(i)The primary next
				of kin of a member of the armed forces who dies while located or serving
				overseas.
											(ii)Other family
				members of the deceased member who are eligible for transportation under
				section 411f(e) of title 37.
											(iii)An escort of a
				family member described in clause (i) or
				(ii).
											.
							(b)Conforming
			 amendmentsSubsections (b), (e), (f), and (g) of such section are
			 amended by striking health care each place it appears.
						(c)Repeal of fiscal
			 year 2012 provisionSection 643 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1466) is
			 repealed.
						548.Repeal of
			 alternative mechanism for required allotments from pay for child and spousal
			 support owed by members of the uniformed services on active dutySection 465 of the Social Security Act (42
			 U.S.C. 665) is repealed.
					549.Reduction in
			 requirements for publication in Federal Register under Solomon
			 AmendmentSection 983 of title
			 10, United States Code, is amended by striking subsection (f).
					VICOMPENSATION AND
			 OTHER PERSONNEL BENEFITS
				601.Repeal of
			 requirement for payment of Survivor Benefit Plan premiums when participant
			 waives retired pay to provide a survivor annuity under Federal Employees
			 Retirement System and terminating payment of the Survivor Benefit Plan
			 annuity
					(a)Deposits not
			 requiredSection 1452(e) of title 10, United States Code, is
			 amended—
						(1)by inserting
			 and
			 FERS in the subsection heading after
			 CSRS;
						(2)by inserting
			 or for the purposes of chapter 84 of title 5, after
			 chapter 83 of title 5,;
						(3)by inserting
			 or 8416(j) after 8339(j); and
						(4)by inserting
			 or 8442(a) after 8341(b).
						(b)Conforming
			 amendmentSection 1450(d) of such title is amended—
						(1)by inserting
			 or for the purposes of chapter 84 of title 5, after
			 chapter 83 of title 5,;
						(2)by inserting
			 or 8146(a) after 8339(j); and
						(3)by inserting
			 or 8442(a) after 8341(b).
						(c)Application of
			 amendmentsThe amendments made by this section shall apply with
			 respect to any participant electing an annuity for survivors under chapter 84
			 of title 5, United States Code, on or after the date of the enactment of this
			 Act.
					602.Transitional
			 compensation for dependent children who were carried during pregnancy at the
			 time of the dependent-abuse offense
					(a)In
			 generalSection 1059 of title 10, United States Code, is
			 amended—
						(1)in subsection (f),
			 by adding at the end the following new paragraph:
							
								(4)Payment to a child under this section
				shall not be paid for any period that the child was in
				utero.
								;
				and
						(2)in subsection (l),
			 by striking at the time of the dependent-abuse offense resulting in the
			 separation of the former member and inserting or eligible spouse
			 at the time of the dependent-abuse offense resulting in the separation of the
			 former member or who was carried during pregnancy at the time of the
			 dependent-abuse offense resulting in the separation of the former member and
			 was subsequently born alive to the eligible spouse or former
			 spouse.
						(b)Prospective
			 applicabilityNo benefits shall accrue by reason of the
			 amendments made by this section for any month that begins before the date of
			 the enactment of this Act.
					603.Increase in
			 amount of Officer Affiliation Bonus for officers in the Selected
			 ReserveSection 308j(d) of
			 title 37, United States Code, is amended by striking $10,000 and
			 inserting $20,000.
				604.Basic allowance
			 for housing for two-member couples when one is on sea duty
					(a)In
			 generalSubparagraph (C) of section 403(f)(2) of title 37, United
			 States Code, is amended to read as follows:
						
							(C)Notwithstanding section 421 of this
				title, a member of a uniformed service in a pay grade below pay grade E–6 who
				is assigned to sea duty and is married to another member of a uniformed service
				is entitled to a basic allowance for housing subject to the limitations of
				subsection
				(e).
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2013.
					605.Change to the
			 definition of dependent for purposes of limiting the terms of consumer credit
			 for certain members of the Armed Forces and their dependentsSection 987(i)(2) of title 10, United States
			 Code, is amended to read as follows:
					
						(2)DependentThe term
				dependent, with respect to a covered member, has the meaning
				given that term in subparagraphs (A), (D), (E), and (I) of section 1072(2) of
				this
				title.
						.
				606.One-year
			 extension of certain expiring bonus and special pay authorities
					(a)Authorities
			 relating to reserve forcesThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2012
			 and inserting December 31, 2013:
						(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
						(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
						(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(7)Section 910(g),
			 relating to income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty service.
						(b)Title 10
			 authorities relating to health care professionalsThe following
			 sections of title 10, United States Code, are amended by striking
			 December 31, 2012 and inserting December 31,
			 2013:
						(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
						(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
						(c)Title 37
			 authorities relating to health care professionalsThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2012 and inserting December 31,
			 2013:
						(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
						(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
						(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
						(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
						(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
						(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
						(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
						(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
						(d)Authorities
			 relating to nuclear officersThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2012
			 and inserting December 31, 2013:
						(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
						(2)Section 312b(c),
			 relating to nuclear career accession bonus.
						(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
						(e)Authorities
			 relating to title 37 consolidated special pay, incentive pay, and bonus
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2012 and inserting
			 December 31, 2013:
						(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
						(2)Section 332(g),
			 relating to general bonus authority for officers.
						(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
						(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
						(5)Section 335(k),
			 relating to bonus and incentive pay authorities for officers in health
			 professions.
						(6)Section 351(h),
			 relating to hazardous duty pay.
						(7)Section 352(g),
			 relating to assignment pay or special duty pay.
						(8)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
						(9)Section 355(h),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
						(f)Other title 37
			 bonus and special pay authoritiesThe following sections of title
			 37, United States Code, are amended by striking December 31,
			 2012 and inserting December 31, 2013:
						(1)Section 301b(a),
			 relating to aviation officer retention bonus.
						(2)Section 307a(g),
			 relating to assignment incentive pay.
						(3)Section 308(g),
			 relating to reenlistment bonus for active members.
						(4)Section 309(e),
			 relating to enlistment bonus.
						(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
						(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
						(7)Section 327(h),
			 relating to incentive bonus for transfer between the Armed Forces.
						(8)Section 330(f),
			 relating to accession bonus for officer candidates.
						(9)Section
			 403(b)(7)(E), relating to basic allowance for housing.
						607.Revision to
			 certain definitions relating to families of servicemembers for purposes of
			 family and medical leave
					(a)Definitions
			 applicable under family and medical leave act of 1993
						(1)Definition of
			 covered active dutyParagraph (14) of section 101
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended—
							(A)by striking
			 to a foreign country in subparagraphs (A) and (B); and
							(B)by inserting
			 , 12301(d), or 12301(g) after section
			 101(a)(13)(B) in subparagraph (B).
							(2)Definition of
			 covered servicememberParagraph (15)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
						(b)Definitions
			 applicable to leave for civil service employees
						(1)Definition of
			 covered active dutyParagraph (7) of section 6381
			 of title 5, United States Code, is amended—
							(A)by striking
			 to a foreign country in subparagraph (A) and (B); and
							(B)by inserting
			 , 12301(d), or 12301(g) after section
			 101(a)(13)(B) in subparagraph (B).
							(2)Definition of
			 covered servicememberParagraph (8)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
						(3)Technical
			 amendmentParagraph (7)(B) of such section is further amended by
			 striking , United States Code.
						608.Increase in
			 maximum amount of incentive bonus for reserve component members who convert
			 Military Occupational Specialty to ease personnel shortagesSection 326(c)(1) of title 37, United States
			 Code, is amended by striking , in the case of the first place it
			 appears and all that follows through reserve component of the armed
			 forces.
				609.Modifications
			 to Career Intermission Pilot Program
					(a)Extension of
			 programs To include active guard and reserve personnelSubsection
			 (a)(1) of section 533 of Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4449; prec. 10 U.S.C. 701 note)
			 is amended by inserting and members on active Guard and Reserve
			 duty after officers and enlisted members of the regular
			 components.
					(b)Authority To
			 carry forward unused accrued leaveSubsection (h) of such section
			 is amended by adding at the end the following new paragraph:
						
							(5)LeaveA
				member who participates in a pilot program is entitled to carry forward the
				existing leave balance accumulated in accordance with section 701 of title 10,
				United States Code, but not to exceed 60
				days.
							.
					(c)Authority for
			 disability processingSubsection (j) of such section is
			 amended—
						(1)by striking
			 for purposes of the entitlement and
			 inserting
							
								for purposes
			 of—(1)the
				entitlement
								;
						(2)by striking the
			 period at the end and inserting ; and; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)retirement or
				separation for physical disability under the provisions of chapters 55 and 61
				of title 10, United States
				Code.
								.
						610.Permanent
			 change of station allowances for members of Selected Reserve units filling a
			 vacancy in another unit after being involuntarily separated
					(a)Travel and
			 transportation allowances generallySection 474 of title 37,
			 United States Code, as transferred and redesignated by section 631(d)(2) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1460), is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 and at the end of paragraph (4);
							(B)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(6)upon filling a
				vacancy in a Selected Reserve unit at a duty station that is more than 150
				miles from the member’s residence, if during the preceding three years the
				member was involuntarily separated under other than adverse conditions, as
				characterized by the Secretary concerned, while assigned to a unit of the
				Selective Reserve and if that separation was during the period beginning on
				October 1, 2012, and ending on December 31,
				2018.
									;
							(2)in subsection (f),
			 by adding at the end the following new paragraph:
							
								(4)(A)A member may be provided
				travel and transportation allowances under subsection (a)(6) only with respect
				to the filling of a vacancy in a Selected Reserve unit one time.
									(B)Regulations under this section shall
				provide that whenever travel and transportation allowances are paid under
				subsection (a)(6), the cost shall be borne by the unit filling the
				vacancy.
									;
				and
						(3)in subsection (j),
			 by striking In this and inserting Other than in
			 subsection (a)(6), in this.
						(b)Travel and
			 transportation allowances for dependents and household
			 effectsSection 476(a) of such title, as transferred and
			 redesignated by section 631(d)(2) of the National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1460), is amended—
						(1)in paragraph
			 (2)(B)—
							(A)by striking
			 or at the end of clause (iv);
							(B)by striking the
			 period at the end of clause (v) and inserting ; or; and
							(C)by adding at the
			 end the following new clause:
								
									(vi)who fills a vacancy in a Selected
				Reserve unit at a duty station that is more than 150 miles from the member’s
				residence, if during the preceding three years the member was involuntarily
				separated under other than adverse conditions, as characterized by the
				Secretary concerned, while assigned to a unit of the Selective Reserve and if
				that separation was during the period beginning on October 1, 2012, and ending
				on December 31, 2018.
									;
				and
							(2)in paragraph (4),
			 by striking In this and inserting Other than in paragraph
			 (2)(B)(vi), in this.
						VIIHEALTH CARE
			 PROVISIONS
				701.Revisions to
			 TRICARE cost sharing requirements
					(a)Revision of
			 annual enrollment feesSection 1097(e)(2) of title 10, United
			 States Code, is amended to read as follows:
						
							(2)(A)Beginning October 1,
				2012, the annual enrollment fees referred to in paragraph (1)—
									(i)may not be increased for a survivor of
				a member of the uniformed services who dies while on active duty, or a person
				retired under chapter 61 of this title or the dependents of such person;
				and
									(ii)for an individual enrollment, shall
				be one-half of the amount for a family enrollment.
									(B)Beginning October 1, 2012, such
				annual enrollment fees shall have three Tiers, as follows:
									(i)Tier 1, which shall be applicable to
				former members (or their survivors) with retired pay (or in the case of
				survivors, annuity under the Survivor Benefits Plan under chapter 73 of this
				title) in 2012 less than $22,590.
									(ii)Tier 2, which shall be applicable to
				former members (or their survivors) with retired pay (or in the case of
				survivors, annuity under the Survivor Benefits Plan under chapter 73 of this
				title) in 2012 between $22,590 and $45,178 inclusive.
									(iii)Tier 3, which shall be applicable to
				former members (or their survivors) with retired pay (or in the case of
				survivors, annuity under the Survivor Benefits Plan under chapter 73 of this
				title) in 2012 more than $45,178.
									(C)Each amount specified in subparagraph
				(B) shall be adjusted in subsequent years by the cost of living adjustment
				applied to retired pay. In subsequent years, tier placement will be based on
				retired pay or annuity during the calendar year in which the fiscal year
				starts. For purposes of applying subparagraph (B), the amount of retired pay or
				annuity determined to be received by any eligible beneficiary under this
				section and any other tier placement issues under this section shall be
				determined by the Secretary of Defense.
								(D)The annual family enrollment fee by
				fiscal year referred to in paragraph (1), based upon the Tiers determined under
				subparagraphs (B) and (C), is the following:
									(i)For 2013, $600 for Tier 1, $720 for
				Tier 2, and $820 for Tier 3.
									(ii)For 2014, $680 for Tier 1, $920 for
				Tier 2, and $1,120 for Tier 3.
									(iii)For 2015, $760 for Tier 1, $1,185
				for Tier 2, and $1,535 for Tier 3.
									(iv)For 2016, $850 for Tier 1, $1,450 for
				Tier 2, and $1,950 for Tier 3.
									(v)For years after 2016, the amount for
				2016, indexed by the National Health Expenditures per capita rate, as
				established by the Secretary of Health and Human
				Services.
									.
					(b)Establishment of
			 annual enrollment fee for certain TRICARE standard
			 beneficiariesSection 1086(b)(1) of such title is amended to read
			 as follows:
						
							(1)Beginning October
				1, 2012, an annual enrollment fee, which shall be a precondition to coverage
				under this section (including coverage that provides for discounts on
				cost-sharing for using TRICARE network providers) and section 1074g, except
				that such fee shall not apply to persons described in paragraph (5) or in
				subsection (d), or to those covered by an enrollment fee under section 1097.
				The amount of the enrollment fee by fiscal year shall be:
								(A)in 2013, $70 for
				an individual or $140 for a family group;
								(B)in 2014, $85 for
				an individual or $170 for a family group;
								(C)in 2015, $100 for
				an individual or $200 for a family group;
								(D)in 2016, $115 for
				an individual or $230 for a family group;
								(E)in 2017, $130 for
				an individual or $250 for a family group; and
								(F)after 2017, the
				amounts for 2017 adjusted based on the National Health Expenditures per capita
				rate, as established by the Secretary of Health and Human
				Services.
								.
					(c)Revision of
			 annual deductible amounts(1)Section 1086(b)(2) of
			 such title is amended to read as follows:
							
								(2)An annual
				deductible amount applicable to the charges for all types of care authorized by
				this section and received while in an outpatient status and 25 percent of the
				additional charges for such care during a year. The annual deductible amount,
				except for persons described in paragraph (5), by fiscal year shall be:
									(A)in 2013, $160 for
				an individual or $320 for a family group;
									(B)in 2014, $200 for
				an individual or $400 for a family group;
									(C)in 2015, $230 for
				an individual or $460 for a family group;
									(D)in 2016, $260 for
				an individual or $520 for a family group;
									(E)in 2017, $290 for
				an individual or $580 for a family group; and
									(F)after 2017, the
				amounts for 2017 adjusted based on the National Health Expenditures per capita
				rate, as established by the Secretary of Health and Human
				Services.
									.
						(2)Such subsection is further amended by
			 adding at the end the following new paragraph:
							
								(5)Paragraphs (1),
				(2), and (4)(B) shall not apply to a survivor of a member of the uniformed
				services who died while on active duty or to a person retired under chapter 61
				of this title or the dependents of such person. For such individuals—
									(A)there is no annual
				enrollment fee;
									(B)the deductible
				amounts in effect in fiscal year 2012 shall remain in effect; and
									(C)the maximum
				payment amount referred to in paragraph (4)(A) shall remain in
				effect.
									.
						(d)Establishment of
			 annual enrollment fee for TRICARE for life beneficiariesSection
			 1086(d)(3) of such title is amended by adding at the end the following new
			 subparagraph:
						
							(D)A person described in paragraph (2)
				(except a person described in clause (i) of this subparagraph), shall pay an
				annual fiscal year enrollment fee as an additional condition of eligibility for
				health care benefits under this section.
								(i)The annual enrollment fee shall not
				be charged to a survivor of a member of the uniformed services who died while
				on active duty, or to a person retired under chapter 61 of this title or the
				dependents of such person.
								(ii)The annual enrollment fee shall
				have three Tiers, with Tier 1 applicable to former members (or their survivors)
				with retired pay (or in the case of survivors, annuity under the Survivor
				Benefits Plan under chapter 73 of this title) in 2012 less than $22,590, Tier 2
				between $22,590 and $45,178 (inclusive), and Tier 3 more than $45,178.
								(iii)Each of the amounts in clause
				(ii) shall be adjusted in subsequent years by the cost of living adjustment
				applied to retired pay.
								(iv)Tier placement in years after 2012
				shall be based on retired pay or annuity during the calendar year in which the
				fiscal year starts.
								(v)For purposes of tier placement, the
				amount of retired pay or annuity determined to be received by any eligible
				beneficiary under this subparagraph, and any other tier placement issues under
				this section shall be determined by the Secretary of Defense.
								(vi)In 2013 the enrollment fee for an
				individual shall be $35 for Tier 1, $75 for Tier 2, and $115 for Tier 3.
								(vii)In 2014 the enrollment fee for an
				individual shall be $75 for Tier 1, $150 for Tier 2, and $225 for Tier
				3.
								(viii)In 2015 the enrollment fee for
				an individual shall be $115 for Tier 1, $225 for Tier 2, and $335 for Tier
				3.
								(ix)In 2016 the enrollment fee for an
				individual shall be $150 for Tier 1, $300 for Tier 2, and $450 for Tier
				3.
								(x)In subsequent years, the enrollment
				fee for an individual shall be the amount in 2016, indexed by the National
				Health Expenditures per capita rate, as established by the Secretary of Health
				and Human
				Services.
								.
					(e)Revisions to
			 catastrophic capSection 1086(b)(4) of such title is
			 amended—
						(1)by inserting
			 (A) after (4); and
						(2)by adding at the
			 end the following new subparagraph:
							
								(B)Beginning October 1, 2012, the amount
				referred to in subparagraph (A) shall be adjusted based on the National Health
				Expenditures per capita rate, as established by the Secretary of Health and
				Human Services, and shall not include enrollment fees under this
				chapter.
								.
						(f)Revisions to
			 TRICARE pharmacy program requirements(1)Section 1074g(a)(5) of
			 such title is amended by striking at least one of the means described in
			 paragraph (2)(E) and inserting the national mail order pharmacy
			 program.
						(2)Section 1074g(a)(6) of such title is
			 amended by adding at the end the following new subparagraph:
							
								(C)(i)Notwithstanding any
				limitation in subparagraph (A) and subject to clause (iv), the generally
				applicable cost sharing amounts specified in the following table shall apply in
				the years 2013 through 2021.
										
											
												
													RetailGenericRetailFormularyMail
						OrderGenericMail
						OrderFormularyMail
						OrderNon-Formulary
													
												
												
													2013$5$26$0$26$51
													
													2014$6$28$0$28$54
													
													2015$7$30$0$30$58
													
													2016$8$32$0$32$62
													
													2017$9$34$9$34$66
													
													2018$10$36$10$36$70
													
													2019$11$38$11$38$75
													
													2020$12$40$12$40$80
													
													2021$13$43$13$43$85
													
												
											
										
									(ii)The amounts specified in the table
				in clause (i) for retail dispensing refer to dispensing in retail network
				pharmacies for prescriptions for up to a 30-day supply. The amounts specified
				for mail order dispensing are for an up to 90-day supply.
									(iii)The amounts specified in the table
				in clause (i) shall be adjusted by the Secretary for years after 2021 based on
				changes (as determined by the Secretary) in the costs of pharmaceutical agents
				and prescription dispensing, rounded to the nearest dollar.
									(iv)A cost-sharing amount under this
				subparagraph shall not apply to a survivor of a member of the uniformed
				services who died while on active duty, or to a person retired under chapter 61
				of this title or the dependents of such person. For such individuals, the
				amounts in effect during fiscal year 2012 shall remain in
				effect.
									.
						(g)Effective date
			 and regulationsThis section shall take effect October 1, 2012.
			 The Secretary of Defense may issue an interim final rule or take such other
			 action as necessary to ensure implementation as of that date. Such action may
			 include presumptive enrollment for designated beneficiaries (subject to
			 declination) and automatic deduction from retired pay or annuity of enrollment
			 fee amounts.
					702.Requirement for
			 Medicare participating physician or supplier to accept TRICARE and Veterans
			 Affairs participating ratesSection 1842(h)(1) of the Social Security
			 Act (42 U.S.C. 1395u(h)(1)) is amended by adding at the end the following new
			 sentence: Any physician or supplier who voluntarily enters into an
			 agreement with the Secretary to become a participating physician or supplier
			 shall be deemed to have agreed to be a participating provider of medical care
			 or services under any health plan contracted for under section 1079 or 1086 of
			 title 10, United States Code, or under section 1781 of title 38, United States
			 Code, in accordance with the payment methodology and amounts prescribed under
			 joint regulations prescribed by the Secretary, the Secretary of Defense, and
			 the Secretary of Homeland Security pursuant to sections 1079 and 1086 of title
			 10, United States Code..
				703.Authority for
			 automatic enrollment in TRICARE prime of dependents of members in pay grades
			 above pay grade E–4Subsection
			 (a) of section 1097a of title 10, United States Code, is amended to read as
			 follows:
					
						(a)Automatic
				enrollment of certain dependents(1)In the case of a
				dependent of a member of the uniformed services who is entitled to medical and
				dental care under section 1076(a)(2)(A) of this title and resides in an area in
				which TRICARE Prime is offered, the Secretary—
								(A)shall automatically enroll the
				dependent in TRICARE Prime if the member is in pay grade E–4 or below;
				and
								(B)may automatically enroll the dependent
				in TRICARE Prime if the member is in pay grade E–5 or higher.
								(2)Whenever a dependent of a member is
				enrolled in TRICARE Prime under paragraph (1), the Secretary concerned shall
				provide written notice of the enrollment to the member.
							(3)The enrollment of a dependent of the
				member may be terminated by the member or the dependent at any
				time.
							.
				704.Exclusion from
			 authorized medical care for dependents of maternity care for fee-basis
			 surrogate pregnanciesSection
			 1077(b) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
					
						(4)Maternity care for
				fee-basis surrogate
				pregnancies.
						.
				705.Extension of
			 TRICARE Standard coverage and TRICARE Dental Program for members of the
			 Selected Reserve who are involuntarily separated
					(a)Extension of
			 TRICARE standard coverageSection 1076d(b) of title 10, United
			 States Code, is amended—
						(1)by striking
			 Eligibility and inserting (1) Except as provided in
			 paragraph (2), eligibility; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Eligibility for a member under this
				section who is involuntarily separated from the Selected Reserve under other
				than adverse conditions, as characterized by the Secretary concerned, shall
				terminate 180 days after the date on which the member is
				separated.
								.
						(b)Extension of
			 TRICARE dental program coverageSection 1076a(a)(1) of such title
			 is amended by adding at the end the following new sentence: Such plan
			 shall provide that coverage for a member of the Selected Reserve who is
			 involuntarily separated from the Selected Reserve under other than adverse
			 conditions, as characterized by the Secretary concerned, shall not terminate
			 earlier than 180 days after the date on which the member is
			 separated..
					706.Clarification
			 of applicability of Federal Tort Claims Act to subcontractors employed to
			 provide health care services to the Department of DefenseSection 1089(a) of title 10, United States
			 Code, is amended in the last sentence by—
					(1)striking if
			 the physician, dentist, nurse, pharmacist, or paramedical and inserting
			 to such a physician, dentist, nurse, pharmacist, or
			 paramedical;
					(2)striking
			 involved is; and
					(3)inserting before
			 the period at the end the following: or a subcontract at any tier under
			 such a contract.
					707.Modifications
			 to requirement for Secretary of Defense to conduct mental health assessments
			 for members of the Armed Forces deployed in connection with a contingency
			 operation
					(a)Timing of mental
			 health assessmentsSubsection (a)(1) of section 1074m of title
			 10, United States Code, is amended in subparagraph (C)(i) by striking
			 one year and inserting 18 months.
					(b)Exclusion of
			 certain membersSubsection (a)(2) of such section is
			 amended—
						(1)by striking
			 subparagraphs (B) and (C) of; and
						(2)By striking
			 determines that— and all that follows and
			 inserting
							
								determines—(A)in the case of an
				assessment otherwise required under subparagraph (A) of that paragraph, that
				the member will not be subjected or exposed to operational risk factors during
				deployment in the contingency operation concerned;
								(B)in the case of an
				assessment otherwise required under subparagraph (B) or (C) of that paragraph,
				that the member was not subjected or exposed to operational risk factors during
				deployment in the contingency operation concerned; or
								(C)in the case of any
				assessment otherwise required under that paragraph, that providing such
				assessment to the member during the otherwise applicable time period under such
				paragraph would remove the member from forward deployment or would put members
				or operational objectives at
				risk.
								.
						708.Inclusion of
			 certain over-the-counter drugs in TRICARE Uniform formulary
					(a)InclusionSubsection
			 (a)(2) of section 1074g of title 10, United States Code, is amended—
						(1)in subparagraph
			 (D), by striking No pharmaceutical agent may be excluded and
			 inserting Except as provided in subparagraph (F), no pharmaceutical
			 agent may be excluded; and
						(2)by adding at the
			 end the following new subparagraph:
							
								(F)(i)The Secretary may
				implement procedures to place selected over-the-counter drugs on the uniform
				formulary and to make such drugs available to eligible covered beneficiaries.
				An over-the-counter drug may be included on the uniform formulary only if the
				Pharmacy and Therapeutics Committee established under subsection (b) finds that
				the over-the-counter drug is cost-effective and clinically effective. If the
				Pharmacy and Therapeutics Committee recommends an over-the-counter drug for
				inclusion on the uniform formulary, the drug shall be considered to be in the
				same therapeutic class of pharmaceutical agents, as determined by the
				Committee, as similar prescription drugs.
									(ii)Regulations prescribed by the
				Secretary to carry out clause (i) shall include the following with respect to
				over-the-counter drugs included on the uniform formulary:
										(I)A determination of the means and
				conditions under paragraphs (5) and (6) of this section through which
				over-the-counter drugs will be available to eligible covered beneficiaries and
				the amount of cost share that such beneficiaries will be required to pay for
				over-the-counter drugs, except that no such cost share may be required for a
				member of a uniformed service on active duty.
										(II)Any terms and conditions for the
				dispensing of over-the-counter drugs to eligible covered
				beneficiaries.
										.
						(b)DefinitionsSubsection
			 (g) of such section is amended by adding at the end the following new
			 paragraphs:
						
							(3)The term
				over-the-counter drug means a drug that is not subject to
				section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				353(b)).
							(4)The term
				prescription drug means a drug that is subject to section 503(b)
				of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				353(b)).
							.
					(c)Technical
			 amendments
						(1)Cross-reference
			 amendmentsSubsections (a)(6)(A) and (b)(1) of such section are
			 amended by striking subsection (g) and inserting
			 subsection (h).
						(2)Repeal of
			 obsolete provisions
							(A)Subsection
			 (a)(2)(D) of such section is amended by striking the last sentence.
							(B)Subsection (b)(2)
			 of such section is amended by striking Not later than and all
			 that follows through such 90-day period, the committee and
			 inserting The committee.
							(C)Subsection (d)(2)
			 of such section is amended—
								(i)by
			 striking Effective not later than April 5, 2000, the Secretary
			 and inserting The Secretary; and
								(ii)by
			 striking the current managed care support contracts and
			 inserting the managed care support contracts current as of October 5,
			 1999,
								VIIIACQUISITION
			 POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS
				801.Reduction in
			 requirements for submission of Selected Acquisition Reports for major defense
			 acquisition programsSection
			 2432(g) of title 10, United States Code, is amended by striking 90
			 percent both places it appears and inserting 75
			 percent.
				802.Authorization
			 for entering into multiyear contracts with federally funded research and
			 development centersSection
			 2367 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
					
						(e)Administration
				of centers(1)The head of an agency
				may enter into multiyear contracts with federally funded research and
				development centers with which the agency has a sponsoring agreement. Any such
				contract may be for a term not to exceed five years, consistent with the
				sponsoring agreement of the Department of Defense with such center.
							(2)The head of an agency that enters
				into a sponsoring agreement with a federally funded research and development
				center—
								(A)shall include in the sponsoring
				agreement, or in applicable contracts with that center, provisions—
									(i)for the orderly termination or
				nonrenewal of the center; and
									(ii)upon such termination or
				nonrenewal, for disposal of assets, and settlement of liabilities, of the
				center; and
									(B)may include in the sponsoring
				agreement, or in applicable contracts with that center, provisions—
									(i)for special close-out costs,
				cancellation costs, termination costs and other types of expenses that may be
				incurred at the end of sponsorship; and
									(ii)for transfer of title to, or
				liquidation of, the proceeds of sale or transfer of any property held by the
				center for the benefit of the Government.
									(3)In this subsection, the term
				head of an agency has the meaning given that term in subsection
				(c)(2).
							.
				803.Authority for
			 the Secretary of Defense to provide fee-for-service inspection and testing by
			 the Defense Contract Management Agency for certain critical equipment in the
			 absence of a procurement contract
					(a)AuthoritySection
			 2539b of title 10, United States Code, is amended—
						(1)In subsection
			 (a)—
							(A)by striking
			 and at the end of paragraph (3);
							(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(5)make available to
				any person or entity, in advance of the award of a procurement contract,
				through contracts or other appropriate arrangements and subject to subsection
				(e), the services of the Defense Contract Management Agency for testing and
				inspection of items when such testing and inspection is determined by the
				Secretary to be critical to a specific program of the Department of
				Defense.
									; and
				
							(2)by adding at the
			 end the following new subsection:
							
								(e)DCMA
				servicesServices of the Defense Contract Management Agency may
				be made available under subsection (a)(5) only if the contract or other
				arrangement for those services—
									(1)holds the United
				States harmless if the items covered by the contract or other arrangement
				(whether or not tested and inspected under the contract or other arrangement)
				are not subsequently ordered by or delivered to the United States under a
				procurement contract entered into after the contract or other arrangement is
				entered into; and
									(2)holds the United
				States harmless against any claim arising out of the inspection and testing, or
				the use in any commercial application, of the equipment tested and inspected by
				the Defense Contract Management Agency under the contract or other
				arrangement.
									.
						(b)FeesSubsection
			 (c) of such section is amended—
						(1)by striking
			 and (a)(4) in the first sentence and inserting , (a)(4),
			 and (a)(5);
						(2)by inserting
			 , travel, and other incidental overhead expenses in the second
			 sentence after salaries; and
						(3)by inserting
			 or inspection before the period at the end of the second
			 sentence.
						(c)Use of
			 feesSubsection (d) of such section is amended by striking
			 and (a)(4) and inserting , (a)(4), and
			 (a)(5).
					804.Elimination of
			 continuous-days-of-session requirement for congressional notification of the
			 lease of certain vessels by the Department of DefenseSection 2401(h)(2) of title 10, United
			 States Code, is amended by striking of continuous session of
			 Congress.
				805.Disestablishment
			 of Defense Materiel Readiness Board
					(a)Disestablishment
			 of boardThe Defense Materiel Readiness Board established
			 pursuant to section 871 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is hereby
			 disestablished.
					(b)Termination of
			 defense strategic readiness fundThe Defense Strategic Readiness
			 Fund established by section 872(d) of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is hereby
			 closed.
					(c)RepealSubtitle
			 G of title VIII of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 117 note) is repealed.
					806.Revision to
			 definition of term commercial item for purposes of Federal
			 procurement statutes providing procedures for procurement of commercial
			 items
					(a)Elimination of
			 of a type criterionSection 103 of title 41,
			 United States Code, is amended by striking of a type in
			 paragraphs (1)(A), (3)(A), and (4).
					(b)Elimination of
			 items and services merely offered for sale, lease, or license
						(1)ItemsParagraph
			 (1)(B) of such section is amended by striking , or offered for sale,
			 lease, or license,.
						(2)ServicesParagraph
			 (6) of such section is amended by striking offered and.
						(c)Adjustment of
			 threshold relating to prior salesParagraphs (6) and (8) of such
			 section are amended by striking substantial quantities and
			 inserting like quantities.
					807.Treatment of
			 reviews of programs experiencing critical cost growth when cost growth is
			 primarily due to quantity changesSection 2433a(c)(3)(A) of title 10, United
			 States Code, is amended by striking subparagraphs (B) and (C)
			 and inserting subparagraphs (B), (C), and (E).
				808.Change in
			 authorities relating to scope of work variationsSection 2853(b) of title 10, United States
			 Code, is amended—
					(1)in paragraph (2),
			 by striking The scope of work and inserting Except as
			 provided in paragraph (3), the scope of work; and
					(2)by adding at the
			 end the following new paragraph:
						
							(3)The scope of work for a military
				construction project or for the construction, improvement, and acquisition of a
				military family housing project may be increased by not more than 5 percent if
				the Secretary concerned determines that such increase is necessary to
				accommodate revised design criteria or new technologies not available at the
				time of budget submission, but only if the increase in the scope of work does
				not change the function of the
				project.
							.
					809.Treatment of
			 procurements on behalf of the Department of Defense in accordance with the
			 Department of Energy’s Work for Others program
					(a)Exemption from
			 inspector general reviews and determinationsSubsection (a) of
			 section 801 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 2304 note) is amended by adding at the end the
			 following new paragraph:
						
							(7)Treatment of
				procurements through the department of energyFor purposes of
				this subsection, the procurement of any property or services on behalf of the
				Department of Defense pursuant to an interagency agreement between the
				Department of Defense and the Department of Energy in accordance with the
				Department of Energy’s Work For Others Program, where the property or services
				are provided by a Management and Operating contractor of the Department of
				Energy, and are procured on behalf of the Department of Defense, shall not be
				considered a procurement of property or services on behalf of the Department of
				Defense by a covered non-defense
				agency.
							.
					(b)Exemption from
			 certain certification requirementsSubsection (b) of such section
			 is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
						(2)by adding at the
			 end the following new paragraph:
							
								(4)Exception for
				procurements in accordance with the department of energy’s work for others
				programThe limitation in paragraph (1) shall not apply to the
				procurement of any property and services on behalf of the Department of Defense
				pursuant to an interagency agreement between the Department of Defense and the
				Department of Energy in accordance with the Department of Energy’s Work for
				Others Program, where the property or services are provided by a Management and
				Operating contractor of the Department of Energy and procured on behalf of the
				Department of
				Defense.
								.
						810.Enhancement of
			 review of acquisition process for rapid fielding of capabilities in response to
			 urgent operational needsSection 804(b)(3) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4256; 10 U.S.C. 2302 note) is amended—
					(1)by inserting
			 and at the end of subparagraph (B);
					(2)by striking
			 ; and at the end of subparagraph (C) and inserting a period;
			 and
					(3)by striking
			 subparagraph (D).
					811.Repeal of
			 application of requirement to review ongoing programs initiated prior to
			 certification under section 2366b of title 10, United States CodeSubsection (b) of section 205 of the Weapon
			 Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1725; 10
			 U.S.C. 2366b note) is repealed.
				812.Permanent
			 authority for use of simplified acquisition procedures for certain commercial
			 itemsSection 4202 of the
			 Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 10 U.S.C. 2304
			 note) is amended by striking subsection (e).
				813.Special
			 emergency procurement authority for domestic emergency operationsSection 1903(a) of title 41, United States
			 Code, is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)in support of a
				declared emergency or major disaster (as defined in paragraphs (1) and (2),
				respectively, of section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C.
				5122)).
							.
					814.Defense
			 Coalition Repair Fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States the Defense Coalition
			 Repair Fund (in this section referred to as the Fund),
			 consisting of amounts credited to the Fund pursuant to subsection (e).
					(b)AdministrationThe
			 Fund shall be administered by the Secretary of Defense.
					(c)ObjectiveThe
			 objective of the Fund shall be to support the sale, transfer, or distribution
			 of defense articles to coalition partners and allied or friendly
			 nations.
					(d)Use of
			 amounts
						(1)AuthorityIn
			 pursuit of the objective stated in subsection (c), the Secretary of Defense may
			 authorize the Secretaries of the military departments to expend amounts from
			 the Fund to repair, overhaul, or refurbish in-stock defense articles before
			 distribution of those articles to coalition partners, or allied and friendly
			 nations, in accordance with—
							(A)the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.);
							(B)the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
							(C)any other
			 provision of law authorizing such distributions.
							(2)Secretary of
			 state concurrence required for distribution to foreign
			 countriesIn addition to any otherwise applicable requirements of
			 law, in the case of any distribution of such repaired, overhauled, or
			 refurbished articles under a provision of law referred to in paragraph (1)(C)
			 that does not otherwise require the concurrence of the Secretary of State for
			 such a distribution, the distribution may be made only with the concurrence of
			 the Secretary of State.
						(e)Credits to the
			 fundThe following shall be credited to the Fund:
						(1)At the discretion
			 of the Secretary of Defense, up to $50,000,000 per year of operation and
			 maintenance funds made available to the Department of Defense in annual defense
			 appropriations Acts. Amounts transferred under this paragraph shall be merged
			 with funds otherwise made available under this section and remain available
			 until expended.
						(2)Notwithstanding
			 section 114(c) of title 10, United States Code, any collection from the sale or
			 transfer of defense articles from Department of Defense stocks repaired,
			 overhauled, or refurbished with amounts from the Fund that are not intended to
			 be replaced and that is made pursuant to section 21(a)(1)(A) of the Arms Export
			 Control Act (22 U.S.C. 2761(a)(1)(A)), the Foreign Assistance Act of 1961, or
			 other law, but not to exceed the actual value thereof.
						(3)Amounts authorized
			 and appropriated, or otherwise made available, to the Fund.
						(f)Excess proceeds
			 credited to the special defense acquisition fund
						(1)Amounts credited
			 to the Fund pursuant to subsection (e)(2) shall be limited to the amount of the
			 cost incurred to repair, overhaul, or refurbish such defense articles under
			 subsection (d)(1).
						(2)Amounts from sales
			 or transfers of defense articles described in subsection (e)(2) that exceed the
			 amounts described in paragraph (1) shall be credited to the Special Defense
			 Acquisition Fund established pursuant to chapter 5 of the Arms Export Control
			 Act (22 U.S.C. 2795 et seq.).
						(g)Transfers to
			 other accountsAmounts in the Fund may be transferred to any
			 Department of Defense appropriation used to carry out activities that will
			 further the objective stated in subsection (c). Any amount so transferred shall
			 be merged with the appropriation to which transferred and shall be available
			 for the same purposes and the same time period as the appropriation to which
			 transferred.
					(h)Transfers from
			 other accountsUpon a determination by the Secretary of Defense
			 with respect to an amount transferred under subsection (g) that all or part of
			 such transfer is not necessary for the purposes provided, such amount may be
			 transferred back to the Fund and remain available for the objective stated in
			 subsection (c) notwithstanding the expiration of the period of
			 obligation.
					(i)DefinitionsIn
			 this section:
						(1)The term
			 coalition partner means a foreign country or international
			 organization designated by the Secretary of Defense.
						(2)The term
			 defense article has the meaning given that term in paragraph (3)
			 of section 47 of the Arms Export Control Act (22 U.S.C. 2794).
						(j)Expiration of
			 authorityThe authority to use amounts in the Fund to repair,
			 overhaul, or refurbish defense articles under this section shall expire on
			 September 30, 2015.
					(k)EvaluationNot
			 later than February 1, 2015, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the operation of this section. The
			 report shall include an evaluation of the effectiveness of the authority
			 provided by this section in meeting the objectives stated in subsection
			 (c).
					815.Enhancement of
			 Department of Defense capabilities to deter and respond to contractor
			 fraud
					(a)Withholding of
			 contractual paymentsSubsection (a) of section 2207 of title 10,
			 United States Code, is amended—
						(1)by striking
			 unless that contract provides that— and inserting unless
			 that contract provides each of the following:;
						(2)in paragraph
			 (1)—
							(A)by inserting
			 That after (1); and
							(B)by striking
			 ; and and inserting a period;
							(3)in paragraph (2),
			 by inserting That, after (2); and
						(4)by inserting after
			 paragraph (2) the following new paragraphs:
							
								(3)That with respect
				to a contract that could have been terminated under paragraph (1) but for the
				prior completion of the contract's performance, the United States is entitled
				to exemplary damages as set forth in paragraph (2), in accordance with the
				notice and hearing process set forth in paragraph (1).
								(4)That the Secretary
				of a military department or head of a Defense Agency may, after notifying the
				contractor but pending the determination concerning exemplary damages referred
				to in paragraph (2), withhold from payments otherwise due to the contractor
				under any contract between the contractor and that military department or
				Defense Agency an amount that is up to 10 times the cost incurred by the
				contractor in giving gratuities to the officer, official, or employee
				concerned, as such cost is estimated by the
				Secretary.
								.
						(b)Retention of
			 damages; fraud fighting fundsSuch section is further
			 amended—
						(1)by redesignating
			 subsection (b) as subsection (c); and
						(2)by inserting after
			 subsection (a) the following new subsection (b):
							
								(b)Retention of
				damages; fraud fighting funds(1)Exemplary damages
				recovered under subsection (a)(2), once assessed against a contractor, may be
				retained by the Secretary of Defense, if assessed by a Defense Agency, or by
				the Secretary of the military department that assessed the damages against the
				contractor without regard to section 3302 of title 31.
									(2)The Secretary of Defense and the
				Secretaries of the military departments shall each establish a
				Fraud-Fighting Fund (in this section referred to as the
				Fund) for use by the Defense Agencies, in the case of the Fund
				established by the Secretary of Defense, or military department, in the case of
				a Fund established by the Secretary of a military department, which shall be
				available to provide funds, in addition to funds which may be otherwise
				available for activities including training, investigations, administrative
				proceedings, enforcement actions, and other related activities associated with
				deterring and preventing fraud. Exemplary damages identified in subsection
				(a)(2), once assessed against the contractor, shall be paid into the Fund and
				shall be available until
				expended.
									.
						(c)Burden of
			 proofSubsection (a)(1) of such section, as amended by subsection
			 (a), is further amended by inserting and by a preponderance of the
			 evidence after after notice and hearing.
					(d)Technical
			 amendmentsSubsection (a) of such section is further amended by
			 striking clause (1) in paragraph (2) and in the flush sentence
			 at the end and inserting paragraph (1).
					(e)Effective
			 dateThe amendments made by this section shall apply to contracts
			 that are awarded on or after the date that is 90 days after the date of the
			 enactment of this Act.
					(f)Conforming
			 amendmentsSection 2410m(a) of title 10, United States Code, is
			 amended—
						(1)by inserting
			 or arising from an assessment of exemplary damages under section 2207 of
			 this title, after of title 41;
						(2)by striking
			 or at the end of paragraph (2);
						(3)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
						(4)by adding at the
			 end the following new paragraph:
							
								(4)any determination
				under section 2207 of this
				title.
								.
						(g)Procurement
			 regulationsRegulations governing actions under section 2207
			 shall be revised to implement the amendments to section 2207 of title 10,
			 United States Code, made by this section not later than 90 days after the date
			 of the enactment of this Act.
					816.Extension of
			 authority for Task Force for Business and Stability Operations in
			 AfghanistanSection 1535(a) of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4426), as amended by section 1534 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1658), is further amended—
					(1)in the second
			 sentence of paragraph (4)—
						(A)by striking
			 The amount of funds used and inserting The amount of
			 funds obligated;
						(B)by inserting
			 and $93,000,000 for fiscal year 2013 after fiscal year
			 2012; and
						(C)by inserting
			 for fiscal year 2012 after except that;
			 and
						(2)in paragraph
			 (7)—
						(A)by striking
			 provided in and inserting to obligate funds for projects
			 under; and
						(B)by striking
			 September 30, 2012 and inserting September 30,
			 2013.
						817.Timeliness
			 rules for filing bid protests at the United States Court of Federal
			 Claims
					(a)JurisdictionParagraph
			 (1) of section 1491(b) of title 28, United States Code, is amended—
						(1)in the first
			 sentence, by striking Both the and all the follows through
			 shall have and inserting The United States Court of
			 Federal Claims shall have; and
						(2)in the second
			 sentence—
							(A)by striking
			 Both the and all that follows through shall have
			 and inserting The United States Court of Federal Claims shall
			 have; and
							(B)by striking
			 is awarded. and inserting
								
									is
			 awarded, but such jurisdiction is subject to time limits as
			 follows:(A)A protest based upon alleged
				improprieties in a solicitation that are apparent before bid opening or the
				time set for receipt of initial proposals shall be filed before bid opening or
				the time set for receipt of initial proposals. In the case of a procurement
				where proposals are requested, alleged improprieties that do not exist in the
				initial solicitation but that are subsequently incorporated into the
				solicitation shall be protested not later than the next closing time for
				receipt of proposals following the incorporation. A protest that meets these
				time limitations that was previously filed with the Comptroller General may not
				be reviewed.
									(B)A protest other than one covered by
				subparagraph (A) shall be filed not later than 10 days after the basis of the
				protest is known or should have been known (whichever is earlier), with the
				exception of a protest challenging a procurement conducted on the basis of
				competitive proposals under which a debriefing is requested and, when
				requested, is required. In such a case, with respect to any protest the basis
				of which is known or should have been known either before or as a result of the
				debriefing, the initial protest shall not be filed before the debriefing date
				offered to the protester, but shall be filed not later than 10 days after the
				date on which the debriefing is held.
									(C)If a timely agency-level protest was
				previously filed, any subsequent protest to the United States Court of Federal
				Claims that is filed within 10 days of actual or constructive knowledge of
				initial adverse agency action shall be considered, if the agency-level protest
				was filed in accordance with subparagraphs (A) and (B), unless the contracting
				agency imposes a more stringent time for filing the protest, in which case the
				agency’s time for filing shall control. In a case where an alleged impropriety
				in a solicitation is timely protested to a contracting agency, any subsequent
				protest to the United States Court of Federal Claims shall be considered timely
				if filed within the 10-day period provided by this subparagraph, even if filed
				after bid opening or the closing time for receipt of proposals.
									(D)A protest untimely on its face shall
				be dismissed. A protester shall include in its protest all information
				establishing the timeliness of the protest; a protester shall not be permitted
				to introduce for the first time in a request for reconsideration information
				necessary to establish that the protest was timely. Under no circumstances may
				the United States Court of Federal Claims consider a protest that is untimely
				because it was first filed with the Government Accountability
				Office.
									.
							(b)Available
			 reliefParagraph (2) of such section is amended by striking
			 except that and inserting except injunctive relief shall
			 not be combined with monetary relief, and.
					(c)Agency decisions
			 overriding stay of contract award or performanceSuch section is
			 further amended—
						(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
						(2)by inserting after
			 paragraph (4) the following new paragraph (5):
							
								(5)The United States Court of Federal
				Claims shall have jurisdiction to render judgment on an action by an interested
				party challenging an agency’s decision to override a stay of contract award or
				contract performance that would otherwise be required by section 3553 of title
				31.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to any cause
			 of action filed 180 days or more after the date of the enactment of this
			 Act.
					IXDEPARTMENT OF
			 DEFENSE ORGANIZATION AND MANAGEMENT
				AIntelligence-Related
			 Matters
					901.Technical
			 amendments to reflect change in name of National Defense Intelligence College
			 to National Intelligence University
						(a)Conforming
			 amendments To reflect name changeSection 2161 of title 10,
			 United States Code, is amended by striking National Defense Intelligence
			 College each place it appears and inserting National
			 Intelligence University.
						(b)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									2161.Degree granting authority for National
				Intelligence
				University
									.
							(2)Table of
			 sectionsThe item related to such section in the table of
			 sections at the beginning of chapter 108 of such title is amended to read as
			 follows:
								
									
										2161. Degree granting authority for
				National Intelligence
				University.
									
									.
							902.Authority to
			 provide geospatial intelligence support to certain security alliances and
			 regional organizations
						(a)Extension of
			 authority to certain security alliances and regional
			 organizationsSection 443(a) of title 10, United States Code, is
			 amended by inserting , regional organizations with defense or security
			 components, and security alliances of which the United States is a
			 member after foreign countries.
						(b)Clerical
			 amendments
							(1)Section headingThe
			 heading of section 443 of such title is amended to read as follows:
								
									443.Imagery intelligence and geospatial
				information: support for foreign countries and certain security alliances and
				regional organizations
									
							(2)Table of sectionsThe
			 item relating to such section in the table of sections at the beginning of
			 subchapter I of chapter 22 of such title is amended to read as follows:
								
									
										443. Imagery intelligence and geospatial
				information: support for foreign countries and certain security alliances and
				regional
				organizations.
									
									.
							903.Revision of
			 Secretary of Defense authority to engage in commercial activities as security
			 for intelligence collection activities and military operations abroad
						(a)Extension of
			 authority To include activities undertaken as security for military
			 operations
							(1)AuthoritySubsection
			 (a) of section 431 of title 10, United States Code, is amended by inserting
			 and military operations after intelligence collection
			 activities.
							(2)Clerical
			 amendments(A)The heading of such
			 section is amended to read as follows:
									
										431.Authority to engage in commercial
				activities as security for intelligence collection activities and military
				operations
				abroad
										.
								(B)The item relating to that section in
			 the table of sections at the beginning of subchapter II of chapter 21 of such
			 chapter is amended to read as follows:
									
										
											431. Authority to engage in commercial
				activities as security for intelligence collection activities and military
				operations
				abroad.
										
										.
								(b)Repeal of
			 designation of defense intelligence agency as required oversight authority
			 within department of defenseSection 436(4) of such title is
			 amended—
							(1)by striking
			 within the Defense Intelligence Agency and inserting
			 within the Department of Defense; and
							(2)by striking
			 management and supervision and inserting
			 oversight.
							(c)Technical
			 amendmentsSection 437 of such title is amended—
							(1)in subsections (a)
			 and (b), by inserting congressional before intelligence
			 committees; and
							(2)by adding at the
			 end the following new subsection:
								
									(c)Congressional
				intelligence committees definedIn this section, the term
				congressional intelligence committees has the meaning given that
				term in section 3 of the National Security Act of 1947 (50 U.S.C.
				401a)).
									.
							BSpace
			 Activities
					911.Revisions to
			 policy on development and procurement of unmanned systems
						(a)Revision to
			 required policySubsection (a) of section 941 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2083) is amended—
							(1)by striking
			 on and inserting for the conduct of;
							(2)by striking
			 procurement, and operation and inserting and for the
			 conduct of procurement,;
							(3)by inserting
			 manned and before unmanned systems; and
							(4)by inserting
			 in a manner that is fiscally responsible and enhances warfighter
			 capability before the period at the end.
							(b)Modification to
			 elements of policySubsection (b) of such section is
			 amended—
							(1)by striking
			 paragraphs (1) and (2) and inserting the following new paragraphs:
								
									(1)An identification
				of those Department of Defense capabilities for which manned and unmanned
				systems may address potential needs.
									(2)A thorough and
				objective consideration of the acquisition of manned and unmanned systems
				whenever a new system is to be acquired to meet a capability
				requirement.
									;
							(2)in paragraph (5),
			 by striking , including and all that follows through on
			 unmanned systems; and
							(3)in paragraph (6),
			 by striking missions and inserting
			 capabilities.
							(c)RoadmapSuch
			 section is further amended—
							(1)by striking
			 subsection (d);
							(2)by redesignating
			 subsection (c) as subsection (d);
							(3)by inserting after
			 subsection (b) the following new subsection (c):
								
									(c)RoadmapThe
				Secretary of Defense shall prepare and update periodically a roadmap for the
				policy required by subsection (a) that includes—
										(1)goals for the
				development of unmanned system technologies to address capabilities identified
				pursuant to subsection (b)(1); and
										(2)plans to address
				technical, operational, and production challenges, and gaps in capabilities,
				with respect to unmanned systems.
										;
				and
							(4)in subsection (d),
			 as redesignated by paragraph (2), by inserting , and implement the
			 roadmap required by subsection (c), after subsection
			 (a).
							(d)Conforming
			 amendmentThe heading of such section is amended by inserting
			 manned and before
			 unmanned.
						912.Repeal of
			 requirement for biennial report on Global Positioning SystemSection 2281 of title 10, United States
			 Code, is amended by striking subsection (d).
					913.Repeal of
			 requirement for Operationally Responsive Space Program Office in Department of
			 Defense
						(a)RepealSection
			 2273a of title 10, United States Code is repealed.
						(b)Clerical
			 amendmentThe table of section at the beginning of chapter 135 of
			 such title is amended by striking the item relating to section 2273a.
						914.Commercial
			 space launch cooperation
						(a)In
			 generalChapter 135 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2275.Commercial
				space launch cooperation
									(a)AuthorityThe
				Secretary of Defense may, to assist the Secretary of Transportation in carrying
				out responsibilities set forth in titles 49 and 51 with respect to private
				sector involvement in commercial space activities and public-private
				partnerships pertaining to space transportation infrastructure, take such
				actions as the Secretary considers to be in the best interest of the Federal
				Government to do the following:
										(1)Maximize the use
				by the private sector in the United States of the capacity of the space
				transportation infrastructure of the Department of Defense.
										(2)Maximize the
				effectiveness and efficiency of the space transportation infrastructure of the
				Department of Defense.
										(3)Reduce the cost of
				services provided by the Department of Defense related to space transportation
				infrastructure at launch support facilities and space recovery support
				facilities.
										(4)Encourage
				commercial space activities by enabling investment by covered entities in the
				space transportation infrastructure of the Department of Defense.
										(5)Foster cooperation
				between the Department of Defense and covered entities.
										(b)Authority for
				contracts and other agreements relating to space transportation
				infrastructureThe Secretary of Defense—
										(1)may enter into a
				contract or other agreement with a covered entity to provide to the covered
				entity support and services related to the space transportation infrastructure
				of the Department of Defense; and
										(2)upon the request
				of that covered entity, may include such support and services in the space
				launch and reentry range support requirements of the Department of Defense
				if—
											(A)the Secretary
				determines that the inclusion of such support and services in such
				requirements—
												(i)is
				in the best interest of the Federal Government;
												(ii)does not
				interfere with the requirements of the Department of Defense; and
												(iii)does not compete
				with the commercial space activities of other covered entities, unless that
				competition is in the national security interests of the United States;
				and
												(B)any commercial
				requirement included in that contract or other agreement has full non-Federal
				funding before the execution of the contract or other agreement.
											(c)Contributions
										(1)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with covered entities on a cooperative and voluntary basis to
				accept contributions of funds, services, and equipment to carry out this
				section.
										(2)Use of
				contributionsAny funds, services, or equipment accepted by the
				Secretary under this subsection—
											(A)may be used only
				for the objectives specified in this section in accordance with terms of use
				set forth in the contract or other agreement entered into under this
				subsection; and
											(B)shall be managed
				by the Secretary in accordance with regulations of the Department of
				Defense.
											(3)Requirements
				with respect to agreementsA contract or other agreement entered
				into under this subsection with a covered entity—
											(A)shall address the
				terms of use, ownership, and disposition of the funds, services, or equipment
				contributed pursuant to the contract or other agreement; and
											(B)shall include a
				provision that the covered entity will not recover the costs of its
				contribution through any other contract or agreement with the United
				States.
											(d)Defense
				cooperation space launch account
										(1)EstablishmentThere
				is established in the Treasury of the United States a special account to be
				known as the Defense Cooperation Space Launch Account.
										(2)Crediting of
				fundsFunds received by the Secretary of Defense under subsection
				(c) shall be credited to the Defense Cooperation Space Launch Account and shall
				be available until expended without further authorization or appropriation only
				for the objectives specified in this section.
										(e)Annual
				reportNot later than January 31 of each year, the Secretary of
				Defense shall submit to the congressional defense committees a report on the
				funds, services, and equipment accepted and used by the Secretary under this
				section during the previous fiscal year.
									(f)RegulationsThe
				Secretary of Defense shall prescribe regulations to carry out this
				section.
									(g)DefinitionsIn
				this section:
										(1)Covered
				entityThe term covered entity means a non-Federal
				entity that—
											(A)is organized under
				the laws of the United States or of any jurisdiction within the United States;
				and
											(B)is engaged in
				commercial space activities.
											(2)Launch support
				facilitiesThe term launch support facilities has
				the meaning given that term in section 50501(7) of title 51.
										(3)Space recovery
				support facilitiesThe term space recovery support
				facilities has the meaning given that term in section 50501(11) of
				title 51.
										(4)Space
				transportation infrastructureThe term space
				transportation infrastructure has the meaning given that term in
				section 50501(12) of title
				51.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									2275. Commercial space launch
				cooperation.
								
								.
						XGENERAL
			 PROVISIONS
				1001.Technical
			 amendments to repeal statutory references to United States Joint Forces
			 CommandTitle 10, United
			 States Code, is amended as follows:
					(1)(A)Section 232 is
			 repealed.
						(B)The table of sections at the beginning
			 of chapter 9 is amended by striking the item relating to section 232.
						(2)Section 485(b) is
			 amended—
						(A)in paragraph
			 (5)—
							(i)by
			 striking including a description of and all that follows through
			 (A) Specific outcomes and inserting including a
			 description of specific outcomes; and
							(ii)by
			 striking subparagraph (B);
							(B)by striking
			 paragraph (8); and
						(C)by redesignating
			 paragraph (9) as paragraph (8).
						(3)Section 2859(d) is
			 amended by striking paragraph (2).
					(4)Section
			 10503(13)(B) is amended by striking clause (iii) and redesignating clause (iv)
			 as clause (iii).
					1002.Redesignation
			 of the Center for Hemispheric Defense Studies as the William J. Perry Center
			 for Hemispheric Defense Studies
					(a)RedesignationThe
			 Department of Defense regional center for security studies known as the Center
			 for Hemispheric Defense Studies is hereby renamed the William J. Perry
			 Center for Hemispheric Defense Studies.
					(b)Conforming
			 amendments
						(1)Section 184 of
			 title 10, United States Code, is amended—
							(A)by striking
			 The Center for Hemispheric Defense Studies in subsection
			 (b)(2)(C) and inserting The William J. Perry Center for Hemispheric
			 Defense Studies; and
							(B)by striking
			 the Center for Hemispheric Defense Studies in subsection (f)(5)
			 and inserting the William J. Perry Center for Hemispheric Defense
			 Studies.
							(2)Section
			 2611(a)(2)(C) of such title is amended by striking The Center for
			 Hemispheric Defense Studies. and inserting The William J. Perry
			 Center for Hemispheric Defense Studies..
						(c)ReferencesAny
			 reference to the Department of Defense Center for Hemispheric Defense Studies
			 in any law, regulation, map, document, record, or other paper of the United
			 States shall be deemed to be a reference to the William J. Perry Center for
			 Hemispheric Defense Studies.
					1003.Congressional
			 funeral support
					(a)Active duty
			 supportSection 1491(a) of title 10, United States Code, is
			 amended—
						(1)by inserting
			 (1) before The Secretary; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)The Secretary of Defense may, upon
				request of the leadership of the House of Representatives or Senate, provide a
				funeral honors detail and ceremonial support, to include transportation, for
				the funeral of a member of Congress or a delegate to Congress who dies while in
				office.
								.
						(b)National guard
			 supportSection 115(a) of title 32, United States Code, is
			 amended by inserting or a member of Congress or a delegate to Congress
			 who dies in office in the first sentence after
			 veteran.
					1004.Military
			 museums’ acceptance of private support
					(a)Museum support
			 authority
						(1)GeneralChapter
			 155 of title 10, United States Code, is amended by adding at the end the
			 following new section:
							
								2615.Military
				museum support
									(a)Acceptance of
				giftsNotwithstanding section 1342 of title 31, the Secretary
				concerned may accept services from a nonprofit entity to support a military
				museum program.
									(b)Limitation on
				use of gift fundsAny gift made for the purpose of assisting in
				the development, operation, maintenance, and management of, or for the
				acquisition of collections for, a military museum and deposited into a General
				Gift Fund pursuant to section 2601 of this title shall be available only for
				the purpose of development, operation, maintenance, and management of, or for
				the acquisition of collections for, a military museum program.
									(c)Solicitation of
				giftsUnder regulations prescribed under this section, the
				Secretary concerned may solicit from any person or public or private entity,
				for the use and benefit of a military museum program, a gift of books,
				manuscripts, works of art, historical artifacts, drawings, plans, models, and
				condemned or obsolete combat materiel.
									(d)LeasingThe
				Secretary concerned may, in accordance with section 2667 of this title, lease
				real and personal property of a military museum, but not including any part of
				its collection, to a nonprofit entity for purposes related to the military
				museum program. Money rentals received from any such lease may be retained and
				spent by the Secretary to support the military museum program.
									(e)Cooperative
				agreementsThe Secretary concerned may enter into a cooperative
				agreement with a nonprofit entity for purposes related to support of a military
				museum program.
									(f)Employee
				statusFor purposes of this section, employees or personnel of a
				nonprofit entity may not be considered to be employees of the United
				States.
									(g)Regulations
										(1)In
				generalThe Secretary of Defense shall prescribe regulations to
				implement this section. Such regulations shall apply uniformly throughout the
				Department of Defense.
										(2)LimitationSuch
				regulations shall provide that solicitation of a gift, acceptance of a gift
				(including a gift of services), or use of a gift under this section may not
				occur if the nature or circumstances of the solicitation, acceptance, or use
				would compromise the integrity or the appearance of integrity of any program of
				the Department of Defense or any individual involved in such program.
										(h)DefinitionsIn
				this section:
										(1)The term
				military museum program may include an individual museum.
										(2)The term
				nonprofit entity means any entity—
											(A)qualifying as an
				exempt organization under section 501(c)(3) of the Internal Revenue Code of
				1986, and
											(B)with a primary
				purpose of supporting a military museum program.
											(3)The term
				Secretary concerned includes the Secretary of Defense with
				respect to matters concerning the Defense
				Agencies.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									2615. Military museum
				support.
								
								.
						(b)Conforming
			 amendmentSection 2667(e)(1) of such title is amended by striking
			 subparagraph (E).
					1005.Clarification
			 of parties with whom Department of Defense may conduct exchanges of real
			 property at military installationsSection 2869(a)(1) of title 10, United
			 States Code is amended—
					(1)by striking
			 eligible; and
					(2)by striking
			 entity both places it appears and inserting
			 person.
					1006.Extension of
			 authority to provide assured business guarantees to carriers participating in
			 Civil Reserve Air Fleet
					(a)ExtensionSubsection
			 (k) of section 9515 of title 10, United States Code, is amended by striking
			 December 31, 2015 and inserting December 31,
			 2020.
					(b)Application to
			 all segments of CRAFSuch section is further amended—
						(1)in subsection
			 (a)(3), by striking passenger; and
						(2)in subsection (j),
			 by striking , except that it only means such transportation for which
			 the Secretary of Defense has entered into a contract for the purpose of
			 passenger travel.
						1007.Extension of
			 authority for joint task forces to provide support to law enforcement agencies
			 conducting counter-terrorism activitiesSubsection (b) of section 1022 of the
			 National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10
			 U.S.C. 371 note) is amended by striking fiscal years 2006 through
			 2012 and inserting the period ending on December 31,
			 2014.
				1008.Pueblo
			 Chemical Depot and Blue Grass Army Depot chemical agent and munitions
			 destruction technologies
					(a)LimitationSection
			 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), is
			 amended by adding at the end the following new subsection:
						
							(p)Limitation on
				supplemental destruction technologiesIn determining the
				technologies to supplement the neutralization destruction of the stockpile of
				lethal chemical agents and munitions at Pueblo Chemical Depot, Colorado, and
				Blue Grass Army Depot, Kentucky, the Secretary of Defense may consider the
				following:
								(1)Explosive
				Destruction Technologies.
								(2)Any technologies
				developed for treatment and disposal of agent or energetic hydrolysates, if
				problems with the current on-site treatment of hydrolysates are
				encountered.
								.
					(b)Repeal of
			 obsolete provision of lawSection 151 of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted by Public
			 Law 106–398; 114 Stat. 1645A–30) is repealed.
					1009.Streamlining
			 of procedures for purchase and release of materials under Strategic and
			 Critical Materials Stockpiling Act
					(a)Acquisition of
			 materials
						(1)Obligation of
			 funds for acquisitionSection 5(a) of the Strategic and Critical
			 Materials Stock Piling Act (50 U.S.C. 98d(a)(1)) is amended—
							(A)in paragraph (1),
			 by striking Except for and all that follows through
			 obligated or and inserting No funds may be;
			 and
							(B)by adding at the
			 end the following new paragraph;
								
									(3)Except for acquisitions made under
				the authority of paragraph (3) or (4) of section 6(a), no funds may be
				obligated for acquisition of any material under this Act until the President
				has submitted a full statement of the proposed acquisition to the appropriate
				committees of Congress and a period of 45 days has passed from the date of the
				receipt of such statement by such
				committees.
									.
							(2)Conforming
			 amendmentSection 9(b)(2) of such Act (50 U.S.C. 98h(b)(2)) is
			 amended by striking Subject to section 5(a)(1), moneys and
			 inserting Moneys.
						(b)Release of
			 materials needed for national defense purposes
						(1)Authority for
			 president to delegate special disposal authority of the president for release
			 for national defense purposesSection 7(a) of such Act (50 U.S.C.
			 98f(a)) is amended—
							(A)by striking
			 and at the end of paragraph (1);
							(B)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(3)on the order of
				the National Defense Stockpile Manager if the President has designated the
				Stockpile Manager to have authority to issue release orders under this
				subsection and, in the case of any such order, if the Stockpile Manager
				determines that the release of such materials is required for use, manufacture,
				or production for purposes of national
				defense.
									.
							(2)Exclusion from
			 delegation limitationSection 16 of such Act (50 U.S.C. 98h–7) is
			 amended by striking sections 7 and 13 each place it appears and
			 inserting sections 7(a)(1) and 13.
						1010.Requirement
			 for certification once every three years rather than annually for authority to
			 provide certain support for counter-drug activities to specified foreign
			 countriesSection 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1629), as most recently amended by section 1014 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4347), is amended—
					(1)in subsection
			 (f)(1), by striking the written certification described in subsection
			 (g) for that fiscal year. and inserting the following: a written
			 certification described in subsection (g) applicable to that fiscal year. The
			 first such certification with respect to any such government may apply only to
			 a period of one fiscal year. Subsequent certifications with respect to any such
			 government may apply to a period of not to exceed three fiscal years.;
			 and
					(2)in subsection (g),
			 in the matter preceding paragraph (1)—
						(A)by striking
			 The written and inserting A written; and
						(B)by striking
			 for a fiscal year and all that follows through the colon and
			 inserting with respect to a government to receive support under this
			 section for any period of time is a certification of each of the following with
			 respect to that government:.
						1011.Extension of
			 authority to support unified counter-drug and counterterrorism campaign in
			 Colombia and of numerical limitation on assignment of United States personnel
			 in ColombiaSection 1021 of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1007
			 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1588), is further amended—
					(1)in subsection
			 (a)(1), by striking In fiscal years 2005 through 2012 and
			 inserting During the period ending on December 31, 2014;
			 and
					(2)in subsection (c),
			 by striking in fiscal years 2005 through 2012 and inserting
			 during the period ending on December 31, 2014,.
					1012.Technical
			 clarification of scope of procedures required for periodic detention review of
			 individuals detained at United States Naval Station, Guantanamo Bay,
			 Cuba
					(a)Technical
			 clarificationIn establishing and applying the procedures
			 required by section 1023 of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81; 125 Stat. 1564; 10 U.S.C. 801 note) for
			 implementing the periodic review process required by Executive Order No. 13567,
			 issued on March 7, 2011, as such procedures pertain to individuals detained as
			 of that date at United States Naval Station, Guantanamo Bay, Cuba, pursuant to
			 the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note), the Secretary of Defense may (notwithstanding subsection (b)(3) of such
			 section) provide that the periodic review process required by section 3 of that
			 Executive Order applies to such a detainee only if the detainee is described in
			 section 1(a) of such Executive Order, as in effect on December 31, 2011.
					(b)Notification of
			 modification of procedures
						(1)RequirementThe
			 Secretary of Defense shall submit to the appropriate committees of Congress a
			 notification of any modification under the authority of subsection (a) to the
			 procedures submitted to those committees under section 1023 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1564; 10 U.S.C. 801 note). Any such notification shall be submitted not later
			 than 15 days before the date on which such modification goes into
			 effect.
						(2)Appropriate
			 committees of congress definedIn this subsection, the term
			 appropriate committees of Congress has the meaning given that
			 term in subsection (c) of such section 1023.
						XICIVILIAN
			 PERSONNEL MATTERS
				1101.Expansion of
			 persons eligible for expedited Federal hiring following completion of National
			 Security Education Program scholarshipSection 802(k) of the David L. Boren
			 National Security Education Act of 1991 (50 U.S.C. 1902(k)) is amended to read
			 as follows:
					
						(k)Employment of
				program participants
							(1)Appointment
				authorityThe Secretary of Defense, the Secretary of Homeland
				Security, the Secretary of State, or the head of a Federal agency or office
				identified by the Secretary of Defense under subsection (g) as having national
				security responsibilities—
								(A)may, without
				regard to any provision of title 5 governing appointments in the competitive
				service, appoint an eligible program participant—
									(i)to
				a position in the excepted service that is identified under clause (i) of
				subsection (b)(2)(A) as contributing to the national security; or
									(ii)subject to clause
				(ii) of such subsection, to a position in the excepted service in such Federal
				agency or office with national security responsibilities; and
									(B)may, upon
				satisfactory completion of two years of substantially continuous service by an
				incumbent who was appointed to an excepted service position under the authority
				of subparagraph (A), convert the appointment of such individual, without
				competition, to a career or career conditional appointment.
								(2)Eligible program
				participantFor purposes of paragraph (1), the term
				eligible program participant means an individual who—
								(A)has successfully
				completed an academic program for which a scholarship or fellowship under this
				section was awarded; and
								(B)at the time of the
				appointment of the individual to an excepted service position under paragraph
				(1)(A)—
									(i)under the terms of
				the agreement for such individual’s scholarship or fellowship that was awarded
				under this section, owes a service commitment to a Department or such Federal
				agency or office referred to in paragraph (1);
									(ii)is employed by
				the Federal Government under a non-permanent appointment to a position in the
				excepted service that has national security responsibilities; or
									(iii)is a former
				civilian employee of the Federal Government who has less than a one-year break
				of service from the individual’s last period of Federal employment in a
				non-permanent appointment in the excepted service with national security
				responsibilities.
									(3)Treatment of
				certain serviceIn the case of an individual described in
				paragraph (2)(B)(ii) or (2)(B)(iii) who receives an appointment under paragraph
				(1)(A), any period that the individual served in a position with the Federal
				Government may be counted towards satisfaction of the service requirement under
				paragraph (1)(B) if that service—
								(A)in the case of an
				appointment under clause (i) of paragraph (1)(A), was in a position that is
				identified under clause (i) of subsection (b)(2)(A) as contributing to the
				national security; or
								(B)in the case of an
				appointment under clause (ii) of paragraph (1)(A), was in the Federal agency or
				office in which the appointment under that clause is
				made.
								.
				1102.Authority for
			 transportation of family household pets of civilian personnel during evacuation
			 of non-essential personnelSection 5725 of title 5, United States Code,
			 is amended—
					(1)in subsection
			 (a)(2), by inserting after personal effects, the following:
			 and family household pets,; and
					(2)by adding at the
			 end the following new subsection:
						
							(c)(1)Authority under
				subsection (a) to transport family household pets of an employee includes
				authority for shipment and the payment of quarantine costs, if any.
								(2)An employee for whom transportation
				of family household pets is authorized under subsection (a) may be paid
				reimbursement or a monetary allowance if other commercial transportation means
				have been used.
								(3)The provision of transportation of
				family household pets for an employee of the Department of Defense under
				subsection (a) and the payment of reimbursement under paragraph (2) shall be
				subject to the same terms and conditions as apply under subsection
				406(b)(1)(H)(iii) of title 37 with respect to family household pets of members
				of the uniformed services, including limitations on the types, size, and number
				of pets for which transportation may be provided or reimbursement
				paid.
								.
					1103.Extension of
			 authority to fill shortage category positions for certain Federal acquisition
			 positions for civilian agenciesSection 1703(j) of title 41, United States
			 Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 sections 3304, 5333, and 5753 and inserting section
			 3304; and
						(B)by striking
			 use the authorities in those sections to recruit and; and
						(2)in paragraph (2),
			 by striking September 30, 2012 and inserting September
			 30, 2017.
					1104.Authority to
			 waive annual limitations on premium and aggregate pay for certain Federal
			 civilian employees working overseas
					(a)Waiver of
			 limitation on premium paySection 5547 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(e)(1)Subsection (a) shall not
				apply to an employee who performs work while assigned to duty in a designated
				zone of armed conflict.
								(2)Notwithstanding paragraph (1), no
				employee referred to in such paragraph may be paid premium pay under the
				provisions of law cited in subsection (a) to the extent that the aggregate of
				the basic pay and premium pay under those provisions for such employee would,
				in any calendar year, exceed the annual rate of salary payable to the Vice
				President under section 104 of title 3.
								(3)To the extent that a waiver under
				paragraph (1) results in payment of additional premium pay of a type that is
				normally creditable as basic pay for retirement or any other purpose, such
				additional pay shall not be considered to be basic pay for any purpose, nor
				shall it be used in computing a lump-sum payment for accumulated and accrued
				annual leave under section 5551.
								(4)The Office of Personnel Management
				may prescribe regulations to ensure appropriate consistency among heads of
				Executive agencies in the exercise of the authority granted by this
				subsection.
								(5)For the purpose of this
				subsection—
									(A)assigned to duty in
				refers to an employee who is officially assigned to work or duty (including
				serving on temporary duty) in a designated zone of armed conflict, which may
				include short periods away from the zone to perform work in connection with the
				assignment, subject to any limitations or requirements established by
				regulation or official policy;
									(B)designated zone of armed
				conflict means a foreign country or other foreign geographic area
				outside of the United States (as that term is defined in section 202(7) of the
				State Department Basic Authorities Act of 1956 (22 U.S.C. 4302(7)) that is
				designated by the Secretary of State, in coordination with the Secretary of
				Defense, as an area where there are exceptional levels of armed violence. In
				making such a designation, the Secretary of State may consider—
										(i)whether the Armed Forces of the
				United States are involved in hostilities in the country or area;
										(ii)whether the incidence of civil
				insurrection, civil war, terrorism, or wartime conditions threatens physical
				harm or imminent danger to the health or well-being of United States civilian
				employees in the country or area;
										(iii)whether the country or area has
				been designated a combat zone by the President under section 112(c) of the
				Internal Revenue Code of 1986;
										(iv)whether a contingency operation
				involving combat operations directly affects civilian employees in the country
				or area; or
										(v)any other relevant conditions and
				factors.
										(6)The authority under this subsection
				expires at the close of December 31,
				2015.
								.
					(b)Waiver of
			 limitation on aggregate paySection 5307 of such title is
			 amended—
						(1)in subsection
			 (a)(1), by striking or as otherwise provided under subsection
			 (d) and inserting or as otherwise provided by this
			 section; and
						(2)by adding at the
			 end the following new subsection:
							
								(e)(1)The preceding
				subsections of this section shall not apply to payments in addition to basic
				pay earned by an employee during a calendar year for performing work while
				assigned to duty in a designated zone of armed conflict (as such terms are
				defined in section 5547(e)(5)(A) and (B)).
									(2)For the purpose of this subsection,
				the term basic pay includes any applicable locality-based
				comparability payment under section 5304, any applicable special rate
				supplement under section 5305, and any similar payment under any other
				provision of law.
									(3)The Office of Personnel Management
				may prescribe regulations to implement this subsection.
									(4)The authority in paragraph (1) shall
				not apply to calendar years after
				2015.
									.
						(c)Department of
			 defense highly qualified expertsSection 9903(d) of such title is
			 amended—
						(1)in subparagraph
			 (1) by striking 12-month period and inserting calendar
			 year; and
						(2)in subparagraph
			 (2)(B) by striking in support of a contingency operation (as defined by
			 section 101 (a)(13) of title 10 and inserting to duty in a
			 designated zone of armed conflict (as such terms are defined in section
			 5547(e)(5)(A) and (B).
						(d)Effective
			 date(1)The
			 amendments made by subsection (a) shall apply to premium payments payable on or
			 after January 1, 2013.
						(2)The amendments made by subsections
			 (b) and (c) shall take effect on January 1, 2013.
						XIIMATTERS RELATING
			 TO FOREIGN NATIONS
				1201.Improved
			 administration of the American, British, Canadian, and Australian Armies’
			 Program
					(a)AuthorityChapter
			 6 of title 10, United States Code, is amended by adding at the end the
			 following new section:
						
							168a.American,
				British, Canadian, and Australian Armies’ Program: administration; agreements
				with other participating countries
								(a)AuthorityAs part of the participation by the United
				States in the land-force program known as the American, British, Canadian, and
				Australian Armies’ Program (in this section referred to as the
				Program), the Secretary of Defense, with the concurrence of the
				Secretary of State, may enter into agreements with the other participating
				countries in accordance with this section, and the Program shall be managed
				pursuant to a joint agreement among the participating countries.
								(b)Participating
				countriesIn addition to the United States, the countries
				participating in the Program are the following:
									(1)Australia.
									(2)Canada.
									(3)New
				Zealand.
									(4)The United
				Kingdom.
									(c)Contributions by
				participants(1)An agreement under
				subsection (a) shall provide that each participating country shall contribute
				to the Program (A) its equitable share of the full cost for the Program,
				including the full cost of overhead and administrative costs related to the
				Program, and (B) any amount allocated to it in accordance with the agreement
				for the cost for monetary claims asserted against any participating country as
				a result of participation in the Program.
									(2)Such an agreement shall also provide
				that each participating country (including the United States) may provide its
				contribution for its equitable share under the agreement in funds, in personal
				property, or in services required for the Program (or in any combination
				thereof).
									(3)Any contribution by the United States
				to the Program that is provided in funds shall be made from funds available to
				the Department of Defense for operation and maintenance.
									(4)Any contribution received by the
				United States from another participating country to meet that country’s share
				of the costs of the Program shall be credited to appropriations available to
				the Department of Defense, as determined by the Secretary of Defense. The
				amount of a contribution credited to an appropriation account in connection
				with the Program shall be available only for payment of the share of the
				Program expenses allocated to the participating country making the
				contribution. Amounts so credited shall be available for the following
				purposes:
										(A)Payments to contractors and other
				suppliers (including the Department of Defense and participating countries
				acting as suppliers) for necessary goods and services of the Program.
										(B)Payments for any damages and costs
				resulting from the performance or cancellation of any contract or other
				obligation in support of the Program.
										(C)Payments for a monetary claim against
				a participating country as a result of the participation of that country in the
				Program.
										(D)Payments or reimbursements of other
				Program expenses, including overhead and administrative costs for any
				administrative office for the Program.
										(E)Refunds to other participating
				countries.
										(5)Costs for the operation of any office
				established to carry out the Program shall be borne jointly by the
				participating countries as provided for in an agreement referred to in
				subsection (a).
									(d)Authority To
				contract for program activitiesAs part of the participation by
				the United States in the Program, the Secretary of Defense may enter into
				contracts or incur other obligations on behalf of the other participating
				countries for activities under the Program. Any payment for such a contract or
				other obligation under this subsection may be paid only from contributions
				credited to an appropriation under subsection (c)(4).
								(e)Disposal of
				propertyAs part of the participation by the United States in the
				Program, the Secretary of Defense may, with respect to any property that is
				jointly acquired by the countries participating in the Program, agree to the
				disposal of the property without regard to any law of the United States that is
				otherwise applicable to the disposal of property owned by the United States.
				Such disposal may include the transfer of the interest of the United States in
				the property to one or more of the other participating countries or the sale of
				the property. Reimbursement for the value of the property disposed of
				(including the value of the interest of the United States in the property)
				shall be made in accordance with an agreement under subsection
				(a).
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								168a. American, British, Canadian, and
				Australian Armies’ Program: administration; agreements with other participating
				countries.
							
							.
					1202.Three-year
			 extension of authority for non-reciprocal exchanges of Defense personnel
			 between the United States and foreign countriesSection 1207(f) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 168 note)
			 is amended by striking September 30, 2012 and inserting
			 September 30, 2015.
				1203.Repeal of
			 requirement for advance notification to Congress of transfer of certain excess
			 defense articlesSection
			 516(f)(1) of the Foreign Assistance Act (22 U.S.C. 2321j(f)(1)) is amended by
			 striking excess defense articles that are significant military equipment
			 (as defined in section 47(9) of the Arms Export Control Act) or.
				1204.Designation of
			 additional High Income countries prohibited from receiving
			 International Military Education and Training Grant Assistance under chapter 5
			 of the Foreign Assistance ActSection 546(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2347e(b)) is amended by striking and Spain
			 and inserting Spain, Saudi Arabia, Kuwait, United Arab Emirates, Qatar,
			 Brunei, Ireland, Sweden, Switzerland, and Taiwan.
				1205.Authority to
			 support operations and activities of the Office of Security Cooperation in
			 Iraq
					(a)AuthoritySubsection
			 (b) of section 1215 of the National Defense Authorization Act for Fiscal Year
			 2012 (Public Law 112–81; 125 Stat. 1631) is amended—
						(1)by striking Support.—The operations and
			 inserting
							
								Support.—(1)In
				generalThe operations
								;
				and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Train and
				assistThe operations and activities that may be carried out by
				the Office of Security Cooperation in Iraq using funds provided under
				subsection (a) may, with the concurrence of the Secretary of State, include
				training and assisting Iraqi Ministry of Defense
				personnel.
								.
						(b)LimitationSubsection
			 (c) of such section is amended by striking in fiscal year 2012 may not
			 exceed $524,000,000 and inserting in fiscal year 2013 may not
			 exceed $508,000,000.
					(c)Source of
			 fundsSubsection (d) of such section is amended by striking
			 fiscal year 2012 and inserting fiscal year
			 2013.
					1206.United States
			 participation in Headquarters Eurocorps
					(a)Participation
			 authorizedThe Secretary of Defense may, with the concurrence of
			 the Secretary of State, authorize the participation of members of the Armed
			 Forces and Department of Defense civilian personnel as members of the staff of
			 Headquarters Eurocorps for the purpose of integrating United States subject
			 matter experts into the nucleus of the growing defense structure of the
			 European Union.
					(b)Memorandum of
			 understanding
						(1)RequirementThe
			 participation of members of the Armed Forces or Department of Defense civilian
			 personnel as members of the staff of Headquarters Eurocorps shall be in
			 accordance with the terms of one or more memoranda of understanding entered
			 into by the Secretary of Defense, with the concurrence of the Secretary of
			 State, and Headquarters Eurocorps.
						(2)Cost-sharing
			 arrangementsIf Department of Defense facilities, equipment, or
			 funds are used to support Headquarters Eurocorps, the memoranda of
			 understanding under paragraph (1) shall provide details of any cost-sharing
			 arrangement or other funding arrangement.
						(c)Availability of
			 appropriated funds
						(1)AvailabilityFunds
			 appropriated to the Department of Defense for operation and maintenance are
			 available as follows:
							(A)To pay the United
			 States’ share of the operating expenses of the Headquarters Eurocorps.
							(B)To pay the costs
			 of the participation of members of the Armed Forces and Department of Defense
			 civilian personnel participating as members of the staff of the Headquarters
			 Eurocorps, including the costs of expenses of such participants.
							(2)LimitationNo
			 funds may be used under this section to fund the pay or salaries of members of
			 the Armed Forces and Department of Defense civilian personnel who participate
			 as members of the staff of the Headquarters, North Atlantic Treaty Organization
			 (NATO) Rapid Deployable Corps under this section.
						(d)DefinitionThe
			 term Headquarters Eurocorps refers to the multinational military
			 headquarters, established on October 1, 1993, which is one of the High
			 Readiness Forces (Land) associated with the Allied Rapid Reaction Corps of
			 NATO.
					1207.Department of
			 Defense participation in European program on multilateral exchange of air
			 transportation and air refueling services
					(a)Participation
			 authorized
						(1)In
			 generalThe Secretary of Defense may, with the concurrence of the
			 Secretary of State, authorize the participation of the United States in the Air
			 Transport, Air-to-Air Refueling and other Exchanges of Services program (in
			 this section referred to as the ATARES program) of the Movement
			 Coordination Centre Europe.
						(2)Scope of
			 participationParticipation in the ATARES program under paragraph
			 (1) shall be limited to the reciprocal exchange or transfer of air
			 transportation and air refueling services on a reimbursable basis or by
			 replacement-in-kind or the exchange of air transportation or air refueling
			 services of an equal value.
						(3)LimitationThe
			 United States’ balance of executed flight hours, whether as credits or debits,
			 in participation in the ATARES program under paragraph (1) may not exceed 500
			 hours.
						(b)Written
			 arrangements or agreements
						(1)Arrangements or
			 agreement requiredThe participation of the United States in the
			 ATARES program under subsection (a) shall be in accordance with a written
			 arrangement or agreement entered into by the Secretary of Defense, with the
			 concurrence of the Secretary of State, and the Movement Coordination Centre
			 Europe.
						(2)Funding
			 arrangementsIf Department of Defense facilities, equipment, or
			 funds are used to support the ATARES program, the written arrangement or
			 agreement under paragraph (1) shall specify the details of any equitable cost
			 sharing or other funding arrangement.
						(3)Other
			 elementsAny written arrangement or agreement entered into under
			 paragraph (1) shall require that any accrued credits and liabilities resulting
			 from an unequal exchange or transfer of air transportation or air refueling
			 services shall be liquidated, not less than once every five years, through the
			 ATARES program.
						(c)ImplementationIn
			 carrying out any written arrangement or agreement entered into under subsection
			 (b), the Secretary of Defense may—
						(1)pay the United
			 States’ equitable share of the operating expenses of the Movement Coordination
			 Centre Europe and the ATARES consortium from funds available to the Department
			 of Defense for operation and maintenance; and
						(2)assign members of
			 the Armed Forces or Department of Defense civilian personnel, from among
			 members and personnel within billets authorized for the United States European
			 Command, to duty at the Movement Coordination Centre Europe as necessary to
			 fulfill the United States’ obligations under that arrangement or
			 agreement.
						(d)Crediting of
			 receiptsAny amount received by the United States in carrying out
			 a written arrangement or agreement entered into under subsection (b) shall be
			 credited, as elected by the Secretary of Defense, to the following:
						(1)The appropriation,
			 fund, or account used in incurring the obligation for which such amount is
			 received.
						(2)An appropriation,
			 fund, or account currently available for the purposes for which such obligation
			 was made.
						(e)ExpirationThe
			 authority provided by this section to participate in the ATARES program shall
			 expire five years after the date on which the Secretary of Defense first enters
			 into a written arrangement or agreement under subsection (b). The Secretary
			 shall publish notice of such date on a public website of the Department of
			 Defense.
					1208.Extension of
			 expiration date of transitional authorities to provide assistance to enhance
			 the capacity of counterterrorism forces of certain East African countries and
			 Yemen
					(a)Expiration
			 dateSubsection (n) of section 1207 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1628) is
			 amended—
						(1)in paragraph (1),
			 by striking fiscal year 2012 and inserting fiscal years
			 2012 and 2013; and
						(2)in paragraph
			 (4)(A)(ii), by striking September 30, 2012 and inserting
			 September 30, 2013.
						(b)FundingSubsection
			 (o) of such section is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 Fiscal year
			 2012 and inserting Fiscal years 2012 and 2013;
							(B)by inserting
			 and during fiscal year 2013 may not exceed $450,000,000 after
			 during fiscal year 2012 may not exceed $350,000,000; and
							(C)by inserting
			 in each such fiscal year in subparagraphs (A) and (B) after
			 $75,000,000 may be used; and
							(2)in paragraph
			 (2)—
							(A)by striking
			 Fiscal years 2013 and
			 after and inserting Fiscal years 2014 and after in the
			 subsection heading; and
							(B)by striking
			 after fiscal year 2012 and inserting after fiscal year
			 2013.
							1209.Three-year
			 extension of authority to waive reimbursement of costs of activities for
			 nongovernmental personnel at Department of Defense Regional Centers for
			 Security StudiesParagraph (1)
			 of section 941(b) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note), is amended by
			 striking through 2012 and inserting through
			 2015.
				1210.Extension and
			 expansion of authority to acquire products and services produced in countries
			 along a major route of supply to Afghanistan
					(a)Extension of
			 termination dateSubsection (f) of section 801 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2399) is amended by striking on or after the date occurring three years
			 after the date of the enactment of this Act and inserting after
			 December 31, 2014.
					(b)Expansion of
			 authority To cover forces of the united states and coalition
			 forcesSubsection (b)(1)(C) of such section is amended by
			 inserting , the United States, or coalition forces before the
			 semicolon at the end.
					(c)Repeal of
			 expired report requirementSubsection (g) of such section is
			 repealed.
					(d)Clerical
			 amendmentThe heading of such section is amended by striking
			 ; REPORT.
					1211.Extension of
			 Commanders’ Emergency Response Program in Afghanistan
					(a)Extension of
			 CERP authoritySubsection (a) of section 1201 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1619) is amended—
						(1)in the subsection
			 heading, by striking Fiscal Year
			 2012 and inserting Fiscal Year 2013; and
						(2)by striking
			 fiscal year 2012 and inserting fiscal year
			 2013.
						(b)Extension of
			 authority To accept contributionsSubsection (f) of such section
			 is amended by striking in fiscal year 2012 and inserting
			 during any period during which the authority in subsection (a) is in
			 effect.
					1212.Extension of
			 authorities relating to program to build the capacity of foreign military
			 forcesSection 1206(g) of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456), as most recently amended by section 1204(c) of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1622), is further amended—
					(1)by striking
			 September 30, 2013 and inserting September 30,
			 2014; and
					(2)by striking
			 fiscal years 2006 through 2013 and inserting fiscal years
			 2006 through 2014.
					1213.One-year
			 extension of authority to use funds for reintegration activities in
			 AfghanistanSection 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4392), as amended by section 1216 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1632), is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 $50,000,000 and inserting $35,000,000; and
						(B)by striking
			 in each of fiscal years 2011 and 2012 and inserting for
			 fiscal year 2013; and
						(2)in subsection
			 (e)—
						(A)by striking
			 utilize funds and inserting obligate funds;
			 and
						(B)by striking
			 December 31, 2012 and inserting December 31,
			 2013.
						1214.Authority for
			 funds available in the Joint Improvised Explosive Device Defeat Fund to be used
			 to support programs that mitigate threats to United States forces in
			 AfghanistanSubsection (b) of
			 section 1514 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2439) is amended—
					(1)by inserting
			 (1) after Use of
			 Funds.—; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)In addition, funds in the Joint
				Improvised Explosive Device Defeat Fund for the purposes stated in paragraph
				(1) shall, with the concurrence of the Secretary of State, be available for the
				purpose of monitoring, disrupting, and interdicting the movement of explosive
				device precursors from a country that borders Afghanistan to a location within
				Afghanistan. For a country in which the actions and activities described in the
				preceding sentence are carried out, such funds may, with the concurrence of the
				Secretary of State, also be used to train and equip the security forces of that
				country that support those counter-improvised explosive device
				missions.
							.
					1215.One-year
			 extension and modification of the authority to carry out infrastructure
			 projects in Afghanistan
					(a)One-Year
			 extension of authoritySubsection (f) of section 1217 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 22 U.S.C. 7513 note) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 up to $400,000,000 of;
							(B)by striking
			 for fiscal year 2012; and
							(C)by striking
			 under subsection (a). and
			 inserting
								
									under subsection (a) in amounts as
			 follows:(A)From funds for
				fiscal year 2012, up to $400,000,000.
									(B)From funds for
				fiscal year 2013, up to $400,000,000.
									;
				and
							(2)in paragraph
			 (3)—
							(A)by striking
			 subparagraph (A);
							(B)by redesignating
			 subparagraph (B) as subparagraph (A); and
							(C)by adding at the
			 end the following new subparagraph (B):
								
									(B)In the case of
				funds for fiscal year 2013, until September 30,
				2014.
									.
							(b)TransfersSuch
			 subsection is further amended by adding at the end the following new
			 paragraph:
						
							(4)Transfer
				authority(A)From funds made
				available to the Department of Defense, the Secretary of Defense may transfer
				up to $200,000,000 into the Afghanistan Infrastructure Fund in fiscal year
				2013.
								(B)Funds transferred to the Fund under
				subparagraph (A) shall be merged with funds in the Fund and shall remain
				available until September 30, 2014.
								(C)The authority to transfer funds under
				subparagraph (A) is in addition to any other authority available to the
				Department of Defense to transfer funds.
								(D)Whenever funds are transferred to the
				Fund under subparagraph (A) for any fiscal year, the limitation in effect for
				that fiscal year under paragraph (1) shall be deemed to be increased by the
				amount
				transferred.
								.
					1216.Extension of
			 authority for reimbursement of certain coalition nations for support provided
			 to United States military operations
					(a)Extension of
			 authoritySubsection (a) of section 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as
			 most recently amended by section 1213 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1630), is further
			 amended—
						(1)by striking
			 for fiscal year 2012; and
						(2)by inserting
			 , during the period ending on September 13, 2014, after
			 Secretary of Defense.
						(b)Limitation on
			 amount availableSubsection (d)(1) of such section is amended by
			 striking during fiscal year 2012 may not exceed $1,690,000,000
			 and inserting may not exceed $1,750,000,000 during each of fiscal year
			 2013 and 2014.
					(c)Supported
			 operationsSuch section is further amended by striking
			 Operation Iraqi Freedom or in subsections (a)(1) and (b).
					XIIIOTHER
			 AUTHORIZATIONS
				AMilitary
			 Programs
					1301.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for the Defense Working Capital Funds in the amount of
			 $1,516,184,000.
					1302.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the National
			 Defense Sealift Fund in the amount of $608,136,000.
					1303.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2013 for the Joint
			 Urgent Operational Needs Fund in the amount of $99,477,000.
					1304.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2013 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, in the
			 amount of $1,301,786,000, of which—
							(1)$635,843,000 is
			 for Operation and Maintenance;
							(2)$647,351,000 is
			 for Research, Development, Test, and Evaluation; and
							(3)$18,592,000 is for
			 Procurement.
							(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
							1305.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, in the amount of $999,363,000.
					1306.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2013 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, in the amount of $273,821,000,
			 of which—
						(1)$272,821,000 is
			 for Operation and Maintenance; and
						(2)$1,000,000 is for
			 Procurement.
						1307.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2013 for expenses, not otherwise provided for, for the Defense Health Program,
			 in the amount of $32,980,718,000, of which—
						(1)$31,801,279,000 is
			 for Operation and Maintenance;
						(2)$672,977,000 is
			 for Research, Development, Test, and Evaluation; and
						(3)$506,462,000 is
			 for Procurement.
						BOther
			 Matters
					1311.Authorization
			 of appropriations for Armed Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2013 from the Armed
			 Forces Retirement Home Trust Fund the sum of $67,590,000 for the operation of
			 the Armed Forces Retirement Home.
					1312.Authority for
			 transfer of funds to Joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsOf the funds authorized to be appropriated for
			 section 1307 and available for the Defense Health Program for operation and
			 maintenance, $139,204,000 may be transferred by the Secretary of Defense to the
			 Joint Department of Defense–Department of Veterans Affairs Medical Facility
			 Demonstration Fund established by subsection (a)(1) of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds
			 so transferred shall be treated as amounts authorized and appropriated
			 specifically for the purpose of such a transfer.
						(b)Use of
			 transferred fundsFor the purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under subsection
			 (a) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement covered by
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500).
						XIVAUTHORIZATION OF
			 ADDITIONAL APPROPRIATIONS FOR OVERSEAS CONTINGENCY OPERATIONS FOR FISCAL YEAR
			 2013
				1401.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2013 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
				1402.Army
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for procurement for the Army
			 in amounts as follows:
					(1)For aircraft
			 procurement, $486,200,000.
					(2)For missile
			 procurement, $49,653,000.
					(3)For weapons and
			 tracked combat vehicles procurement, $15,422,000.
					(4)For ammunition
			 procurement, $357,493,000.
					(5)For other
			 procurement, $2,015,907,000.
					1403.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $1,675,400,000.
				1404.Navy and
			 Marine Corps procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2013 for procurement
			 for the Navy and Marine Corps in amounts as follows:
					(1)For aircraft
			 procurement, Navy, $164,582,000.
					(2)For weapons
			 procurement, Navy, $23,500,000.
					(3)For ammunition
			 procurement, Navy and Marine Corps, $285,747,000.
					(4)For other
			 procurement, Navy, $98,882,000.
					(5)For procurement,
			 Marine Corps, $943,683,000.
					1405.Air Force
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for procurement for the Air
			 Force in amounts as follows:
					(1)For aircraft
			 procurement, $305,600,000.
					(2)For ammunition
			 procurement, $116,203,000.
					(3)For missile
			 procurement, $34,350,000.
					(4)For other
			 procurement, $2,818,270,000.
					1406.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2013 for the Joint
			 Urgent Operational Needs Fund in the amount of $100,000,000.
				1407.Defense-wide
			 activities procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2013 for the
			 procurement account for Defense-wide activities in the amount of
			 $196,349,000.
				1408.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2013 for the use of the Department of Defense for
			 research, development, test, and evaluation as follows:
					(1)For the Army,
			 $19,860,000.
					(2)For the Navy,
			 $60,119,000.
					(3)For the Air Force,
			 $53,150,000.
					(4)For Defense-wide
			 activities, $112,387,000.
					1409.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for the use of the Armed
			 Forces for expenses, not otherwise provided for, for operation and maintenance,
			 in amounts as follows:
					(1)For the Army,
			 $28,591,441,000.
					(2)For the Navy,
			 $5,880,395,000.
					(3)For the Marine
			 Corps, $4,066,340,000.
					(4)For the Air Force,
			 $9,241,613,000.
					(5)For Defense-wide
			 activities, $7,824,579,000.
					(6)For the Army
			 Reserve, $154,537,000.
					(7)For the Navy
			 Reserve, $55,924,000.
					(8)For the Marine
			 Corps Reserve, $25,477,000.
					(9)For the Air Force
			 Reserve, $120,618,000.
					(10)For the Army
			 National Guard, $382,448,000.
					(11)For the Air
			 National Guard, $19,975,000.
					(12)For the
			 Afghanistan Security Forces Fund, $5,749,167,000.
					(13)For the
			 Afghanistan Infrastructure Fund, $400,000,000.
					1410.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2013 to the Department of Defense
			 for military personnel accounts in the total amount of $13,788,421,000.
				1411.Working
			 Capital FundsFunds are hereby
			 authorized to be appropriated for fiscal year 2013 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in the amount of
			 $503,364,000.
				1412.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2013 for expenses, not otherwise provided for, for the Defense Health Program
			 in the amount of $993,898,000 for operation and maintenance.
				1413.Drug
			 Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2013 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide in the amount of $469,025,000.
				1414.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2013 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense in the amount of
			 $10,766,000.
				1415.Afghanistan
			 Security Forces FundFunds
			 available to the Department of Defense for the Afghanistan Security Forces Fund
			 for fiscal year 2013 shall be subject to the conditions contained in
			 subsections (b) through (g) of section 1513 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as
			 amended by section 1531(b) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
				XVMILITARY
			 RETIREMENT MODERNIZATION COMMISSION
				1501.Short
			 titleThis title may be cited
			 as the Military Retirement
			 Modernization Commission Act
				1502.PurposeThe purpose of this title is to establish a
			 Commission to review and make recommendations to modernize the military
			 retirement system to ensure that the system (1) remains fiscally sustainable,
			 and (2) supports the need to recruit and retain the highest quality personnel
			 required for the Nation’s defense.
				1503.DefinitionsFor the purposes of this title:
					(1)The term
			 military retirement system means the provisions of law providing
			 eligibility for and the computation of—
						(A)retired pay based
			 upon service in the uniformed services; and
						(B)survivor annuities
			 based upon such service.
						(2)The term
			 uniformed services has the meaning given that term in section
			 101(a)(5) of title 10, United States Code.
					(3)The term
			 Secretary means the Secretary of Defense.
					(4)The term
			 Commission means the commission established under section
			 1504.
					(5)The term
			 Commission establishment date means the first day of the first
			 month beginning on or after the date of the enactment of this Act.
					(6)The terms
			 veterans service organization and military-related
			 advocacy group or association mean an organization the primary purpose
			 of which is to advocate for veterans, military personnel, military retirees, or
			 military families.
					1504.Establishment
			 of Military Retirement Modernization Commission
					(a)EstablishmentThere
			 is established in the executive branch an independent commission to be known as
			 the Military Retirement Modernization Commission. The Commission shall be
			 considered an independent establishment of the Federal Government as defined by
			 section 104 of title 5, United States Code, and a temporary organization under
			 section 3161 of such title.
					(b)Appointment
						(1)(A)The Commission shall be
			 composed of nine members appointed by the President. In selecting individuals
			 for appointment to the Commission, the President shall consult with—
								(i)the Speaker of the House of
			 Representatives concerning the appointment of two members;
								(ii)the Majority Leader of the Senate
			 concerning the appointment of two members;
								(iii)the Minority Leader of the House
			 of Representatives concerning the appointment of one member; and
								(iv)the Minority Leader of the Senate
			 concerning the appointment of one member.
								(B)The President shall make appointments
			 to the Commission not later than 6 months after the Commission establishment
			 date.
							(C)If the President does not make all
			 appointments to the Commission on or before the date specified in subparagraph
			 (B), the Commission shall be terminated.
							(2)At the time the
			 President appoints the members of the Commission, the President shall designate
			 one of the members to be Chair of the Commission. The individual designated as
			 Chair of the Commission shall be a person who has expertise in the military
			 retirement system. The Chair shall preside over meetings of the Commission and
			 be responsible for establishing the agenda of Commission meetings and
			 hearings.
						(c)Qualifications
						(1)In appointing
			 individuals to the Commission, the President shall ensure that—
							(A)there are members
			 with significant expertise in Federal retirement systems, including the
			 military retirement system, private sector retirement or human resource
			 systems, and actuarial science; and
							(B)at least three,
			 but no more than four, members have active-duty military experience,
			 including—
								(i)at
			 least one of whom has active-duty experience as an enlisted member; and
								(ii)at
			 least one of whom has experience as a member of a reserve component.
								(2)The President may
			 not appoint to the Commission an individual who within the preceding year has
			 been employed by a veterans service organization or military-related advocacy
			 group or association, and no member of the Commission may be a member of such
			 an organization, group, or association.
						(d)TermsMembers
			 shall be appointed for the life of the Commission (subject to subsection
			 (c)(2)). A vacancy in the Commission shall not affect its powers, and shall be
			 filled in the same manner as the original appointment was made.
					(e)Meetings
						(1)The Commission
			 shall hold its initial meeting not later than 30 days after the date as of
			 which all members have been appointed.
						(2)After its initial
			 meeting, the Commission shall meet upon the call of the Chair or a majority of
			 its members.
						(f)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
					(g)Status as
			 federal employeesNotwithstanding the requirements under section
			 2105 of title 5, United States Code, including the required supervision under
			 subsection (a)(3) of such section, the members of the Commission shall be
			 deemed Federal employees.
					1505.Commission
			 hearings and meetings
					(a)Hearings and
			 meetings
						(1)HearingsThe
			 Commission shall conduct hearings on the recommendations it is taking under
			 consideration. Any such hearing, except a hearing in which classified
			 information is to be considered, shall be open to the public. Any hearing open
			 to the public shall be announced on a Federal website at least 14 days in
			 advance. For all hearings open to the public, the Commission shall release an
			 agenda and a listing of materials relevant to the topics to be
			 discussed.
						(2)MeetingsEach
			 meeting of the Commission shall be held in public unless any member
			 objects.
						(b)Public
			 comments
						(1)The Commission
			 shall seek written comments from the general public and interested parties on
			 measures to modernize the military retirement system. Comments shall be
			 requested through a solicitation in the Federal Register and announcement on
			 the Commission’s website.
						(2)The period for the
			 submission of comments pursuant to the solicitation under paragraph (1) shall
			 end not earlier than 30 days after the date of the solicitation and shall end
			 on or before the date on which the Secretary transmits the Secretary’s
			 recommendations to the Commission under section 1506(b).
						(3)The Commission
			 shall consider the comments submitted under this subsection when developing its
			 recommendations.
						1506.Principles and
			 procedure for Commission recommendations
					(a)Principles
						(1)Context of
			 commission reviewThe Commission shall conduct a review of the
			 military retirement system in the context of all elements of the current
			 military compensation system, force management objectives, and changes in life
			 expectancy and the labor force.
						(2)Development of
			 commission recommendations
							(A)Consistency with
			 presidential principlesThe Commission shall develop
			 recommendations for modernizing the military retirement system that are
			 consistent with principles established by the President under paragraph
			 (3).
							(B)GrandfatheringThe
			 Commission’s recommendations may not apply to any person who first becomes a
			 member of a uniformed service before the date of the enactment of a military
			 retirement modernization bill pursuant to this title (except that such
			 recommendations may include provisions allowing for such a member to make a
			 voluntary election to be covered by some or all of the provisions of such
			 recommendations).
							(3)Presidential
			 principlesNot later than 5 months after the Commission
			 establishment date, the President shall establish and transmit to the
			 Commission and the Congress principles for modernizing the military retirement
			 system. The principles established by the President shall address the
			 following:
							(A)Maintaining
			 recruitment and retention of the best military personnel.
							(B)Modernizing the
			 active and reserve military retirement systems.
							(C)Differentiating
			 between active and reserve military service.
							(D)Assisting with
			 force management.
							(E)Ensuring budget
			 savings.
							(b)Secretary of
			 defense recommendations
						(1)In
			 generalNot later than 9 months after the Commission
			 establishment date, the Secretary shall transmit to the Commission the
			 Secretary’s recommendations for military retirement modernization. The
			 Secretary shall concurrently transmit the recommendations to Congress.
						(2)Development of
			 recommendationsThe Secretary shall develop the Secretary’s
			 recommendations under paragraph (1)—
							(A)on the basis of
			 the principles established by the President pursuant to subsection (a)(3);
			 and
							(B)in consultation
			 with the Director of the Office of Management and Budget.
							(3)JustificationThe
			 Secretary shall include with the recommendations under paragraph (1) the
			 Secretary’s justification for each recommendation.
						(4)Availability of
			 informationThe Secretary shall make available to the Commission
			 and to Congress the information used by the Secretary to prepare the
			 Secretary’s recommendations under paragraph (1).
						(c)Commission
			 hearings on secretary’s recommendationsAfter receiving from the
			 Secretary the Secretary’s recommendations for military retirement modernization
			 pursuant to subsection (b), the Commission shall conduct public hearings on
			 those recommendations.
					(d)Commission
			 report and recommendations
						(1)ReportNot
			 later than 15 months after the Commission establishment date, the Commission
			 shall transmit to the President a report containing the Commission’s findings
			 and conclusions, together with the Commission’s recommendations for the
			 modernization of the military retirement system. The Commission shall include
			 in the report legislative language to implement the Commission’s
			 recommendations. The findings and conclusions in the report shall be based on
			 the Commission’s review and analysis of the recommendations of the
			 Secretary.
						(2)Requirement for
			 approvalThe Commission’s recommendations must be approved by at
			 least five members of the Commission before the recommendations may be
			 transmitted to the President under paragraph (1).
						(3)Procedures for
			 changing recommendations of secretaryThe Commission may make a
			 change described in paragraph (4) in the recommendations made by the Secretary
			 only if the Commission—
							(A)determines that
			 the change is consistent with the principles established by the President under
			 subsection (a)(3);
							(B)publishes a notice
			 of the proposed change not less than 45 days before transmitting its
			 recommendations to the President pursuant to paragraph (1); and
							(C)conducts a public
			 hearing on the proposed change.
							(4)Covered
			 changesParagraph (3) applies to a change by the Commission in
			 the Secretary’s recommendations that would—
							(A)add a new
			 recommendation;
							(B)delete a
			 recommendation; or
							(C)substantially
			 change a recommendation.
							(5)Explanation and
			 justification for changesThe Commission shall explain and
			 justify in its report submitted to the President under paragraph (1) any
			 recommendation made by the Commission that is different from the
			 recommendations made by the Secretary pursuant to subsection (b).
						(6)Transmittal to
			 congressThe Commission shall transmit a copy of its report to
			 the Congress on the same date on which it transmits its report to the President
			 under paragraph (1).
						1507.Presidential
			 and congressional consideration of Commission recommendations
					(a)Review by the
			 president
						(1)Report of
			 presidential approval or disapprovalNot later than 60 days after
			 the date on which the Commission transmits its report to the President under
			 section 1506(d), the President shall transmit to the Commission and to Congress
			 a report containing the President’s approval or disapproval of the Commission’s
			 recommendations in the report.
						(2)Presidential
			 approvalIf in the report under paragraph (1) the President
			 approves all the recommendations of the Commission, the President shall include
			 with the report the following:
							(A)A copy of the
			 recommendations of the Commission.
							(B)The President’s
			 certification of the President’s approval of each recommendation.
							(C)The legislative
			 language transmitted by the Commission to the President as part of the report
			 of the Commission under section 1506(d)(1).
							(3)Presidential
			 disapproval
							(A)Reasons for
			 disapprovalIf in the report under paragraph (1) the President
			 disapproves the recommendations of the Commission, in whole or in part, the
			 President shall include in the report the reasons for that disapproval.
							(B)Revised
			 recommendations from commissionThe Commission shall then
			 transmit to the President, not later than one month after the date of the
			 report of the President under paragraph (1), revised recommendations for the
			 modernization of the military retirement system, together with revised
			 legislative language to implement the Commission’s revised
			 recommendations.
							(4)Action on
			 revised recommendationsIf the President approves all of the
			 revised recommendations of the Commission transmitted pursuant to paragraph
			 (3)(B), the President shall transmit to Congress, not later than one month
			 after receiving the revised recommendations, the following:
							(A)A copy of such
			 revised recommendations.
							(B)The President’s
			 certification of the President’s approval of each recommendation as so
			 revised.
							(C)The revised
			 legislative language transmitted to the President under paragraph
			 (3)(B).
							(5)Termination of
			 commissionIf the President does not transmit to Congress an
			 approval and certification described in paragraph (2) or (4) in accordance with
			 the applicable deadline under such paragraph, the Commission shall be
			 terminated not later than one month after the expiration of the period for
			 transmittal of a report under paragraph (4).
						(b)Congressional
			 consideration
						(1)RulemakingThe
			 provisions of this subsection are enacted by Congress—
							(A)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and as such they shall be considered as part of the rules of each
			 House, respectively, or of that House to which they specifically apply, and
			 such rules supersede other rules only to the extent that they are inconsistent
			 therewith; and
							(B)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to the procedure of that House) at any time, in the same
			 manner and to the same extent as in the case of any other rule of that
			 House.
							(2)Military
			 retirement modernization billFor the purpose of this subsection,
			 the term military retirement modernization bill means only a
			 bill consisting of the proposed legislative language recommended by the
			 Commission and submitted to Congress by the President pursuant to subsection
			 (a).
						(3)Introduction of
			 legislative proposal in house and senateIf the President
			 transmits to Congress under subsection (a) a copy of the recommendations of the
			 Commission (including the legislative language recommended by the Commission),
			 together with a certification of the President’s approval of those
			 recommendations, the proposed legislative language recommended by the
			 Commission and submitted to Congress by the President pursuant to that
			 subsection—
							(A)shall be
			 introduced in the Senate (by request) on the next day on which the Senate is in
			 session by the chairman of the Committee on Armed Services of the Senate;
			 and
							(B)shall be
			 introduced in the House of Representatives (by request) on the next legislative
			 day by the chair of the Committee on Armed Services of the House.
							(4)Consideration in
			 the house of representatives
							(A)Referral and
			 reportingAny committee of the House of Representatives to which
			 the military retirement modernization bill is referred shall report it to the
			 House without amendment not later than the end of the 60-day period beginning
			 on the date on which the bill is introduced. If a committee fails to report the
			 Commission bill to the House within that period, it shall be in order to move
			 that the House discharge the committee from further consideration of the bill.
			 Such a motion shall not be in order after the last committee authorized to
			 consider the bill reports it to the House or after the House has disposed of a
			 motion to discharge the bill. The previous question shall be considered as
			 ordered on the motion to its adoption without intervening motion except 20
			 minutes of debate equally divided and controlled by the proponent and an
			 opponent. If such a motion is adopted, the House shall proceed immediately to
			 consider the Commission bill in accordance with subparagraphs (B) and (C). A
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
							(B)Proceeding to
			 considerationAfter the last committee authorized to consider a
			 military retirement modernization bill reports it to the House or has been
			 discharged (other than by motion) from its consideration, it shall be in order
			 to move to proceed to consider the military retirement modernization bill in
			 the House. Such a motion shall not be in order after the House has disposed of
			 a motion to proceed with respect to the military retirement modernization bill.
			 The previous question shall be considered as ordered on the motion to its
			 adoption without intervening motion. A motion to reconsider the vote by which
			 the motion is disposed of shall not be in order.
							(C)ConsiderationThe
			 military retirement modernization bill shall be considered as read. All points
			 of order against the bill and against its consideration are waived. The
			 previous question shall be considered as ordered on the bill to its passage
			 without intervening motion except two hours of debate equally divided and
			 controlled by the proponent and an opponent and one motion to limit debate on
			 the bill. A motion to reconsider the vote on passage of the bill shall not be
			 in order.
							(D)Vote on
			 passageThe vote on passage of the military retirement
			 modernization bill shall occur not later than the end of the 90-day period
			 beginning on the date on which the bill is introduced.
							(5)Expedited
			 procedure in the senate
							(A)Committee
			 considerationA military retirement modernization bill introduced
			 in the Senate under subsection (a) shall be jointly referred to the committee
			 or committees of jurisdiction, which committees shall report the bill without
			 any revision and with a favorable recommendation, an unfavorable
			 recommendation, or without recommendation, not later than the end of the 60-day
			 period beginning on the date on which the bill is introduced. If any committee
			 fails to report the bill within that period, that committee shall be
			 automatically discharged from consideration of the bill, and the bill shall be
			 placed on the appropriate calendar.
							(B)Motion to
			 proceedNotwithstanding rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than two days of session after the date on
			 which a military retirement modernization bill is reported or discharged from
			 all committees to which it was referred, for the majority leader of the Senate
			 or the majority leader’s designee to move to proceed to the consideration of
			 the military retirement modernization bill. It shall also be in order for any
			 Member of the Senate to move to proceed to the consideration of the military
			 retirement modernization bill at any time after the conclusion of such two-day
			 period. A motion to proceed is in order even though a previous motion to the
			 same effect has been disagreed to. All points of order against the motion to
			 proceed to the military retirement modernization bill are waived. The motion to
			 proceed is not debatable. The motion is not subject to a motion to postpone. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 military retirement modernization bill is agreed to, the military retirement
			 modernization bill shall remain the unfinished business until disposed
			 of.
							(C)ConsiderationAll
			 points of order against the military retirement modernization bill and against
			 consideration of the bill are waived. Consideration of the bill and of all
			 debatable motions and appeals in connection therewith shall not exceed a total
			 of 10 hours which shall be divided equally between the majority and minority
			 leaders or their designees. A motion further to limit debate on the bill is in
			 order, shall require an affirmative vote of three-fifths of the Members duly
			 chosen and sworn, and is not debatable. Any debatable motion or appeal is
			 debatable for not to exceed one hour, to be divided equally between those
			 favoring and those opposing the motion or appeal. All time used for
			 consideration of the bill, including time used for quorum calls and voting,
			 shall be counted against the total 10 hours of consideration.
							(D)No
			 amendmentsAn amendment to the Commission bill, or a motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the Commission bill, is not in order.
							(E)Vote on
			 passageIf the Senate has voted to proceed to the military
			 retirement modernization bill, the vote on passage of the bill shall occur
			 immediately following the conclusion of the debate on a military retirement
			 modernization bill, and a single quorum call at the conclusion of the debate if
			 requested. The vote on passage of the bill shall occur not later than the end
			 of the 90-day period beginning on the date on which the bill is
			 introduced.
							(F)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a military retirement modernization bill shall be
			 decided without debate.
							(6)AmendmentThe
			 military retirement modernization bill shall not be subject to amendment in
			 either the House of Representatives or the Senate.
						(7)Consideration by
			 the other houseIf, before passing the military retirement
			 modernization bill, one House receives from the other a military retirement
			 modernization bill—
							(A)the military
			 retirement modernization bill of the other House shall not be referred to a
			 committee; and
							(B)the procedure in
			 the receiving House shall be the same as if no military retirement
			 modernization bill had been received from the other House until the vote on
			 passage, when the military retirement modernization bill received from the
			 other House shall supplant the military retirement modernization bill of the
			 receiving House.
							1508.Authorization
			 of appropriations and funding
					(a)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such funds as are necessary to carry out its duties under this
			 title.
					(b)Availability of
			 fundsFunds appropriated or otherwise made available to the
			 Commission to carry out its duties under this title shall remain available
			 until expended.
					(c)Fiscal year
			 2013In fiscal year 2013, the Secretary may transfer not more
			 than $10,000,000 from unobligated funds of the Department of Defense remaining
			 available for obligation in that fiscal year to the Commission to carry out its
			 duties under this title. Funds transferred under the preceding sentence shall
			 remain available until expended.
					1509.Pay for
			 members of the Commission
					(a)In
			 generalEach member, other than the Chair, of the Commission
			 shall be paid at a rate equal to the daily equivalent of the annual rate of
			 basic pay payable for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the actual performance of duties vested in the
			 Commission.
					(b)ChairThe
			 Chair of the Commission shall be paid at a rate equal to the daily equivalent
			 of the annual rate of basic pay payable for level III of the Executive Schedule
			 under section 5314, of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the actual performance of
			 duties vested in the Commission.
					1510.Executive
			 Director
					(a)AppointmentThe
			 Commission shall appoint and fix the rate of basic pay for an Executive
			 Director in accordance with section 3161 of title 5, United States Code.
					(b)LimitationsThe
			 Executive Director may not have served on active duty in the Armed Forces or as
			 a civilian employee of the Department of Defense during the one-year period
			 preceding the date of such appointment and may not have been employed by a
			 veterans service organization or a military-related advocacy group or
			 association during that one-year period.
					1511.Staff
					(a)In
			 generalSubject to subsections (b) and (c), the Executive
			 Director, with the approval of the Commission, may appoint and fix the rate of
			 basic pay for additional personnel as staff of the Commission in accordance
			 with section 3161 of title 5, United States Code.
					(b)Limitations on
			 staff(1)Not
			 more than one-third of the personnel employed by or detailed to the Commission
			 may be on detail from the Department of Defense.
						(2)A person may not be detailed from the
			 Department of Defense to the Commission if, in the year before the detail is to
			 begin, that person participated personally and substantially in any matter
			 within the Department of Defense concerning the preparation of recommendations
			 for military retirement modernization.
						(3)Not more than one-fourth of the
			 personnel employed by or detailed to the Commission may be persons eligible for
			 or receiving military retired pay.
						(4)A person may not be employed by or
			 detailed to the Commission if, in the year before the employment or detail is
			 to begin, that person was employed by a veterans service organization or a
			 military-related advocacy group or association.
						(c)Limitations on
			 performance reviewsNo member of the Armed Forces, and no officer
			 or employee of the Department of Defense, may—
						(1)prepare any report
			 concerning the effectiveness, fitness, or efficiency of the performance of the
			 staff of the Commission or any person detailed from the Department of Defense
			 to that staff;
						(2)review the
			 preparation of such a report; or
						(3)approve or
			 disapprove such a report.
						1512.Contracting
			 authorityThe Commission may
			 lease space and acquire personal property to the extent funds are
			 available.
				1513.Judicial
			 review precludedThe following
			 shall not be subject to judicial review:
					(1)Actions of the
			 President, the Secretary, and the Commission under section 1506.
					(2)Actions of the
			 President under section 1507(a).
					1514.TerminationThe Commission shall terminate not later
			 than 26 months after the Commission establishment date.
				XVIBENEFITS FOR
			 FEDERAL CIVILIAN EMPLOYEES IN ZONES OF ARMED CONFLICT
				1601.Short
			 titleThis title may be cited
			 as the Federal Civilian Employees in
			 Zones of Armed Conflict Benefits Act of 2012.
				1602.Definition of
			 designated zone of armed conflictSection 102 of the Foreign Service Act of
			 1980 (22 U.S.C. 3902) is amended—
					(1)by redesignating
			 paragraphs (5) through (12) as paragraphs (6) through (13), respectively;
			 and
					(2)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)designated
				zone of armed conflict means a foreign country or other foreign
				geographic area outside of the United States (as that term is defined in
				section 202(7) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
				4302(7)) that is designated by the Secretary of State, in coordination with the
				Secretary of Defense, as an area where there are exceptional levels of armed
				violence. Any such designation shall be communicated to affected civilian
				agencies. In making such a designation, the Secretary of State may
				consider—
								(A)whether the Armed
				Forces of the United States are involved in hostilities in the country or
				area;
								(B)whether the
				incidence of civil insurrection, civil war, terrorism, or wartime conditions
				threatens physical harm or imminent danger to the health or well-being of
				United States civilian employees in the country or area;
								(C)whether the
				country or area has been designated a combat zone by the President under
				section 112(c) of the Internal Revenue Code of 1986 (26 U.S.C. 112(c));
								(D)whether a
				contingency operation involving combat operations directly affects civilian
				employees in the country or area; or
								(E)any other relevant
				conditions and
				factors.
								.
					1603.Benefits for
			 employees in designated zones of armed conflict
					(a)In
			 generalChapter 59 of title 5, United States Code, is
			 amended—
						(1)by amending the
			 chapter heading to read as follows:
							
								59ALLOWANCES,
				SPECIAL PAYMENTS, AND
				BENEFITS
								;
						(2)by adding at the
			 end the following new subchapter:
							
								VBENEFITS FOR
				EMPLOYEES IN DESIGNATED ZONES OF ARMED CONFLICT
									5951.DefinitionsFor the purposes of this subchapter—
										(1)assigned to
				duty in refers to an employee who is officially assigned to work or
				duty (including serving on temporary duty) in a designated zone of armed
				conflict, which may include short periods away from the zone to perform work in
				connection with the assignment, subject to any limitations or requirements
				established by regulation or official policy;
										(2)designated
				zone of armed conflict has the meaning given that term in section 102
				of the Foreign Service Act of 1980 (22 U.S.C. 3902(5));
										(3)Director
				means the Director of the Office of Personnel Management;
										(4)Executive
				agency has the meaning given that term in section 105 but does not
				include the Government Accountability Office;
										(5)healthcare
				provider means—
											(A)a physician
				(including a mental health physician);
											(B)a physician’s
				assistant, nurse practitioner, or advanced practice nurse;
											(C)a mental health
				practitioner;
											(D)a member of the
				Armed Forces who is an independent duty corpsman, an independent duty medical
				technician, or a Special Forces medical sergeant; and
											(E)any other person
				in a healthcare provider category designated by the Secretary of State or
				Secretary of Defense;
											(6)pre-deployment
				health assessment means an evaluation by a healthcare provider to
				determine if an employee meets the requirements for deployment outside the
				United States and to identify any need for medical care;
										(7)post-deployment
				health assessment means an evaluation by a healthcare provider to
				assess an employee’s physical and mental health following a deployment outside
				the United States and to identify any need for medical care; and
										(8)United
				States has the meaning given that term in section 202(7) of the State
				Department Basic Authorities Act of 1956 (22 U.S.C. 4302(7)).
										5952.Authority to grant allowances, benefits,
				and gratuities
										(a)The Secretary of
				State may require the head of an Executive agency to provide to an employee
				assigned to duty in a designated zone of armed conflict such allowances,
				benefits, and gratuities under sections 413, 901, 902, and 906 of the Foreign
				Service Act of 1980 (22 U.S.C. 3973, 4081, 4082, and 4086) as are prescribed in
				regulation by the Secretary.
										(b)The authority in
				subsection (a) may not be used to provide benefits that are similar to those
				provided in sections 5955 and 5956.
										5953.Pre- and
				post-deployment health assessmentsThe head of an Executive agency shall
				establish a pre-deployment health assessment and post-deployment health
				assessment program for employees assigned to duty in designated zones of armed
				conflict. Programs implemented after the date of the enactment of this section
				pursuant to the preceding sentence or other comparable agency-level authority
				existing before that date shall be carried out consistent with any regulations
				prescribed by the Secretary of State or the Secretary of Defense, as determined
				appropriate by mission requirements.
									5954.Special pay
				for certain employees
										(a)The Secretary of
				State may require the head of an Executive agency to provide, subject to
				regulations prescribed under subsection (d), special pay to Foreign Service
				officers and members of the Senior Foreign Service assigned to duty in a
				designated zone of armed conflict who perform additional work on a recurring
				basis in substantial excess of normal requirements.
										(b)The Director may
				require the head of an Executive agency to provide, subject to regulations
				prescribed under subsection (d), special pay to an employee (other than a
				member of the Foreign Service) assigned to duty in a designated zone of armed
				conflict when the employee—
											(1)is not covered by
				the overtime and other premium pay provisions of subchapter V of chapter 55 or
				similar premium pay authority; and
											(2)performs
				additional work on a recurring basis in substantial excess of normal
				requirements.
											(c)Special payments
				under this section are in addition to compensation otherwise authorized and are
				not considered to be basic pay for any purpose, nor shall they be used in
				computing lump-sum payments for accumulated and accrued annual leave under
				section 5551. No special payments may be authorized which, when added to an
				employee’s basic pay, would result in a total amount payable for any calendar
				year in excess of the annual rate of salary payable to the Vice President under
				section 104 of title 3.
										(d)The Director and
				the Secretary of State shall each prescribe regulations to carry out this
				section, including regulations providing for any employee exclusions,
				eligibility requirements, criteria and certification for special payments,
				payment rates and methods, and effective dates.
										5955.Rest and
				recuperation travel
										(a)Subject to any
				regulations the Secretary of State may prescribe, the Secretary may require the
				head of an Executive agency to pay the travel and related expenses for rest and
				recuperation travel for an employee who is a United States citizen assigned to
				duty in a designated zone of armed conflict and who is granted recuperation
				leave under section 6392 and, if applicable, for members of the employee’s
				family accompanying the employee in the designated zone of armed
				conflict.
										(b)Rest and
				recuperation travel under subsection (a) shall be provided to the same extent
				and subject to the same conditions as such travel is provided to members of the
				Foreign Service under section 901(6) of the Foreign Service Act of 1980 (22
				U.S.C. 4081(6)), except that, subject to any regulations the Secretary of State
				may prescribe, the head of an Executive agency, in that agency head’s sole
				discretion, may in extraordinary circumstances waive any or all conditions on
				rest and recuperation travel set forth in that section.
										5956.Emergency
				visitation travel
										(a)Subject to
				regulations the Secretary of State shall prescribe, the Secretary may require
				the head of an Executive agency to pay the travel and related expenses for
				round-trip travel to or from an employee’s duty location or temporary duty
				station for purposes of family visitation in an emergency situation involving
				personal hardship, including the serious illness, injury, or death of the
				employee or a family member, if the head of the agency determines that the
				criteria in those regulations are met.
										(b)Payments under
				subsection (a) may be provided only for the travel of an employee who is
				assigned to duty in a designated zone of armed conflict at the time the
				emergency situation arises or for the travel of the family members of such
				employee.
										5957.Locality
				payments
										(a)(1)Notwithstanding section
				5304, the head of an Executive agency shall pay, out of available resources, to
				an employee assigned to duty in a designated zone of armed conflict a locality
				payment as provided in this section and in any regulations the Director may
				prescribe. The Director may prescribe a minimum period during which an employee
				is required to remain in a designated zone of armed conflict in order to be
				eligible to receive such a locality payment.
											(2)For the purpose of this section,
				employee means—
												(A)an employee in a General Schedule
				position to which subchapter III of chapter 53 applies;
												(B)a member of the Foreign Service who is
				designated class 1 or below for purposes of section 403 of the Foreign Service
				Act of 1980 (22 U.S.C. 3963); and
												(C)an employee in a position for which
				locality-based comparability payments under section 5304 have been approved
				under subsection (h) of that section or otherwise authorized by law.
												(b)The percentage
				amount used to compute the locality payment paid under this section shall be
				determined as follows:
											(1)The percentage
				amount shall equal the higher of—
												(A)the applicable
				locality-based comparability payment percentage authorized under section 5304
				for the employee’s official worksite; or
												(B)the locality-based
				comparability payment percentage authorized under section 5304 for Washington,
				DC.
												(2)If the employee’s
				official worksite is not covered by a locality-based comparability payment
				authorized under section 5304, the locality payment percentage under this
				section shall equal the locality-based comparability payment percentage
				authorized under section 5304 for Washington, DC.
											(c)Except as
				otherwise provided in this section and any regulations the Director may
				prescribe, a locality payment under this section is subject to the provisions
				of section 5304, including the limitations under subsection (g) of that
				section. A locality payment under this section is paid in lieu of any
				locality-based comparability payment that would otherwise be payable under
				section 5304 or similar locality pay authority.
										(d)A locality payment
				under this section shall be considered to be part of basic pay for the same
				purposes that a locality-based comparability payment under section 5304 is
				considered to be part of basic pay, for the purpose of computing post
				differentials under section 5925(a) and danger pay allowances under section
				5928, and for such other purposes as the Director may prescribe by
				regulation.
										(e)Nothing in this
				section shall affect any authority of any agency to pay a locality-based
				comparability payment under section 5304, or a similar locality payment under
				any other provision of law, to an employee who is assigned to duty in a
				location outside a designated zone of armed conflict.
										5958.Traumatic injury gratuity for qualifying
				injuries
										(a)The United States
				shall pay, out of available resources, a traumatic injury gratuity to each
				eligible employee who sustains a qualifying traumatic injury. Such payment
				shall be made promptly upon receiving official notification from the relevant
				agency that the employee has incurred that injury.
										(b)For purposes of
				this section—
											(1)an eligible
				employee is an employee who sustains a qualifying traumatic injury on or after
				the date of enactment of this section in the performance of duty in a
				designated zone of armed conflict; and
											(2)a qualifying
				traumatic injury is a traumatic injury that results in a loss that is a
				qualifying loss under subsection (b) of section 1980A of title
				38. The provisions of paragraph (3) of that subsection and of subsection (c)(2)
				of that section, including the regulations prescribed hereunder, shall apply
				for purposes of this section.
											(c)Notwithstanding
				subsections (a) and (b)(1), the head of an Executive agency, in that agency
				head’s sole discretion, may grant a payment under subsection (a) to an employee
				who sustained a qualifying traumatic injury on or after November 30, 2005, and
				before the date specified in subsection (b)(1) in connection with the
				employee’s service with an Armed Force in the theater of operations of
				Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New
				Dawn.
										(d)(1)The amount of a gratuity
				payment paid to an employee under this section shall be the applicable amount
				in effect under the schedule prescribed pursuant to subsection (d) of section
				1980A of title 38 for the qualifying traumatic injury sustained by the
				employee. If an employee suffers more than one loss that is a qualifying
				loss under section 1980A(b) of title 38 as a result of traumatic injury
				from the same traumatic event, payment shall be made under this section in
				accordance with the schedule prescribed pursuant to such subsection (d) for the
				single loss providing the highest payment.
											(2)Notwithstanding paragraph (1), the
				amount of a gratuity payment under this section paid to locally employed staff
				employed outside the United States may be less than the amount that would
				otherwise be paid under this section, consistent with prevailing compensation
				practices, as determined by the Secretary of State in coordination with the
				head of the employing agency and the administrator of the program under
				subsection (e)(1).
											(e)(1)The Secretary of
				Defense, or the head of such other Executive agency as the President
				designates, shall administer the program under this section.
											(2)When the administrator of the program
				under paragraph (1) makes a gratuity payment under this section to an employee
				of another agency, that employee’s agency shall reimburse the administrator’s
				agency for the amount of the payment and for administrative expenses incurred
				in connection with such payment.
											(f)(1)The administrator of the
				program under subsection (e)(1) may prescribe regulations to carry out this
				section.
											(2)Regulations under paragraph (1) shall
				be issued in consultation with the Director unless the Director is the
				administrator.
											(g)For the purposes
				of this section, employee has the meaning given that term in
				section 2105, except that such term also includes—
											(1)an employee
				described in subsection (c) of that section;
											(2)an individual
				employed by personal services contract, including pursuant to section 2(c) of
				the State Department Basic Authorities Act of 1956 and section 636(a)(3) of the
				Foreign Assistance Act of 1961;
											(3)locally employed
				staff who are employed by an Executive agency outside the United States;
				and
											(4)any other
				individual employed by the Federal Government who meets conditions prescribed
				in regulations issued under subsection
				(f)(1).
											;
				
							and(3)in the table of
			 sections by inserting the following after the item relating to section
			 5949:
							
								
									SUBCHAPTER V—BENEFITS FOR EMPLOYEES IN
				DESIGNATED ZONES OF ARMED CONFLICT
									5951. Definitions.
									5952. Authority to grant allowances,
				benefits, and gratuities.
									5953. Pre- and post-deployment health
				assessments.
									5954. Special pay for certain
				employees.
									5955. Rest and recuperation
				travel.
									5956. Emergency visitation
				travel.
									5957. Locality payments.
									5958. Traumatic injury gratuity for
				qualifying
				injuries.
								
								.
						(b)Clerical
			 amendmentThe table of chapters for part III of title 5, United
			 States Code, is amended by amending the item relating to chapter 59 to read as
			 follows:
						
							
								59.Allowances, Special Payments, and
				  Benefits5901
							
							.
					(c)Technical
			 amendments(1)Chapter 57 of title 5,
			 United States Code, is amended—
							(A)in section 5753(a)(2)(A) by inserting
			 , excluding members of the Foreign Service other than chiefs of mission,
			 ambassadors at large, and other members of the Foreign Service covered by
			 section 302(b) of the Foreign Service Act of 1980 (22 U.S.C. 3942)
			 before the semicolon at the end; and
							(B)in section 5754(a)(2)(A) by inserting
			 , excluding members of the Foreign Service other than chiefs of mission,
			 ambassadors at large, and other members of the Foreign Service covered by
			 section 302(b) of the Foreign Service Act of 1980 (22 U.S.C. 3942)
			 before the semicolon at the end.
							(2)Section 901(9) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4081(9)) is amended by striking post of
			 assignment each place it appears and inserting post of
			 assignment or, in the case of an employee assigned to duty in a designated zone
			 of armed conflict, temporary duty station.
						(d)Transition
			 period for locality payments(1)This subsection applies
			 to an employee who—
							(A)is assigned to duty in a designated
			 zone of armed conflict (as defined in section 5951 (1) and (2) of title 5,
			 United States Code) while maintaining an official worksite in a nonforeign area
			 and an entitlement to a cost-of-living allowance under section 5941(a)(1) of
			 that title; and
							(B)is entitled to a transitional locality
			 pay percentage equal to 1/3 or 2/3 of
			 the applicable locality pay percentage under section 1914 of the Non-Foreign
			 Area Retirement Equity Assurance Act of 2009 (subtitle B of title XIX of Public
			 Law 111–84; 123 Stat 2621; 5 U.S.C. 5304 note).
							(2)In the case of an employee described
			 in paragraph (1), notwithstanding section 5957 of title 5, United States
			 Code—
							(A)the locality pay percentage used in
			 applying subparagraph (A) of section 5957(b)(1) of title 5, United States Code,
			 shall be the transitional locality pay percentage referred to in paragraph
			 (1)(B); and
							(B)the locality pay percentage used in
			 applying subparagraph (B) of section 5957(b)(1) of title 5, United States Code,
			 shall be the percentage resulting from multiplying the locality pay percentage
			 authorized under section 5304 of that title for Washington, DC, by the
			 transitional fraction, 1/3 or 2/3, as
			 applicable.
							1604.Waiver of
			 certain pay limitations
					(a)Waiver of
			 limitation on premium paySection 5547 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(e)(1)Subsection (a) shall not
				apply to an employee who performs work while assigned to duty in a designated
				zone of armed conflict (as defined in section 5951 (1) and (2)).
								(2)Notwithstanding paragraph (1), no
				employee referred to in such paragraph may be paid premium pay under the
				provisions of law cited in subsection (a) to the extent that the aggregate of
				the basic pay and premium pay under those provisions for such employee would,
				in any calendar year, exceed the annual rate of salary payable to the Vice
				President under section 104 of title 3.
								(3)To the extent that paragraph (1)
				results in payment of additional premium pay of a type that is normally
				creditable as basic pay for retirement or any other purpose, such additional
				pay shall not be considered to be basic pay for any purpose, nor shall it be
				used in computing a lump-sum payment for accumulated and accrued annual leave
				under section
				5551.
								.
					(b)Waiver of
			 limitation on aggregate paySection 5307 of title 5, United
			 States Code, is amended—
						(1)in subsection
			 (a)(1) by striking or as otherwise provided under subsection (d)
			 and inserting or as otherwise provided by this section;
			 and
						(2)by adding at the
			 end the following new subsection:
							
								(e)The preceding
				subsections of this section shall not apply to payments in addition to basic
				pay earned by an employee for performing work while assigned to duty in a
				designated zone of armed conflict (as defined in section 5951 (1) and (2)). For
				the purpose of this subsection, the term basic pay includes any
				applicable locality-based comparability payment under section 5304, any
				applicable special rate supplement under section 5305, and any similar payment
				under any other provision of
				law.
								.
						(c)Department of
			 defense highly qualified expertsSection 9903(d) of title 5,
			 United States Code, is amended—
						(1)by amending
			 paragraph (2) to read as follows:
							
								(2)An employee
				appointed under this section is not eligible for any bonus, monetary award, or
				other monetary incentive for service except for—
									(A)payments
				authorized under this section; and
									(B)in the case of
				such an employee who is assigned to duty in a designated zone of armed conflict
				(as defined in section 5951 (1) and (2)), allowances, special payments, and
				benefits under chapter 59.
									;
				
							and(2)in paragraph (3),
			 by adding at the end the following new sentence: In computing an
			 employee’s total annual compensation for purposes of the preceding sentence,
			 any payment referred to in paragraph (2)(B) shall be excluded..
						1605.Leave
			 authorities
					(a)In
			 generalChapter 63 of title 5, United States Code, is
			 amended—
						(1)by redesignating
			 section 6391 as section 6341 and transferring that section to the end of
			 subchapter III;
						(2)by amending
			 subchapter VI to read as follows:
							
								VILEAVE AUTHORITIES
				FOR EMPLOYEES IN DESIGNATED ZONES OF ARMED CONFLICT
									6391.DefinitionsFor purposes of this subchapter—
										(1)assigned to
				duty in has the meaning given that term in section 5951(1);
										(2)designated
				zone of armed conflict has the meaning given that term in section
				5951(2);
										(3)Director
				means the Director of the Office of Personnel Management;
										(4)Executive
				agency has the meaning given that term in section 5951(4); and
										(5)rest and
				recuperation travel and rest and recuperation trip mean
				travel or a trip authorized pursuant to section 5955, section 901(6) of the
				Foreign Service Act of 1980 (22 U.S.C. 4081(6)), or any other similar provision
				of law.
										6392.Recuperation
				leave
										(a)Recuperation leave
				is intended to provide respite from the work environment in designated zones of
				armed conflict and to enable employees to carry out their duties more
				effectively for the remainder of their assignment.
										(b)The Director may
				require the head of an Executive agency to grant an employee assigned to duty
				in a designated zone of armed conflict recuperation leave, subject to the
				requirements of this section and any regulations the Director may prescribe in
				consultation with the Secretary of State.
										(c)Upon a
				determination to grant recuperation leave under subsection (b), an employee
				shall accrue three-fourths of a day of recuperation leave for each full
				biweekly pay period that the employee is assigned to duty in a designated zone
				of armed conflict.
										(d)(1)An employee may use
				recuperation leave under subsection (b) only if—
												(A)the employee has been assigned to duty
				in a designated zone of armed conflict for the minimum period established by
				the Director in consultation with the Secretary of State;
												(B)the recuperation leave is used in
				conjunction with authorized rest and recuperation travel under section
				5955;
												(C)the employee is expected to return to
				a designated zone of armed conflict following the rest and recuperation travel;
				and
												(D)the recuperation leave is used while
				the employee is assigned to duty in a designated zone of armed conflict.
												(2)An employee may use no more than 10
				workdays of recuperation leave for each rest and recuperation trip, not to
				exceed a total of 20 workdays for any 12 consecutive months in a designated
				zone of armed conflict.
											(3)An agency head may deny the use of
				accumulated and accrued recuperation leave only in exceptional circumstances
				that prevent the agency from releasing the employee from his or her
				duties.
											(4)An agency head may advance
				recuperation leave up to the number of hours the employee is expected to accrue
				and accumulate while assigned to duty in the designated zone of armed conflict
				based on the special needs of the employee.
											(e)(1)An employee who has
				unused accumulated and accrued recuperation leave under subsection (c) at the
				end of his or her assignment in a designated zone of armed conflict shall
				receive a lump-sum payment at the end of his or her assignment for the amount
				of recuperation leave the agency head denied for use by the employee under
				subsection (d)(3).
											(2)A lump-sum payment for recuperation
				leave under this subsection shall be computed using the employee’s rate of
				basic pay (including any applicable locality payment under section 5957,
				special rate of pay under section 5305, or similar payment under other legal
				authority) in effect on the last day the employee is assigned to duty in the
				designated zone of armed conflict. The lump-sum payment shall exclude overseas
				differentials and allowances under subchapter III of chapter 59.
											6393.Readjustment
				leave
										(a)Readjustment leave
				is intended to provide employees a period of paid time off following duty in a
				designated zone of armed conflict to rest and attend to personal and family
				matters before returning to work.
										(b)Subject to any
				regulations the Director may prescribe in consultation with the Secretary of
				State, the Director may require the head of an Executive agency to grant an
				employee assigned to duty in a designated zone of armed conflict readjustment
				leave of up to 15 workdays for any 12 consecutive months in a designated zone
				of armed conflict, contingent upon the employee entering into a written service
				agreement for a period of employment of no less than 6 months.
										(c)Readjustment leave
				not used within the first 90 days after completion of an employee’s duty
				assignment in a designated zone of armed conflict shall be forfeited, subject
				to such exceptions as the Director may approve.
										(d)Readjustment leave
				shall not be converted to a cash payment or form a part of a lump-sum payment
				for accrued leave under any circumstances.
										6394.RegulationsThe Director may prescribe regulations
				necessary for the administration of this
				subchapter
									;
							and(3)in the table of
			 sections—
							(A)by adding after
			 the item relating to section 6340 the following new item:
								
									
										6341. Authority for leave transfer program
				in disasters and
				emergencies
									
									;
							and(B)by amending the
			 items relating to subchapter VI to read as follows:
								
									
										SUBCHAPTER VI— LEAVE AUTHORITIES FOR
				EMPLOYEES IN DESIGNATED ZONES OF ARMED CONFLICT
										6391. Definitions.
										6392. Recuperation leave.
										6393. Readjustment leave.
										6394.
				Regulations.
									
									.
							(b)Conforming
			 amendmentSection 903 of the Foreign Service Act of 1980 (22
			 U.S.C. 4083) is amended by adding at the end the following new
			 subsections:
						
							(d)The Secretary may,
				in exceptional circumstances, order a member of the Service to take leave under
				this section upon completion by that member of fewer than 12 months of
				continuous service abroad—
								(1)to meet the needs
				of the service; or
								(2)where the member
				has been assigned to duty in a designated zone of armed conflict.
								(e)The Secretary may
				order a member of the Service to take leave under subsection (d)(2) without
				regard to whether such member is expected to return to service
				abroad.
							.
					1606.Other benefits
			 for deployed employees in a designated zone of armed conflict
					(a)Continuation of
			 pay for occupational diseases and illness related to employees in designated
			 zones of armed conflictSection 8118 of title 5, United States
			 Code, is amended—
						(1)in subsection (a)
			 by striking clause (B) or (E) and inserting subparagraph
			 (B) or (E); and
						(2)by adding at the
			 end the following new subsection:
							
								(f)The United States
				shall authorize the continuation of pay of an employee as defined in section
				8101(1) (other than those referred to in subparagraph (B) or (E)), who has
				filed a claim for a period of wage loss due to traumatic or occupational injury
				in performance of duty in a designated zone of armed conflict as defined in
				section 5951(2) as long as the employee files a claim for such wage loss
				benefit with his immediate superior no later than 45 days following termination
				of assignment to a zone of armed conflict or return to the United States,
				whichever occurs later. Continuation of pay under this subsection shall be
				furnished in accordance with subsections (c) and (d) for a period not to exceed
				135 days without any break in time or waiting period unless controverted
				pursuant to regulations prescribed by the Secretary of Labor, which shall be
				issued after consultation with the Secretary of State and the Secretary of
				Defense.
								.
						(b)Death gratuity
			 for foreign service employees abroadSection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended in the first
			 sentence by striking at the time of death and inserting
			 at level II of the Executive Schedule under section 5313 of title 5,
			 United States Code, at the time of death, except that, for employees
			 compensated under local compensation plans established under section 408, the
			 amount shall be equal to the greater of either one year’s basic salary at the
			 time of death, or one year’s basic salary at the highest step of the highest
			 grade on the Local Compensation Plan from which the employee was being paid at
			 the time of death.
					BMilitary
			 construction authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2013.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2015;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2016.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2015;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2016 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					XXIARMY MILITARY
			 CONSTRUCTION
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									AlaskaFort Wainwright$10,400,000
									
									 Joint Base Elmendorf-Richardson $7,900,000
									
									CaliforniaConcord$8,900,000
									
									ColoradoFort Carson$18,000,000
									
									District of ColumbiaFort McNair$7,200,000
									
									GeorgiaFort Benning$16,000,000
									
									 Fort Gordon$23,300,000
									
									Fort Stewart$49,650,000
									
									HawaiiPohakuloa Training Area$29,000,000
									
									 Schofield Barracks$96,000,000
									
									Wheeler Army Air Field$85,000,000
									
									KansasFort Riley$12,200,000
									
									KentuckyFort Campbell$81,800,000
									
									 Fort Knox$6,000,000
									
									MissouriFort Leonard Wood$123,000,000
									
									New JerseyJoint Base
					 McGuire-Dix-Lakehurst$47,000,000
									
									Picatinny Arsenal$10,200,000
									
									New YorkFort Drum$95,000,000
									
									U.S. Miltary Academy$192,000,000
									
									North CarolinaFort Bragg$98,000,000
									
									OklahomaFort Sill$4,900,000
									
									South CarolinaFort Jackson$24,000,000
									
									TexasCorpus Christi$37,200,000
									
									Fort Bliss$7,200,000
									
									Fort Hood$51,200,000
									
									Joint Base San Antonio$21,000,000
									
									VirginiaArlington$84,000,000
									
									 Fort Belvoir$94,000,000
									
									Fort Lee$81,000,000
									
									WashingtonJoint Base Lewis-McChord$164,000,000
									
									Yakima$5,100,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									ItalyCamp Ederle$36,000,000
									
									Vicenza $32,000,000
									
									JapanOkinawa $78,000,000
									
									 Sagami$18,000,000
									
									KoreaCamp Humphreys $45,000,000
									
								
							
						
					2102.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2103(5)(A), the Secretary of the Army may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,641,000.
				2103.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2012, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $2,458,015,000 as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $1,590,150,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $209,000,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $25,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $99,173,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $4,641,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $530,051,000.
						2104.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort
			 Belvoir, Virginia, for construction of a Road and Access Control Point at the
			 installation, the Secretary of the Army may construct a standard design Access
			 Control Point consistent with the Army’s construction guidelines for Access
			 Control Points.
				2105.Additional
			 authority to carry out certain fiscal year 2013 projects
					(a)Project
			 authorizationsThe Secretary of the Army may carry out military
			 construction projects to construct the following:
						(1)A
			 central energy plant for Fort Carson, Colorado, in the amount of
			 $34,000,000.
						(2)A
			 pier on Kwajalein Atoll in the amount of $62,000,000.
						(b)Use of
			 unobligated prior-Year army military construction fundsThe
			 Secretary may use available, unobligated Army military construction funds
			 appropriated for a fiscal year before fiscal year 2013 for the projects
			 described in subsection (a).
					(c)Congressional
			 notificationThe Secretary of the Army shall provide information
			 in accordance with section 2851(c) of title 10, United States Code, regarding
			 the projects described in subsection (a). If it becomes necessary to exceed the
			 estimated project cost, the Secretary shall utilize the authority provided by
			 section 2853 of such title regarding authorized cost and scope of work
			 variations.
					2106.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 4659), shall remain in effect until October 1, 2013, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2014, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									AlabamaAnniston Army DepotLake Yard
					 Interchange$1,400,000
									
									New JerseyPicatinny ArsenalBallistic
					 Evaluation Facility, Phase I$9,900,000
									
								
							
						
					2107.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (123 Stat. 2628), shall remain in effect until October 1, 2013, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2014, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2010 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									LouisianaFort PolkLand Purchases and
					 Condemnation$17,000,000
									
									New JerseyPicatinny ArsenalBallistic
					 Evaluation Facility, Phase II$10,200,000
									
									VirginiaFort BelvoirRoad and Access Control
					 Point$9,500,000
									
									WashingtonFort LewisFort Lewis-McChord AFB
					 Joint Access$9,000,000
									
									KuwaitKuwaitAPS
					 Warehouses$82,000,000
									
								
							
						
					XXIINAVY MILITARY
			 CONSTRUCTION
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									ArizonaYuma$29,285,000
									
									CaliforniaCamp Pendleton$88,110,000
									
									Coronado$78,541,000
									
									Lemoore$14,843,000
									
									Miramar$27,897,000
									
									San Diego$71,188,000
									
									Seal Beach$30,594,000
									
									Twentynine Palms$47,270,000
									
									FloridaJacksonville$21,980,000
									
									Hawaii Kaneohe Bay$97,310,000
									
									MississippiMeridian$10,926,000
									
									New JerseyEarle$33,498,000
									
									North CarolinaCamp Lejeune$69,890,000
									
									 Cherry Point Marine Corps Air Station$45,891,000
									
									New River$8,525,000
									
									South Carolina Beaufort$81,780,000
									
									  Parris Island$10,135,000
									
									VirginiaDahlgren$28,228,000
									
									 Oceana Naval Air Station$39,086,000
									
									 Portsmouth$32,706,000
									
									 Quantico$58,714,000
									
									Yorktown$48,823,000
									
									WashingtonWhidbey Island$6,272,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									Bahrain IslandSW Asia$51,348,000
									
									Diego GarciaDiego Garcia$1,691,000
									
									DjiboutiCamp Lemonier$99,420,000
									
									GreeceSouda Bay$25,123,000
									
									JapanIwakuni$13,138,000
									
									Okinawa$8,206,000
									
									RomaniaDeveselu$45,205,000
									
									SpainRota$17,215,000
									
									Worldwide
					 UnspecifiedUnspecified
					 Worldwide Locations$34,048,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A), the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,527,000.
				2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $97,655,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2012, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $2,182,397,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $981,492,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $295,394,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $16,535,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $102,619,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $102,182,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $378,230,000.
						(6)For the
			 construction of increment 2 of north ramp parking at Andersen Air Force Base,
			 Guam, authorized by section 2201(b) of the Military Construction Authorization
			 Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633),
			 $25,904,000.
					(7)For the
			 construction of increment 2 of explosives handling wharf 2 at Kitsap,
			 Washington, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1666), $280,041,000.
					2205.Modification
			 of authority to carry out certain fiscal year 2012 projectIn the case of the authorization contained
			 in the table in section 2201(a) of the Military Construction Authorization Act
			 for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for
			 Kitsap (Bangor) Washington, for construction of Explosives Handling Wharf #2 at
			 that location, the Secretary of the Navy may acquire fee or lesser real
			 property interests to accomplish required environmental mitigation for the
			 project using appropriations authorized for the project.
				2206.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (122 Stat. 4670) and extended by section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1668), shall remain in effect until October 1, 2013, or the date of an
			 Act authorizing funds for military construction for fiscal year 2014, whichever
			 is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaMarine Corps Base, Camp
					 PendletonOperations Access Points, Red
					 Beach$11,970,000
									
									Marine
					 Corps Air Station, MiramarEmergency Response Station$6,530,000
									
									District of ColumbiaWashington Navy
					 YardChild Development Center$9,340,000
									
								
							
						
					2207.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (123 Stat. 2632), shall remain in effect until October 1, 2013, or the date of
			 an Act authorizing funds for military construction for fiscal year 2014,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2010 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaBridgeportMountain Warfare
					 Training, Commissary$6,830,000
									
									MainePortsmouth Naval ShipyardGate 2
					 Security Improvements$7,090,000
									
									DjiboutiCamp LemonierSecurity
					 Fencing$8,109,000
									
									Ammo Supply Point$21,689,000
									
									Interior Paved Roads$7,275,000
									
								
							
						
					XXIIIAIR FORCE
			 MILITARY CONSTRUCTION
				2301.Authorized air
			 force construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									ArkansasLittle Rock AFB$30,178,000
									
									FloridaTyndall AFB$14,750,000
									
									GeorgiaFort Stewart$7,250,000
									
									Moody AFB$8,500,00
									
									New MexicoHolloman AFB$25,000,000
									
									North DakotaMinot AFB$4,600,000
									
									TexasJoint Base San Antonio$18,000,000
									
									UtahHill AFB$13,530,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									GreenlandThule AB$24,500,000
									
									ItalyAviano AB$9,400,000
									
									Worldwide
					 UnspecifiedUnspecified
					 Worldwide Locations$34,657,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,253,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(5)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $79,571,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $969,853,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $121,808,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $68,557,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $18,200,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $18,635,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $83,824,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $497,829,000.
						(6)For the
			 construction of increment 2 of the U.S. Strategic Command Replacement Facility
			 at Offutt Air Force Base, Nebraska, authorized by section 2301(a) of the
			 Military Construction Authorization Act for Fiscal Year 2012 (division B of
			 Public Law 112–81; 125 Stat. 1670), $161,000,000.
					2305.Additional
			 authority to carry out certain fiscal year 2013 projects
					(a)Project
			 authorizationsThe Secretary of the Air Force may carry out
			 military construction projects to construct the following:
						(1)A
			 fuel systems hangar for Joint Region Marianas, Guam, in the amount of
			 $128,000,000.
						(2)A
			 consolidated engineer shop and supply facility for Thule Air Base, Greenland,
			 in the amount of $39,000,000.
						(3)A
			 fire crash rescue station for Hill Air Force Base, Utah, in the amount of
			 $21,000,000.
						(4)A
			 range communications facility for Cape Canaveral Air Force Station, Florida, in
			 the amount of $20,000,000.
						(5)An air traffic
			 control tower and base operations complex for Seymour-Johnson Air Force Base,
			 North Carolina, in the amount of $16,500,000.
						(6)An aircraft
			 maintenance hangar for Dover Air Force Base, Delaware, in the amount of
			 $31,000,000.
						(7)A
			 fire rescue center for Altus Air Force Base, Oklahoma, in the amount of
			 $17,000,000.
						(8)Front gate force
			 protection enhancements for the United States Air Force Academy, Colorado, in
			 the amount of $8,000,000.
						(9)A
			 munitions storage area for Joint Base McGuire-Dix-Lakehurst, New Jersey, in the
			 amount of $10,000,000.
						(10)A flight line
			 fire station for Edwards Air Force Base, California, in the amount of
			 $24,000,000.
						(b)Use of
			 unobligated prior-Year air force military construction fundsThe
			 Secretary may use available, unobligated Air Force military construction funds
			 appropriated for a fiscal year before fiscal year 2013 for the projects
			 described in subsection (a).
					(c)Congressional
			 notificationThe Secretary of the Air Force shall provide
			 information in accordance with section 2851(c) of title 10, United States Code,
			 regarding the projects described in subsection (a). If it becomes necessary to
			 exceed the estimated project cost, the Secretary shall utilize the authority
			 provided by section 2853 of such title regarding authorized cost and scope of
			 work variations.
					2306.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), authorizations set
			 forth in the table in subsection (b), as provided in section 2301 of that Act
			 (123 Stat. 2636), shall remain in effect until October 1, 2013, or the date of
			 an Act authorizing funds for military construction for fiscal year 2014,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2010 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									MissouriWhiteman AFBLand Acquisition North
					 & South Bdry$5,500,000
									
									MontanaMalmstrom AFBWeapons Storage Area
					 (WSA), Phase 2$10,600,000
									
								
							
						
					XXIVDEFENSE
			 AGENCIES MILITARY CONSTRUCTION
				ADefense Agency
			 Authorizations
					2401.Authorized
			 defense agencies construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallationAmount
										
									
									
										ArizonaYuma$1,300,000
										
										CaliforniaCoronado$55,259,000
										
										 DEF Fuel Support Point-San Diego$91,563,000
										
										Edwards Air Force Base$27,500,000
										
										Twentynine Palms$27,400,000
										
										ColoradoBuckley Air Force Base$30,000,000
										
										Fort Carson$56,673,000
										
										Pikes Peak$3,600,000
										
										CONUS ClassifiedClassified Location$6,477,000
										
										DelawareDover AFB$2,000,000
										
										FloridaEglin AFB$41,695,000
										
										 Hurlburt Field$16,000,000
										
										MacDill AFB$34,409,000
										
										HawaiiJoint Base Pearl
					 Harbor-Hickam$24,289,000
										
										IllinoisGreat Lakes$28,700,000
										
										Scott AFB$86,711,000
										
										IndianaGrissom AFB$26,800,000
										
										KentuckyFort Campbell$71,639,000
										
										LouisianaBarksdale AFB$11,700,000
										
										MarylandAnnapolis$66,500,000
										
										Bethesda Naval Hospital$69,200,000
										
										Fort Meade$128,600,000
										
										MissouriFort Leonard Wood$18,100,000
										
										New MexicoCannon AFB$93,085,000
										
										New YorkFort Drum$43,200,000
										
										North CarolinaCamp Lejeune$80,064,000
										
										 Fort Bragg$100,422,000
										
										Seymour Johnson AFB$55,450,000
										
										PennsylvaniaDEF Distribution Depot-New Cumberland$17,400,000
										
										South CarolinaShaw AFB$57,200,000
										
										TexasRed River Army Depot$16,715,000
										
										VirginiaJoint Expeditionary Base Little
					 Creek-Story$11,132,000
										
										Norfolk$8,500,000
										
										WashingtonFort Lewis$50,520,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallationAmount
										
									
									
										BelgiumBrussels $26,969,000
										
										GermanyStuttgart-Patch Barracks$2,413,000
										
										 Vogelweh$61,415,000
										
										Weisbaden$52,178,000
										
										GuamAndersen AFB$67,500,000
										
										Guantanamo Bay, CubaGuantanamo Bay$40,200,000
										
										JapanCamp Zama$13,273,000
										
										Kadena AB$143,545,000
										
										Sasebo$35,733,000
										
										Zukeran$79,036,000
										
										KoreaKunsan AB$13,000,000
										
										Osan AB$77,292,000
										
										RomaniaDeveselu$157,900,000
										
										United KingdomMenwith Hill Station$50,283,000
										
										RAF Feltwell$30,811,000
										
										RAF Mildenhall$6,490,000
										
									
								
							
						2402.Authorized
			 energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(6), the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, in the amount of $150,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,708,647,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $1,356,203,000.
						(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $858,038,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $38,785,000.
						(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $10,000,000.
						(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $315,562,000.
						(6)For energy
			 conservation projects under chapter 173 of title 10, United States Code,
			 $150,000,000.
						(7)For military
			 family housing functions:
							(A)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $52,238,000.
							(B)For credits to the
			 Department of Defense Family Housing Improvement Fund under section 2883 of
			 title 10, United States Code, and the Homeowners Assistance Fund established
			 under section 1013 of the Demonstration Cities and Metropolitan Development Act
			 of 1966 (42 U.S.C. 3374), $1,786,000.
							(8)For the
			 construction of increment 7 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $19,000,000.
						(9)For the
			 construction of increment 4 of a National Security Agency data center at Camp
			 Williams, Utah, authorized as a Military Construction, Defense-Wide project by
			 the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888),
			 $191,414,000.
						(10)For the
			 construction of increment 4 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $207,400,000.
						(11)For the
			 construction of increment 2 of the high performance computing center at Fort
			 Meade, Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1672), as amended by section 2405(a), $300,521,000.
						(12)For the
			 construction of increment 2 of the ambulatory care center phase 3 at Joint Base
			 San Antonio, Texas, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1672), $80,700,000.
						(13)For the
			 construction of increment 2 of the medical center replacement at Rhine Ordnance
			 Barracks, Germany, authorized by section 2401(b) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1673), $127,000,000.
						2404.Extension of
			 authorization of certain fiscal year 2010 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), authorizations set
			 forth in the table in subsection (b), as provided in section 2401(a) of that
			 Act (123 Stat. 2640), shall remain in effect until October 1, 2013, or the date
			 of the enactment of an Act authorizing funds for military construction for
			 fiscal year 2014, whichever is later:
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								Washington Headquarters Services: Extension of 2010
			 Project Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										VirginiaPentagon ReservationPentagon
					 electrical upgrade$19,272,000
										
									
								
							
						2405.Modification
			 of authority to carry out certain fiscal year 2012 projects
						(a)MarylandThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), is amended
			 in the item relating to Fort Meade, Maryland, by striking
			 $29,640,000 in the amount column and inserting
			 $792,200,000.
						(b)GermanyThe
			 table in section 2401(b) of the Military Construction Authorization Act for
			 Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673), is amended
			 in the item relating to Rhine Ordnance Barracks, Germany, by striking
			 $750,000,000 in the amount column and inserting
			 $1,251,431,000.
						BChemical
			 Demilitarization Authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2012, for military construction and land acquisition for chemical
			 demilitarization in the total amount of $151,000,000 as follows:
						(1)For the
			 construction of phase 14 of a chemical munitions demilitarization facility at
			 Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 1997 (division B of
			 Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization
			 Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698),
			 and section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $36,000,000.
						(2)For the
			 construction of phase 13 of a munitions demilitarization facility at Blue Grass
			 Army Depot, Kentucky, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298), section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), section
			 2414 of the Military Construction Authorization Act for Fiscal Year 2009
			 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4450), $115,000,000.
						2412.Modification
			 of authority to carry out certain fiscal year 1997 project
						(a)ModificationsThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended
			 by section 2406 of the Military Construction Authorization Act for Fiscal Year
			 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2699), and section 2413 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public Law
			 110–417; 122 Stat. 4697), is amended—
							(1)under the agency
			 heading relating to Chemical Demilitarization Program, in the item relating to
			 Pueblo Army Depot, Colorado, by striking $484,000,000 in the
			 amount column and inserting $520,000,000; and
							(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $866,454,000.
							(b)Conforming
			 amendmentSection 2406(b)(2) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so amended, is
			 further amended by striking $484,000,000 and inserting
			 $520,000,000.
						XXVNORTH ATLANTIC
			 TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2012, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $254,163,000.
				XXVIGUARD AND
			 RESERVE FORCES FACILITIES
				AProject
			 Authorizations and Authorization of Appropriations
					2601.Authorized
			 Army National Guard construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Army National Guard: Inside the United
			 States
								
									
										StateInstallationAmount
										
									
									
										AlabamaFort McClellan$5,400,000
										
										ArkansasSearcy$6,800,000
										
										CaliforniaFort Irwin$25,000,000
										
										ConnecticutCamp Hartell$32,000,000
										
										DelawareBethany Beach$5,500,000
										
										FloridaCamp Blanding$9,000,000
										
										 Miramar$20,000,000
										
										HawaiiKapolei$28,000,000
										
										IdahoOrchard Training Area$40,000,000
										
										IndianaSouth Bend$21,000,000
										
										Terre Haute$9,000,000
										
										IowaCamp Dodge$3,000,000
										
										KansasTopeka$9,500,000
										
										KentuckyFrankfort$32,000,000
										
										MassachusettsCamp Edwards$22,000,000
										
										MinnesotaCamp Ripley$17,000,000
										
										St. Paul$17,000,000
										
										MissouriFort Leonard Wood$18,000,000
										
										Kansas City$1,900,000
										
										Monett$820,000
										
										Perryville$700,000
										
										MontanaMiles City$11,000,000
										
										New JerseySea Girt$34,000,000
										
										New YorkStormville$24,000,000
										
										OhioChillicothe$3,100,000
										
										Delaware$12,000,000
										
										OklahomaCamp Gruber$25,000,000
										
										UtahCamp Williams$36,000,000
										
										WashingtonFort Lewis$35,000,000
										
										West VirginiaLogan$14,200,000
										
										WisconsinWausau$10,000,000
										
									
								
							
						(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
							
								Army National Guard: Outside the United
			 States
								
									
										CountryInstallationAmount
										
									
									
										GuamBarrigada$8,500,000
										
										Puerto RicoCamp Santiago$3,800,000
										
										 Ceiba$2,200,000
										
										 Guaynabo$15,000,000
										
										 Gurabo $14,700,000
										
									
								
							
						2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
						
							Army Reserve
							
								
									StateInstallationAmount
									
								
								
									CaliforniaFort Hunter Liggett$68,300,000
									
									Tustin$27,000,000
									
									 IllinoisFort Sheridan$28,000,000
									
									MarylandAberdeen Proving Ground$21,000,000
									
									Baltimore$10,000,000
									
									MassachusettsDevens Reserve Forces Training
					 Area$8,500,000
									
									NevadaLas Vegas$21,000,000
									
									New JerseyJoint Base
					 McGuire-Dix-Lakehurst$7,400,000
									
									WashingtonJoint Base Lewis-McChord$40,000,000
									
									WisconsinFort McCoy$47,800,000
									
								
							
						
					2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(3), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
						
							Navy Reserve and Marine Corps Reserve
							
								
									StateInstallationAmount
									
								
								
									ArizonaYuma$5,379,000
									
									IowaFort Des Moines$19,162,000
									
									LouisianaNew Orleans$7,187,000
									
									New YorkBrooklyn$4,430,000
									
									TexasFort Worth$11,256,000
									
								
							
						
					2604.Authorized Air
			 National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air National Guard
							
								
									StateInstallationAmount
									
								
								
									 CaliforniaFresno Yosemite IAP ANG$11,000,000
									
									HawaiiJoint Base Pearl
					 Harbor-Hickam$6,500,000
									
									New MexicoKirtland AFB$8,500,000
									
									WyomingCheyenne MAP$6,486,000
									
								
							
						
					2605.Authorized Air
			 Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force Reserve
							
								
									StateInstallationAmount
									
								
								
									New YorkNiagara Falls IAP$6,100,000
									
								
							
						
					2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
						(1)For the Department
			 of the Army, for the Army National Guard of the United States,
			 $613,799,000.
						(2)For the Department
			 of the Army, for the Army Reserve, $305,846,000.
						(3)For the Department
			 of the Navy, for the Navy and Marine Corps Reserve, $49,532,000.
						(4)For the Department
			 of the Air Force, for the Air National Guard of the United States,
			 $42,386,000.
						(5)For the Department
			 of the Air Force, for the Air Force Reserve, $10,979,000.
						BOther
			 Matters
					2611.Modification
			 of authority to carry out certain fiscal year 2010 and 2011 projects
						(a)Authority To
			 carry out army national guard readiness center project, north las vegas,
			 nevadaIn the case of the authorization contained in the table in
			 section 2601 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2648) for North Las Vegas,
			 Nevada, for construction of a Readiness Center, the Secretary of the Army may
			 construct up to 68,593 square feet of readiness center, 10,000 square feet of
			 unheated equipment storage area, and 25,000 square feet of unheated vehicle
			 storage, consistent with the Army’s construction guidelines for readiness
			 centers.
						(b)Authority To
			 carry out army reserve center project, miramar, californiaIn the
			 case of the authorization contained in the table in section 2602 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2649) for Camp Pendleton, California, for
			 construction of an Army Reserve Center, the Secretary of the Army may instead
			 construct an Army Reserve Center in the vicinity of the Marine Corps Air
			 Station, Miramar, California.
						(c)Authority To
			 carry out army reserve center project, bridgeport, connecticutIn
			 the case of the authorization contained in the table in section 2602 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84; 123 Stat. 2649) for Bridgeport, Connecticut, for
			 construction of an Army Reserve Center/Land, the Secretary of the Army may
			 instead construct an Army Reserve Center and acquire land in the vicinity of
			 Bridgeport, Connecticut.
						(d)Authority To
			 carry out army reserve center project, fort story, virginiaIn
			 the case of the authorization contained in the table in section 2602 of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4453) for Fort Story, Virginia, for construction
			 of an Army Reserve Center, the Secretary of the Army may instead construct an
			 Army Reserve Center in the vicinity of Fort Story, Virginia.
						2612.Additional
			 authority to carry out certain fiscal year 2013 Army projects
						(a)Project
			 authorizationsThe Secretary of the Army may carry out military
			 construction projects to construct the following:
							(1)A
			 defense access road for Conneaut Lake, Pennsylvania, in the amount of
			 $4,800,000.
							(2)An access control
			 point for Fort Hunter Liggett, California, in the amount of $10,000,000.
							(3)An Operational
			 Readiness Training Complex (ORTC) barracks for Camp Grayling, Michigan, in the
			 amount of $17,000,000.
							(4)A
			 field maintenance shop for North Hyde Park, Vermont, in the amount of
			 $4,397,000.
							(5)A
			 ground water extraction, treatment, and recharge system for Camp Edwards,
			 Massachusetts, in the amount of $5,200,000.
							(b)Use of
			 unobligated prior-Year army reserve and army national guard military
			 construction fundsThe Secretary may use available, unobligated
			 Army Reserve and Army National Guard military construction funds appropriated
			 for a fiscal year before fiscal year 2013 for the projects described in
			 subsection (a).
						(c)Congressional
			 notificationThe Secretary of the Army shall provide information
			 in accordance with section 2851(c) of title 10, United States Code, regarding
			 the projects described in subsection (a). If it becomes necessary to exceed the
			 estimated project cost, the Secretary shall utilize the authority provided by
			 section 2853 of such title regarding authorized cost and scope of work
			 variations.
						2613.Additional
			 authority to carry out certain fiscal year 2013 Air Force projects
						(a)Project
			 authorizationsThe Secretary of the Air Force may carry out
			 military construction projects to construct the following:
							(1)A
			 dormitory classroom facility for McGhee-Tyson Airport, Tennessee, in the amount
			 of $18,000,000.
							(2)A
			 joint regional deployment processing center, phase 1, for March Air Reserve
			 Base, California, in the amount of $16,900,000.
							(b)Use of
			 unobligated prior-Year air force reserve and air national guard military
			 construction fundsThe Secretary may use available, unobligated
			 Air Force Reserve and Air National Guard military construction funds
			 appropriated for a fiscal year before fiscal year 2013 for the projects
			 described in subsection (a).
						(c)Congressional
			 notificationThe Secretary of the Air Force shall provide
			 information in accordance with section 2851(c) of title 10, United States Code,
			 regarding the projects described in subsection (a). If it becomes necessary to
			 exceed the estimated project cost, the Secretary shall utilize the authority
			 provided by section 2853 of such title regarding authorized cost and scope of
			 work variations.
						2614.Extension of
			 authorization of certain fiscal year 2009 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2604 of that Act
			 (122 Stat. 4706), shall remain in effect until October 1, 2013, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2014, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								Air National Guard: Extension of 2009 Project
			 Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										MississippiGulfport-Biloxi AirportRelocate
					 Munitions Complex$3,400,000
										
									
								
							
						2615.Extension of
			 authorization of certain fiscal year 2010 projects
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorizations set
			 forth in the tables in subsection (b), as provided in sections 2602 and 2604 of
			 that Act (123 Stat. 2649, 2651), shall remain in effect until October 1, 2013,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2014, whichever is later.
						(b)TableThe
			 tables referred to in subsection (a) are as follows:
							
								Army Reserve: Extension of 2010 Project
			 Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										CaliforniaCamp PendletonArmy Reserve
					 Center$19,500,000
										
										ConnecticutBridgeportArmy Reserve
					 Center/Land$18,500,000
										
									
								
							
							
								Air National Guard: Extension of 2010 Project
			 Authorization
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										MississippiGulfport-Biloxi AirportRelocate
					 Base Entrance$6,500,000
										
									
								
							
						XXVIIBASE
			 REALIGNMENT AND CLOSURE ACTIVITIES
				2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 1990Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for base
			 realignment and closure activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $349,396,000, as follows:
					(1)For the Department
			 of the Army, $79,893,000.
					(2)For the Department
			 of the Navy, $146,951,000.
					(3)For the Department
			 of the Air Force, $122,552,000.
					2702.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 2005Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2012, for base
			 realignment and closure activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 2005 established by section 2906A of such Act, in the total amount of
			 $126,697,000 as follows:
					(1)For the Department
			 of the Army, $106,219,000.
					(2)For the Department
			 of the Navy, $18,210,000.
					(3)For the Department
			 of the Air Force, $2,268,000.
					2703.Technical
			 amendments to section 2702 of fiscal year 2012 act
					(a)CorrectionSection
			 2702 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1681) is amended by striking
			 Using amounts and all that follows through may carry
			 out and inserting Funds are hereby authorized to be appropriated
			 for fiscal years beginning after September 30, 2011, for.
					(b)Conforming
			 amendmentThe heading of such section is amended by striking
			 Authorized and inserting
			 Authorization of appropriations
			 for.
					XXVIIIMILITARY
			 CONSTRUCTION GENERAL PROVISIONS
				2801.Use of
			 proceeds, land conveyance, Tyndall Air Force Base, FloridaSection 2862(c) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 868) is
			 amended—
					(1)by striking
			 and and inserting a comma; and
					(2)by inserting
			 before the period at the end the following: , or for other purposes,
			 subject to the same limitations, described in section 2667(e) of title 10,
			 United States Code.
					2802.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects in certain areas outside the United StatesSection 2808 of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117
			 Stat. 1723), as most recently amended by section 2804 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public Law
			 112–81; 125 Stat. 1685), is further amended—
					(1)in subsection
			 (c)—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraph (3) as paragraph (2); and
						(C)in paragraph (2),
			 as so redesignated, by striking the last sentence; and
						(2)in subsection
			 (h)—
						(A)in paragraph (1),
			 by striking September 30, 2012 and inserting September
			 30, 2013; and
						(B)in paragraph (2),
			 by striking fiscal year 2013 and inserting fiscal year
			 2014.
						2803.Authority for
			 use of multiple appropriations for infrastructure projects at Arlington
			 National Cemetery
					(a)Use of O&M
			 funds for sustainment, restoration, and modernization of real
			 propertyThe Secretary of the Army may use funds authorized to be
			 appropriated for Operations and Maintenance, Army, for fiscal year 2013 for
			 sustainment, restoration, and modernization of real property at Arlington
			 National Cemetery in Arlington, Virginia.
					(b)Use of MilCon
			 funds To support cemetery expansion and infrastructure
			 improvementThe Secretary of the Army may use funds authorized to
			 be appropriated for Military Construction, Army, for fiscal year 2013 as
			 follows:
						(1)To undertake
			 planning and design, unspecified minor military construction projects, and
			 other military construction projects authorized by law at Arlington National
			 Cemetery in Arlington, Virginia.
						(2)To carry out
			 military construction projects not covered by paragraph (1) and not otherwise
			 authorized by law to improve or support the expansion of Arlington National
			 Cemetery, subject to subsection (c).
						(c)Limitation on
			 start of new construction projects(1)A military construction
			 project may be carried out under subsection (b)(2) only with notification to
			 the congressional defense committees that is provided at least 10 days before
			 the start of the project. Such notification shall include—
							(A)the justification for the project and
			 the current estimate of the cost of the project;
							(B)the justification for carrying out the
			 project under this section; and
							(C)a statement of the source of the funds
			 to be used.
							(2)In this subsection, the term
			 congressional defense committees has the meaning given that term
			 is section 101(a)(16) of title 10, United States Code.
						(d)Additional
			 authorityThe authority provided by this section is in addition
			 to the authority to use the Cemeterial Expenses, Army, appropriation for
			 necessary expenses of the same general purpose.
					2804.Revisions to
			 minor military construction authorities
					(a)Establishment of
			 minor military construction exception thresholdSubsection (a) of
			 section 2805 of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
						
							(3)For purposes of this section, the
				minor military construction exception threshold is
				$4,000,000.
							.
					(b)Increase in
			 dollar thresholds for certain authorities relating to unspecified minor
			 military construction
						(1)Maximum amount
			 for projects To correct deficiencies that are life-, health-, or
			 safety-threateningSubsection (a)(2) of such section is amended
			 by striking $3,000,000 in the second sentence and inserting
			 the minor military construction exception threshold.
						(2)Maximum amount
			 for general rule for projects for which o&m funds may be
			 usedSubsection (c) of such section is amended by striking
			 $750,000 and inserting $1,000,000.
						(3)Exception amount
			 for specified categories of projectsSubsection (c) of such
			 section is further amended—
							(A)by striking
			 The Secretary and inserting Except as provided in
			 paragraph (2), the Secretary; and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)Notwithstanding the amount specified
				in paragraph (1), the Secretary concerned may spend from appropriations
				available for operation and maintenance amounts necessary to carry out an
				unspecified minor military construction project costing not more than the minor
				military construction exception threshold for projects as follows:
										(A)For a project to enhance the
				deployment and mobility of military forces and supplies.
										(B)For a project that is necessary to
				meet military operational requirements involving the use of the armed forces in
				support of—
											(i)a declaration of war;
											(ii)a declaration by the President of
				a national emergency under section 201 of the National Emergencies Act (50
				U.S.C. 1621); or
											(iii)a contingency
				operation.
											
							(c)Minimum amount
			 for projects subject to secretarial approval and congressional
			 notice-and-WaitSubsection (b)(1) of such section is amended by
			 striking $750,000 and inserting the amount specified in
			 subsection (c)(1).
					(d)Conforming
			 amendmentSubsection (b)(1) of such section is amended by
			 striking made available in the second sentence and all that
			 follows through supplies and inserting as provided in
			 subsection (c)(2).
					(e)Modification and
			 extension of authority for laboratory revitalization projects
						(1)ModificationSubsection
			 (d) of such section is amended—
							(A)in paragraph
			 (1)(A), by striking not more than $2,000,000 and inserting
			 not more than $4,000,000, notwithstanding subsection (c);
			 and
							(B)in paragraph (2),
			 by inserting after (2) the following new sentence: For
			 purposes of this subsection, an unspecified minor military construction project
			 is a military construction project that (notwithstanding subsection (a)) has an
			 approved cost equal to or less than $4,000,000..
							(2)Effective
			 dateThe amendments made by paragraph (1) do not apply to any
			 laboratory revitalization project for which the design phase has been completed
			 as of the date of the enactment of this Act.
						2805.Authority for
			 acceptance of funds to cover administrative expenses associated with real
			 property leases and easementsSection 2667(e)(1)(C) of title 10, United
			 States Code, is amended by adding at the end the following new clause:
					
						(vi)Amounts as the Secretary considers
				necessary to cover program expenses incurred by the Secretary under this
				section and for easements under section 2668 of this
				title.
						.
				2806.Modification
			 to authorized land conveyance and exchange, Joint Base Elmendorf Richardson,
			 Alaska
					(a)Change in
			 officer authorized To carry out the conveyancesSubsection (a) of
			 section 2851 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1697) is amended—
						(1)in paragraph (1),
			 by striking The Secretary of the Air Force may, in consultation with the
			 Secretary of the Interior and inserting The Secretary of the
			 Interior may, in consultation with the Secretary of the Air Force;
			 and
						(2)in paragraph
			 (2)—
							(A)by striking
			 The Secretary of the Air Force may, in consultation with the Secretary
			 of the Interior, upon terms mutually agreeable to the Secretary of the Air
			 Force and inserting The Secretary of the Interior may, in
			 consultation with the Secretary of the Air Force, upon terms mutually agreeable
			 to the Secretary of the Interior; and
							(B)by striking
			 in consultation with the Secretary of the Interior and inserting
			 in consultation with the Secretary of the Air Force.
							(b)Conforming
			 amendmentsSuch section is further amended—
						(1)in subsection
			 (a)(3), by inserting of the Interior after
			 Secretary;
						(2)in subsection
			 (c)—
							(A)by striking
			 The Secretary of the Air Force in paragraph (1) and inserting
			 The Secretary of the Interior; and
							(B)by striking
			 the Secretary each place it appears and inserting the
			 Secretaries; and
							(3)in subsections (e)
			 and (f), by inserting of the Interior after
			 Secretary.
						(c)Technical
			 amendmentSubsection (a)(1) of such section is further amended by
			 striking JBER and inserting Joint Base Elmendorf
			 Richardson, Alaska (in this section referred to as
			 JBER),.
					XXIXDEFENSE BASE
			 CLOSURE AND REALIGNMENT
				2901.Short title
			 and purpose
					(a)Short
			 titleThis title may be cited as the Defense Base Closure and Realignment Act of
			 2012.
					(b)PurposeThe
			 purpose of this title is to provide a fair process that will result in the
			 timely closure and realignment of military installations inside the United
			 States.
					2902.The
			 Commission
					(a)EstablishmentThere
			 is established an independent commission to be known as the Defense Base
			 Closure and Realignment Commission.
					(b)DutiesThe
			 Commission shall carry out the duties specified for it in this title.
					(c)Appointment(1)(A)The Commission shall be
			 composed of nine members appointed by the President, by and with the advice and
			 consent of the Senate.
							(B)Subject to the certifications
			 required under section 2903(b), the President may commence a round for the
			 selection of military installations for closure and realignment under this
			 title in 2013 and 2015 by transmitting to the Senate, nominations for
			 appointment to the Commission—
								(i)by no later than March 1, 2013, in the
			 case of members of the Commission whose terms will expire at the end of the
			 first session of the 113th Congress; and
								(ii)by no later than March 2, 2015, in
			 the case of members of the Commission whose terms will expire at the end of the
			 first session of the 114th Congress.
								(C)If the President does not transmit to
			 Congress the nominations for appointment to the Commission on or before the
			 date specified, the process by which military installations may be selected for
			 closure or realignment under this title with respect to that year shall be
			 terminated.
							(2)In selecting individuals for
			 nominations for appointments to the Commission, the President should consult
			 with—
							(A)the Speaker of the House of
			 Representatives concerning the appointment of two members;
							(B)the majority leader of the Senate
			 concerning the appointment of two members;
							(C)the minority leader of the House of
			 Representatives concerning the appointment of one member; and
							(D)the minority leader of the Senate
			 concerning the appointment of one member.
							(3)At the time the President nominates
			 individuals for appointment to the Commission for each session of Congress
			 referred to in paragraph (1)(B), the President shall designate one such
			 individual who shall serve as Chairman of the Commission.
						(d)Terms(1)Except as provided in
			 paragraph (2), each member of the Commission shall serve until the adjournment
			 of Congress sine die for the session during which the member was appointed to
			 the Commission.
						(2)The Chairman of the Commission shall
			 serve until the confirmation of a successor.
						(e)Meetings(1)The Commission shall
			 meet only during calendar years 2013 and 2015.
						(2)(A)Each meeting of the
			 Commission, other than meetings in which classified information is to be
			 discussed, shall be open to the public.
							(B)All the proceedings, information, and
			 deliberations of the Commission shall be open, upon request, to the
			 following:
								(i)The Chairman and the ranking minority
			 party member of the Subcommittee on Readiness and Management Support of the
			 Committee on Armed Services of the Senate, or such other members of the
			 Subcommittee designated by such Chairman or ranking minority party
			 member.
								(ii)The Chairman and the ranking minority
			 party member of the Subcommittee on Readiness of the Committee on Armed
			 Services of the House of Representatives, or such other members of the
			 Subcommittee designated by such Chairman or ranking minority party
			 member.
								(iii)The Chairmen and ranking minority
			 party members of the subcommittees with jurisdiction for military construction
			 of the Committees on Appropriations of the Senate and of the House of
			 Representatives, or such other members of the subcommittees designated by such
			 Chairmen or ranking minority party members.
								(f)VacanciesA
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment, but the individual appointed to fill the vacancy shall serve only
			 for the unexpired portion of the term for which the individual’s predecessor
			 was appointed.
					(g)Pay and travel
			 expenses(1)(A)Each member, other than
			 the Chairman, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay payable for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the actual performance of
			 duties vested in the Commission.
							(B)The Chairman shall be paid for each
			 day referred to in subparagraph (A) at a rate equal to the daily equivalent of
			 the minimum annual rate of basic pay payable for level III of the Executive
			 Schedule under section 5314, of title 5, United States Code.
							(2)Members shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 sections 5702 and 5703 of title 5, United States Code.
						(h)Director of
			 staff(1)The
			 Commission shall, without regard to section 5311 of title 5, United States
			 Code, appoint a Director who has not served on active duty in the Armed Forces
			 or as a civilian employee of the Department of Defense during the one-year
			 period preceding the date of such appointment.
						(2)The Director shall be paid at the
			 rate of basic pay payable for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code.
						(i)Staff(1)Subject to paragraphs
			 (2) and (3), the Director, with the approval of the Commission, may appoint and
			 fix the pay of additional personnel.
						(2)The Director may make such
			 appointments without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and any personnel so
			 appointed may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that an individual so appointed may not
			 receive pay in excess of the annual rate of basic pay payable for GS–15 of the
			 General Schedule.
						(3)(A)Not more than one-third
			 of the personnel employed by or detailed to the Commission may be on detail
			 from the Department of Defense.
							(B)(i)Not more than one-fifth
			 of the professional analysts of the Commission staff may be persons detailed
			 from the Department of Defense to the Commission.
								(ii)No person detailed from the
			 Department of Defense to the Commission may be assigned as the lead
			 professional analyst with respect to a military department or defense
			 agency.
								(C)A person may not be detailed from the
			 Department of Defense to the Commission if, within 12 months before the detail
			 is to begin, that person participated personally and substantially in any
			 matter within the Department of Defense concerning the preparation of
			 recommendations for closures or realignments of military installations.
							(D)No member of the Armed Forces, and no
			 officer or employee of the Department of Defense, may—
								(i)prepare any report concerning the
			 effectiveness, fitness, or efficiency of the performance on the staff of the
			 Commission of any person detailed from the Department of Defense to that
			 staff;
								(ii)review the preparation of such a
			 report; or
								(iii)approve or disapprove such a
			 report.
								(4)Upon request of the Director, the
			 head of any Federal department or agency may detail any of the personnel of
			 that department or agency to the Commission to assist the Commission in
			 carrying out its duties under this title.
						(5)The Comptroller General of the United
			 States shall provide assistance, including the detailing of employees, to the
			 Commission in accordance with an agreement entered into with the
			 Commission.
						(6)The following restrictions relating
			 to the personnel of the Commission shall apply during 2014:
							(A)There may not be more than 15 persons
			 on the staff at any one time.
							(B)The staff may perform only such
			 functions as are necessary to prepare for the transition to new membership on
			 the Commission in the following year.
							(C)No member of the Armed Forces and no
			 employee of the Department of Defense may serve on the staff.
							(j)Other
			 authority(1)The Commission may
			 procure by contract, to the extent funds are available, the temporary or
			 intermittent services of experts or consultants pursuant to section 3109 of
			 title 5, United States Code.
						(2)The Commission may lease space and
			 acquire personal property to the extent funds are available.
						(k)Funding(1)There are authorized to
			 be appropriated to the Commission such funds as are necessary to carry out its
			 duties under this title. Such funds shall remain available until
			 expended.
						(2)If no funds are appropriated to the
			 Commission by the end of the second session of the 112th Congress for
			 activities of the Commission in 2013 or by the end of the second session of the
			 113th Congress for the activities of the Commission in 2015, the Secretary of
			 Defense may transfer to the Commission for purposes of its activities under
			 this title in that year such funds as the Commission may require to carry out
			 such activities. The Secretary may transfer funds under the preceding sentence
			 from any funds available to the Secretary. Funds so transferred shall remain
			 available to the Commission for such purposes until expended.
						(l)TerminationThe
			 Commission shall terminate on April 15, 2016.
					(m)Prohibition
			 against restricting communicationsSection 1034 of title 10,
			 United States Code, shall apply with respect to communications with the
			 Commission.
					2903.Procedure for
			 making recommendations for base closures and realignments
					(a)Force-Structure
			 plan and infrastructure inventory
						(1)Preparation and
			 submissionNot later than 60 days after the date of the enactment
			 of this Act, with respect to a round of base closures and realignments in
			 calendar year 2013, and as part of the budget justification documents submitted
			 to Congress in support of the budget for the Department of Defense for fiscal
			 year 2015 with respect to a round of base closures and realignments in calendar
			 year 2015, the Secretary shall submit to Congress the following:
							(A)A force-structure
			 plan for the Armed Forces based on an assessment by the Secretary of the
			 probable threats to the national security during the 20-year period beginning
			 with that fiscal year, the probable end-strength levels and major military
			 force units (including land force divisions, carrier and other major combatant
			 vessels, air wings, and other comparable units) needed to meet these threats,
			 and the anticipated levels of funding that will be available for national
			 defense purposes during such period.
							(B)A comprehensive
			 inventory of military installations world-wide for each military department,
			 with specifications of the number and type of facilities in the active and
			 reserve forces of each military department.
							(2)Relationship of
			 plan and inventoryUsing the force-structure plan and
			 infrastructure inventory prepared under paragraph (1), the Secretary shall
			 prepare (and include as part of the submission of such plan and inventory) the
			 following:
							(A)A description of
			 the infrastructure necessary to support the force structure described in the
			 force-structure plan.
							(B)A discussion of
			 categories of excess infrastructure and infrastructure capacity.
							(C)An economic
			 analysis of the effect of the closure or realignment of military installations
			 to reduce excess infrastructure.
							(3)Special
			 considerationsIn determining the level of necessary versus
			 excess infrastructure under paragraph (2), the Secretary shall consider the
			 following:
							(A)The anticipated
			 continuing need for and availability of military installations outside the
			 United States, taking into account current restrictions on the use of military
			 installations outside the United States and the potential for future
			 prohibitions or restrictions on the use of such military installations.
							(B)Any efficiencies
			 that may be gained from joint tenancy by more than one branch of the Armed
			 Forces at a military installation.
							(4)RevisionThe
			 Secretary may revise the force-structure plan and infrastructure inventory. If
			 the Secretary makes such a revision, the Secretary shall submit the revised
			 plan or inventory to Congress not later than March 15th of the year following
			 the year in which such plan was first submitted. For purposes of selecting
			 military installations for closure or realignment under this title in the year
			 in which a revision is submitted, no revision of the force-structure plan or
			 infrastructure inventory is authorized after that date.
						(b)Certification of
			 need for further closures and realignments
						(1)Certification
			 requiredOn the basis of the force-structure plan and
			 infrastructure inventory prepared under subsection (a) and the descriptions and
			 economic analysis prepared under such subsection, the Secretary shall include
			 as part of the submission of the plan and inventory—
							(A)a certification
			 regarding whether the need exists for the closure or realignment of additional
			 military installations; and
							(B)if such need
			 exists, a certification that the additional round of closures and realignments
			 would result in annual net savings for each of the military departments
			 beginning not later than six years following the commencement of such closures
			 and realignments.
							(2)Effect of
			 failure to certifyIf the Secretary does not include the
			 certifications referred to in paragraph (1), the President may not commence a
			 round for the selection of military installations for closure and realignment
			 under this title in the year following submission of the force-structure plan
			 and infrastructure inventory.
						(c)Comptroller
			 general evaluation
						(1)Evaluation
			 requiredIf the certification is provided under subsection (b),
			 the Comptroller General shall prepare an evaluation of the following:
							(A)The
			 force-structure plan and infrastructure inventory prepared under subsection (a)
			 and the final selection criteria specified in paragraph (d), including an
			 evaluation of the accuracy and analytical sufficiency of such plan, inventory,
			 and criteria.
							(B)The need for the
			 closure or realignment of additional military installations.
							(2)SubmissionThe
			 Comptroller General shall submit the evaluation to Congress not later than 60
			 days after the date on which the force-structure plan and infrastructure
			 inventory are submitted to Congress.
						(d)Final selection
			 criteria
						(1)In
			 generalThe final criteria to be used by the Secretary in making
			 recommendations for the closure or realignment of military installations inside
			 the United States under this title in 2013 and 2015 shall be the military value
			 and other criteria specified in paragraphs (2) and (3).
						(2)Military value
			 criteriaThe military value criteria are as follows:
							(A)The current and
			 future mission capabilities and the impact on operational readiness of the
			 total force of the Department of Defense, including the impact on joint
			 warfighting, training, and readiness.
							(B)The availability
			 and condition of land, facilities, and associated airspace (including training
			 areas suitable for maneuver by ground, naval, or air forces throughout a
			 diversity of climate and terrain areas and staging areas for the use of the
			 Armed Forces in homeland defense missions) at both existing and potential
			 receiving locations.
							(C)The ability to
			 accommodate contingency, mobilization, surge, and future total force
			 requirements at both existing and potential receiving locations to support
			 operations and training.
							(D)The cost of
			 operations and the manpower implications.
							(3)Other
			 criteriaThe other criteria that the Secretary shall use in
			 making recommendations for the closure or realignment of military installations
			 inside the United States under this title in 2013 and 2015 are as
			 follows:
							(A)The extent and
			 timing of potential costs and savings, including the number of years, beginning
			 with the date of completion of the closure or realignment, for the savings to
			 exceed the costs.
							(B)The economic
			 impact on existing communities in the vicinity of military
			 installations.
							(C)The ability of the
			 infrastructure of both the existing and potential receiving communities to
			 support forces, missions, and personnel.
							(D)The environmental
			 impact, including the impact of costs related to potential environmental
			 restoration, waste management, and environmental compliance activities.
							(e)Priority given
			 to military valueThe Secretary shall give priority consideration
			 to the military value criteria specified in subsection (d)(2) in the making of
			 recommendations for the closure or realignment of military
			 installations.
					(f)Effect on
			 department and other agency costsThe selection criteria relating
			 to the cost savings or return on investment from the proposed closure or
			 realignment of military installations shall take into account the effect of the
			 proposed closure or realignment on the costs of any other activity of the
			 Department of Defense or any other Federal agency that may be required to
			 assume responsibility for activities at the military installations.
					(g)Relation to
			 other materialsThe final selection criteria specified in this
			 section shall be the only criteria to be used, along with the force-structure
			 plan and infrastructure inventory referred to in subsection (a), in making
			 recommendations for the closure or realignment of military installations inside
			 the United States under this title in 2013 and 2015.
					(h)DoD
			 recommendations(1)If the Secretary makes
			 the certifications required under subsection (b), the Secretary shall, by no
			 later than May 17, 2013, and May 15, 2015, publish in the Federal Register and
			 transmit to the congressional defense committees and to the Commission a list
			 of the military installations inside the United States that the Secretary
			 recommends for closure or realignment on the basis of the force-structure plan
			 and infrastructure inventory prepared by the Secretary under subsection (a) and
			 the final selection criteria specified in subsection (d) that are applicable to
			 the year concerned.
						(2)The Secretary shall include, with the
			 list of recommendations published and transmitted pursuant to paragraph (1), a
			 summary of the selection process that resulted in the recommendation for each
			 installation, including a justification for each recommendation. The Secretary
			 shall transmit the matters referred to in the preceding sentence not later than
			 7 days after the date of the transmittal to the congressional defense
			 committees and the Commission of the list referred to in paragraph (1).
						(3)(A)In considering military
			 installations for closure or realignment, the Secretary shall consider all
			 military installations inside the United States equally without regard to
			 whether the installation has been previously considered or proposed for closure
			 or realignment by the Department.
							(B)In considering military installations
			 for closure or realignment, the Secretary may not take into account for any
			 purpose any advance conversion planning undertaken by an affected community
			 with respect to the anticipated closure or realignment of an
			 installation.
							(C)For purposes of subparagraph (B), in
			 the case of a community anticipating the economic effects of a closure or
			 realignment of a military installation, advance conversion planning—
								(i)shall include community adjustment and
			 economic diversification planning undertaken by the community before an
			 anticipated selection of a military installation in or near the community for
			 closure or realignment; and
								(ii)may include the development of
			 contingency redevelopment plans, plans for economic development and
			 diversification, and plans for the joint use (including civilian and military
			 use, public and private use, civilian dual use, and civilian shared use) of the
			 property or facilities of the installation after the anticipated closure or
			 realignment.
								(D)In making recommendations to the
			 Commission, the Secretary shall consider any notice received from a local
			 government in the vicinity of a military installation that the government would
			 approve of the closure or realignment of the installation.
							(E)Notwithstanding the requirement in
			 subparagraph (D), the Secretary shall make the recommendations referred to in
			 that subparagraph based on the force-structure plan, infrastructure inventory,
			 and final selection criteria otherwise applicable to such
			 recommendations.
							(F)The recommendations shall include a
			 statement of the result of the consideration of any notice described in
			 subparagraph (D) that is received with respect to a military installation
			 covered by such recommendations. The statement shall set forth the reasons for
			 the result.
							(4)In addition to making all information
			 used by the Secretary to prepare the recommendations under this subsection
			 available to Congress (including any committee or member of Congress), the
			 Secretary shall also make such information available to the Commission and the
			 Comptroller General of the United States.
						(5)(A)Each person referred to
			 in subparagraph (B), when submitting information to the Secretary of Defense or
			 the Commission concerning the closure or realignment of a military
			 installation, shall certify that such information is accurate and complete to
			 the best of that person’s knowledge and belief.
							(B)Subparagraph (A) applies to the
			 following persons:
								(i)The Secretaries of the military
			 departments.
								(ii)The heads of the Defense
			 Agencies.
								(iii)Each person who is in a position the
			 duties of which include personal and substantial involvement in the preparation
			 and submission of information and recommendations concerning the closure or
			 realignment of military installations, as designated in regulations which the
			 Secretary of Defense shall prescribe, regulations which the Secretary of each
			 military department shall prescribe for personnel within that military
			 department, or regulations which the head of each Defense Agency shall
			 prescribe for personnel within that Defense Agency.
								(6)Any information provided to the
			 Commission by a person described in paragraph (5)(B) shall also be submitted to
			 the Senate and the House of Representatives to be made available to the Members
			 of the House concerned in accordance with the rules of that House. The
			 information shall be submitted to the Senate and House of Representatives
			 within 48 hours after the submission of the information to the
			 Commission.
						(i)Review and
			 recommendations by the commission(1)After receiving the
			 recommendations from the Secretary pursuant to subsection (h) for any year, the
			 Commission shall conduct public hearings on the recommendations. All testimony
			 before the Commission at a public hearing conducted under this paragraph shall
			 be presented under oath.
						(2)(A)The Commission shall, by
			 no later than October 1 of each year in which the Secretary transmits
			 recommendations to it pursuant to subsection (h), transmit to the President a
			 report containing the Commission’s findings and conclusions based on a review
			 and analysis of the recommendations made by the Secretary, together with the
			 Commission’s recommendations for closures and realignments of military
			 installations inside the United States.
							(B)Subject to subparagraphs (C) and (E),
			 in making its recommendations, the Commission may make changes in any of the
			 recommendations made by the Secretary if the Commission determines that the
			 Secretary deviated substantially from the force-structure plan and final
			 criteria referred to in subsection (d)(1) in making recommendations.
							(C)In the case of a change described in
			 subparagraph (D) in the recommendations made by the Secretary, the Commission
			 may make the change only if—
								(i)the Commission—
									(I)makes the determination required by
			 subparagraph (B);
									(II)determines that the change is
			 consistent with the force-structure plan and final criteria referred to in
			 subsection (d)(1);
									(III)publishes a notice of the
			 proposed change in the Federal Register not less than 45 days before
			 transmitting its recommendations to the President pursuant to subparagraph (A);
			 and
									(IV)conducts public hearings on the
			 proposed change;
									(ii)at least two members of the
			 Commission visit the military installation before the date of the transmittal
			 of the report; and
								(iii)the decision of the Commission to
			 make the change is supported by at least seven members of the
			 Commission.
								(D)Subparagraph (C) shall apply to a
			 change by the Commission in the Secretary’s recommendations that would—
								(i)add a military installation to the
			 list of military installations recommended by the Secretary for closure;
								(ii)add a military installation to the
			 list of military installations recommended by the Secretary for realignment;
			 or
								(iii)increase the extent of a realignment
			 of a particular military installation recommended by the Secretary.
								(E)The Commission may not consider
			 making a change in the recommendations of the Secretary that would add a
			 military installation to the Secretary’s list of installations recommended for
			 closure or realignment unless, in addition to the requirements of subparagraph
			 (C)—
								(i)the Commission provides the Secretary
			 with at least a 15-day period, before making the change, in which to submit an
			 explanation of the reasons why the installation was not included on the closure
			 or realignment list by the Secretary; and
								(ii)the decision to add the installation
			 for Commission consideration is supported by at least seven members of the
			 Commission.
								(F)In making recommendations under this
			 paragraph, the Commission may not take into account for any purpose any advance
			 conversion planning undertaken by an affected community with respect to the
			 anticipated closure or realignment of a military installation.
							(3)The Commission shall explain and
			 justify in its report submitted to the President pursuant to paragraph (2) any
			 recommendation made by the Commission that is different from the
			 recommendations made by the Secretary pursuant to subsection (h). The
			 Commission shall transmit a copy of such report to the congressional defense
			 committees on the same date on which it transmits its recommendations to the
			 President under paragraph (2).
						(4)After October 1 of each year in which
			 the Commission transmits recommendations to the President under this
			 subsection, the Commission shall promptly provide, upon request, to any Member
			 of Congress information used by the Commission in making its
			 recommendations.
						(5)The Comptroller General of the United
			 States shall—
							(A)assist the Commission, to the extent
			 requested, in the Commission’s review and analysis of the recommendations made
			 by the Secretary pursuant to subsection (h); and
							(B)by no later than July 1 of each year
			 in which the Secretary makes such recommendations, transmit to the Congress and
			 to the Commission a report containing a detailed analysis of the Secretary’s
			 recommendations and selection process.
							(j)Review by the
			 president(1)The President shall, by
			 no later than October 15 of each year in which the Commission makes
			 recommendations under subsection (i), transmit to the Commission and to the
			 Congress a report containing the President’s approval or disapproval of the
			 Commission’s recommendations.
						(2)If the President approves all the
			 recommendations of the Commission, the President shall transmit a copy of such
			 recommendations to the Congress, together with a certification of such
			 approval.
						(3)If the President disapproves the
			 recommendations of the Commission, in whole or in part, the President shall
			 transmit to the Commission and the Congress the reasons for that disapproval.
			 The Commission shall then transmit to the President, by no later than November
			 18 of the year concerned, a revised list of recommendations for the closure and
			 realignment of military installations.
						(4)If the President approves all of the
			 revised recommendations of the Commission transmitted to the President under
			 paragraph (3), the President shall transmit a copy of such revised
			 recommendations to the Congress, together with a certification of such
			 approval.
						(5)If the President does not transmit to
			 the Congress an approval and certification described in paragraph (2) or (4) by
			 December 2 of any year in which the Commission has transmitted recommendations
			 to the President under this title, the process by which military installations
			 may be selected for closure or realignment under this title with respect to
			 that year shall be terminated.
						2904.Closure and
			 realignment of military installations
					(a)In
			 generalSubject to subsection (b), the Secretary shall—
						(1)close all military
			 installations recommended for closure by the Commission in each report
			 transmitted to the Congress by the President pursuant to section
			 2903(j);
						(2)realign all
			 military installations recommended for realignment by such Commission in each
			 such report;
						(3)carry out the
			 privatization in place of a military installation recommended for closure or
			 realignment by the Commission only if privatization in place is a method of
			 closure or realignment of the military installation specified in the
			 recommendations of the Commission in such report and is determined by the
			 Commission to be the most cost-effective method of implementation of the
			 recommendation;
						(4)initiate all such
			 closures and realignments no later than two years after the date on which the
			 President transmits a report to the Congress pursuant to section 2903(j)
			 containing the recommendations for such closures or realignments; and
						(5)complete all such
			 closures and realignments no later than the end of the six-year period
			 beginning on the date on which the President transmits the report pursuant to
			 section 2903(j) containing the recommendations for such closures or
			 realignments.
						(b)Congressional
			 disapproval(1)The Secretary may not
			 carry out any closure or realignment recommended by the Commission in a report
			 transmitted from the President pursuant to section 2903(j) if a joint
			 resolution is enacted, in accordance with the provisions of section 2908,
			 disapproving such recommendations of the Commission before the earlier
			 of—
							(A)the end of the 45-day period beginning
			 on the date on which the President transmits such report; or
							(B)the adjournment of Congress sine die
			 for the session during which such report is transmitted.
							(2)For purposes of paragraph (1) of this
			 subsection and subsections (a) and (c) of section 2908, the days on which
			 either House of Congress is not in session because of adjournment of more than
			 three days to a day certain shall be excluded in the computation of a
			 period.
						2905.Implementation
					(a)In
			 general(1)In
			 closing or realigning any military installation under this title, the Secretary
			 may—
							(A)take such actions as may be necessary
			 to close or realign any military installation, including the acquisition of
			 such land, the construction of such replacement facilities, the performance of
			 such activities, and the conduct of such advance planning and design as may be
			 required to transfer functions from a military installation being closed or
			 realigned to another military installation, and may use for such purpose funds
			 in the Account or funds appropriated to the Department of Defense for use in
			 planning and design, minor construction, or operation and maintenance;
							(B)provide—
								(i)economic adjustment assistance to
			 any community located near a military installation being closed or realigned,
			 and
								(ii)community planning assistance to
			 any community located near a military installation to which functions will be
			 transferred as a result of the closure or realignment of a military
			 installation,
								if the Secretary of Defense determines that the
			 financial resources available to the community (by grant or otherwise) for such
			 purposes are inadequate, and may use for such purposes funds in the Account or
			 funds appropriated to the Department of Defense for economic adjustment
			 assistance or community planning assistance;(C)carry out activities for the purposes
			 of environmental restoration and mitigation at any such installation, and shall
			 use for such purposes funds in the Account;
							(D)provide outplacement assistance to
			 civilian employees employed by the Department of Defense at military
			 installations being closed or realigned, and may use for such purpose funds in
			 the Account or funds appropriated to the Department of Defense for outplacement
			 assistance to employees; and
							(E)reimburse other Federal agencies for
			 actions performed at the request of the Secretary with respect to any such
			 closure or realignment, and may use for such purpose funds in the Account or
			 funds appropriated to the Department of Defense and available for such
			 purpose.
							(2)In carrying out any closure or
			 realignment under this title, the Secretary shall ensure that environmental
			 restoration of any property made excess to the needs of the Department of
			 Defense as a result of such closure or realignment be carried out as soon as
			 possible with funds available for such purpose.
						(b)Management and
			 disposal of property(1)The Administrator of
			 General Services shall delegate to the Secretary of Defense, with respect to
			 excess and surplus real property, facilities, and personal property located at
			 a military installation closed or realigned under this title—
							(A)the authority of the Administrator to
			 utilize excess property under subchapter II of chapter 5 of title 40, United
			 States Code;
							(B)the authority of the Administrator to
			 dispose of surplus property under subchapter III of chapter 5 of title 40,
			 United States Code;
							(C)the authority to dispose of surplus
			 property for public airports under sections 47151 through 47153 of title 49,
			 United States Code; and
							(D)the authority of the Administrator to
			 determine the availability of excess or surplus real property for wildlife
			 conservation purposes in accordance with the Act of May 19, 1948 (16 U.S.C.
			 667b).
							(2)(A)Subject to subparagraph
			 (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall
			 exercise the authority delegated to the Secretary pursuant to paragraph (1) in
			 accordance with—
								(i)all regulations governing the
			 utilization of excess property and the disposal of surplus property under
			 subtitle I of title 40, United States Code; and
								(ii)all regulations governing the
			 conveyance and disposal of property under section 13(g) of the Surplus Property
			 Act of 1944 (50 U.S.C. App. 1622(g)).
								(B)The Secretary may, with the
			 concurrence of the Administrator of General Services—
								(i)prescribe general policies and methods
			 for utilizing excess property and disposing of surplus property pursuant to the
			 authority delegated under paragraph (1); and
								(ii)issue regulations relating to such
			 policies and methods, which shall supersede the regulations referred to in
			 subparagraph (A) with respect to that authority.
								(C)The Secretary of Defense may transfer
			 real property or facilities located at a military installation to be closed or
			 realigned under this title, with or without reimbursement, to a military
			 department or other entity (including a nonappropriated fund instrumentality)
			 within the Department of Defense or the Coast Guard.
							(D)Before any action may be taken with
			 respect to the disposal of any surplus real property or facility located at any
			 military installation to be closed or realigned under this title, the Secretary
			 of Defense shall consult with the Governor of the State and the heads of the
			 local governments concerned for the purpose of considering any plan for the use
			 of such property by the local community concerned.
							(E)If a military installation to be
			 closed, realigned, or placed in an inactive status under this title includes a
			 road used for public access through, into, or around the installation, the
			 Secretary of Defense shall consult with the Governor of the State and the heads
			 of the local governments concerned or the purpose of considering the continued
			 availability of the road for public use after the installation is closed,
			 realigned, or placed in an inactive status.
							(3)(A)Not later than 6 months
			 after the date of approval of the closure or realignment of a military
			 installation under this title, the Secretary, in consultation with the
			 redevelopment authority with respect to the installation, shall—
								(i)inventory the personal property
			 located at the installation; and
								(ii)identify the items (or categories of
			 items) of such personal property that the Secretary determines to be related to
			 real property and anticipates will support the implementation of the
			 redevelopment plan with respect to the installation.
								(B)If no redevelopment authority
			 referred to in subparagraph (A) exists with respect to an installation, the
			 Secretary shall consult with—
								(i)the local government in whose
			 jurisdiction the installation is wholly located; or
								(ii)a local government agency or State
			 government agency designated for the purpose of such consultation by the chief
			 executive officer of the State in which the installation is located.
								(C)(i)Except as provided in
			 subparagraphs (E) and (F), the Secretary may not carry out any of the
			 activities referred to in clause (ii) with respect to an installation referred
			 to in that clause until the earlier of—
									(I)one week after the date on which the
			 redevelopment plan for the installation is submitted to the Secretary;
									(II)the date on which the redevelopment
			 authority notifies the Secretary that it will not submit such a plan;
									(III)twenty-four months after the date of
			 approval of the closure or realignment of the installation; or
									(IV)ninety days before the date of the
			 closure or realignment of the installation.
									(ii)The activities referred to in clause
			 (i) are activities relating to the closure or realignment of an installation to
			 be closed or realigned under this title as follows:
									(I)The transfer from the installation of
			 items of personal property at the installation identified in accordance with
			 subparagraph (A).
									(II)The reduction in maintenance and
			 repair of facilities or equipment located at the installation below the minimum
			 levels required to support the use of such facilities or equipment for
			 nonmilitary purposes.
									(D)Except as provided in paragraph (4),
			 the Secretary may not transfer items of personal property located at an
			 installation to be closed or realigned under this title to another
			 installation, or dispose of such items, if such items are identified in the
			 redevelopment plan for the installation as items essential to the reuse or
			 redevelopment of the installation. In connection with the development of the
			 redevelopment plan for the installation, the Secretary shall consult with the
			 entity responsible for developing the redevelopment plan to identify the items
			 of personal property located at the installation, if any, that the entity
			 desires to be retained at the installation for reuse or redevelopment of the
			 installation.
							(E)This paragraph shall not apply to any
			 personal property located at an installation to be closed or realigned under
			 this title if the property—
								(i)is required for the operation of a
			 unit, function, component, weapon, or weapons system at another
			 installation;
								(ii)is uniquely military in character,
			 and is likely to have no civilian use (other than use for its material content
			 or as a source of commonly used components);
								(iii)is not required for the
			 reutilization or redevelopment of the installation (as jointly determined by
			 the Secretary and the redevelopment authority);
								(iv)is stored at the installation for
			 purposes of distribution (including spare parts or stock items); or
								(v)(I)meets known requirements
			 of an authorized program of another Federal department or agency for which
			 expenditures for similar property would be necessary, and (II) is the subject
			 of a written request by the head of the department or agency.
									(F)Notwithstanding subparagraphs (C)(i)
			 and (D), the Secretary may carry out any activity referred to in subparagraph
			 (C)(ii) or (D) if the Secretary determines that the carrying out of such
			 activity is in the national security interest of the United States.
							(4)(A)The Secretary may
			 transfer real property and personal property located at a military installation
			 to be closed or realigned under this title to the redevelopment authority with
			 respect to the installation for purposes of job generation on the
			 installation.
							(B)The transfer of property located at a
			 military installation under subparagraph (A) may be for consideration at or
			 below the estimated fair market value or without consideration. The
			 determination of such consideration may account for the economic conditions of
			 the local affected community and the estimated costs to redevelop the property.
			 The Secretary may accept, as consideration, a share of the revenues that the
			 redevelopment authority receives from third-party buyers or lessees from sales
			 and long-term leases of the conveyed property, consideration in kind (including
			 goods and services), real property and improvements, or such other
			 consideration as the Secretary considers appropriate. The transfer of property
			 located at a military installation under subparagraph (A) may be made for
			 consideration below the estimated fair market value or without consideration
			 only if the redevelopment authority with respect to the installation—
								(i)agrees that the proceeds from any sale
			 or lease of the property (or any portion thereof) received by the redevelopment
			 authority during at least the first seven years after the date of the initial
			 transfer of property under subparagraph (A) shall be used to support the
			 economic redevelopment of, or related to, the installation; and
								(ii)executes the agreement for transfer
			 of the property and accepts control of the property within a reasonable time
			 after the date of the property disposal record of decision or finding of no
			 significant impact under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
								(C)For purposes of subparagraph (B)(i),
			 the use of proceeds from a sale or lease described in such subparagraph to pay
			 for, or offset the costs of, public investment on or related to the
			 installation for any of the following purposes shall be considered a use to
			 support the economic redevelopment of, or related to, the installation:
								(i)Road construction.
								(ii)Transportation management
			 facilities.
								(iii)Storm and sanitary sewer
			 construction.
								(iv)Police and fire protection facilities
			 and other public facilities.
								(v)Utility construction.
								(vi)Building rehabilitation.
								(vii)Historic property
			 preservation.
								(viii)Pollution prevention equipment or
			 facilities.
								(ix)Demolition.
								(x)Disposal of hazardous materials
			 generated by demolition.
								(xi)Landscaping, grading, and other site
			 or public improvements.
								(xii)Planning for or the marketing of the
			 development and reuse of the installation.
								(D)The Secretary may recoup from a
			 redevelopment authority such portion of the proceeds from a sale or lease
			 described in subparagraph (B) as the Secretary determines appropriate if the
			 redevelopment authority does not use the proceeds to support economic
			 redevelopment of, or related to, the installation for the period specified in
			 subparagraph (B).
							(E)(i)The Secretary may
			 transfer real property at an installation approved for closure or realignment
			 under this title (including property at an installation approved for
			 realignment which will be retained by the Department of Defense or another
			 Federal agency after realignment) to the redevelopment authority for the
			 installation if the redevelopment authority agrees to lease, directly upon
			 transfer, one or more portions of the property transferred under this
			 subparagraph to the Secretary or to the head of another department or agency of
			 the Federal Government. Subparagraph (B) shall apply to a transfer under this
			 subparagraph.
								(ii)A lease under clause (i) shall be
			 for a term of not to exceed 50 years, but may provide for options for renewal
			 or extension of the term by the department or agency concerned.
								(iii)A lease under clause (i) may not
			 require rental payments by the United States.
								(iv)A lease under clause (i) shall
			 include a provision specifying that if the department or agency concerned
			 ceases requiring the use of the leased property before the expiration of the
			 term of the lease, the remainder of the lease term may be satisfied by the same
			 or another department or agency of the Federal Government using the property
			 for a use similar to the use under the lease. Exercise of the authority
			 provided by this clause shall be made in consultation with the redevelopment
			 authority concerned.
								(v)Notwithstanding clause (iii), if a
			 lease under clause (i) involves a substantial portion of the installation, the
			 department or agency concerned may obtain facility services for the leased
			 property and common area maintenance from the redevelopment authority or the
			 redevelopment authority’s assignee as a provision of the lease. The facility
			 services and common area maintenance shall be provided at a rate no higher than
			 the rate charged to non-Federal tenants of the transferred property. Facility
			 services and common area maintenance covered by the lease shall not
			 include—
									(I)municipal services that a State or
			 local government is required by law to provide to all landowners in its
			 jurisdiction without direct charge; or
									(II)firefighting or security-guard
			 functions.
									(F)The transfer of personal property
			 under subparagraph (A) shall not be subject to the provisions of subchapters II
			 and III of chapter 5 of title 40, United States Code, if the Secretary
			 determines that the transfer of such property is necessary for the effective
			 implementation of a redevelopment plan with respect to the installation at
			 which such property is located.
							(G)The provisions of section 120(h) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under
			 this paragraph.
							(H)The Secretary may require any
			 additional terms and conditions in connection with a transfer under this
			 paragraph as such Secretary considers appropriate to protect the interests of
			 the United States.
							(5)(A)Except as provided in
			 subparagraphs (B) and (C), the Secretary shall take such actions as the
			 Secretary determines necessary to ensure that final determinations under
			 paragraph (1) regarding whether another department or agency of the Federal
			 Government has identified a use for any portion of a military installation to
			 be closed or realigned under this title, or will accept transfer of any portion
			 of such installation, are made not later than 6 months after the date of
			 approval of closure or realignment of that installation.
							(B)The Secretary may, in consultation
			 with the redevelopment authority with respect to an installation, postpone
			 making the final determinations referred to in subparagraph (A) with respect to
			 the installation for such period as the Secretary determines appropriate if the
			 Secretary determines that such postponement is in the best interests of the
			 communities affected by the closure or realignment of the installation.
							(C)(i)Before acquiring
			 non-Federal real property as the location for a new or replacement Federal
			 facility of any type, the head of the Federal agency acquiring the property
			 shall consult with the Secretary regarding the feasibility and cost advantages
			 of using Federal property or facilities at a military installation closed or
			 realigned or to be closed or realigned under this title as the location for the
			 new or replacement facility. In considering the availability and suitability of
			 a specific military installation, the Secretary and the head of the Federal
			 agency involved shall obtain the concurrence of the redevelopment authority
			 with respect to the installation and comply with the redevelopment plan for the
			 installation.
								(ii)Not later than 30 days after
			 acquiring non-Federal real property as the location for a new or replacement
			 Federal facility, the head of the Federal agency acquiring the property shall
			 submit to Congress a report containing the results of the consultation under
			 clause (i) and the reasons why military installations referred to in such
			 clause that are located within the area to be served by the new or replacement
			 Federal facility or within a 200-mile radius of the new or replacement
			 facility, whichever area is greater, were considered to be unsuitable or
			 unavailable for the site of the new or replacement facility.
								(6)(A)The disposal of
			 buildings and property located at installations approved for closure or
			 realignment under this title shall be carried out in accordance with this
			 paragraph.
							(B)(i)Not later than the date
			 on which the Secretary of Defense completes the final determinations referred
			 to in paragraph (5) relating to the use or transferability of any portion of an
			 installation covered by this paragraph, the Secretary shall—
									(I)identify the buildings and property at
			 the installation for which the Department of Defense has a use, for which
			 another department or agency of the Federal Government has identified a use, or
			 of which another department or agency will accept a transfer;
									(II)take such actions as are necessary to
			 identify any building or property at the installation not identified under
			 subclause (I) that is excess property or surplus property;
									(III)submit to the Secretary of Housing
			 and Urban Development and to the redevelopment authority for the installation
			 (or the chief executive officer of the State in which the installation is
			 located if there is no redevelopment authority for the installation at the
			 completion of the determination described in the stem of this sentence)
			 information on any building or property that is identified under subclause
			 (II); and
									(IV)publish in the Federal Register and
			 in a newspaper of general circulation in the communities in the vicinity of the
			 installation information on the buildings and property identified under
			 subclause (II).
									(ii)Upon the recognition of a
			 redevelopment authority for an installation covered by this paragraph, the
			 Secretary of Defense shall publish in the Federal Register and in a newspaper
			 of general circulation in the communities in the vicinity of the installation
			 information on the redevelopment authority.
								(C)(i)State and local
			 governments, representatives of the homeless, and other interested parties
			 located in the communities in the vicinity of an installation covered by this
			 paragraph shall submit to the redevelopment authority for the installation a
			 notice of the interest, if any, of such governments, representatives, and
			 parties in the buildings or property, or any portion thereof, at the
			 installation that are identified under subparagraph (B)(i)(II). A notice of
			 interest under this clause shall describe the need of the government,
			 representative, or party concerned for the buildings or property covered by the
			 notice.
								(ii)The redevelopment authority for an
			 installation shall assist the governments, representatives, and parties
			 referred to in clause (i) in evaluating buildings and property at the
			 installation for purposes of this subparagraph.
								(iii)In providing assistance under
			 clause (ii), a redevelopment authority shall—
									(I)consult with representatives of the
			 homeless in the communities in the vicinity of the installation concerned;
			 and
									(II)undertake outreach efforts to provide
			 information on the buildings and property to representatives of the homeless,
			 and to other persons or entities interested in assisting the homeless, in such
			 communities.
									(iv)It is the sense of Congress that
			 redevelopment authorities should begin to conduct outreach efforts under clause
			 (iii)(II) with respect to an installation as soon as is practicable after the
			 date of approval of closure or realignment of the installation.
								(D)(i)State and local
			 governments, representatives of the homeless, and other interested parties
			 shall submit a notice of interest to a redevelopment authority under
			 subparagraph (C) not later than the date specified for such notice by the
			 redevelopment authority.
								(ii)The date specified under clause (i)
			 shall be—
									(I)in the case of an installation for
			 which a redevelopment authority has been recognized as of the date of the
			 completion of the determinations referred to in paragraph (5), not earlier than
			 3 months and not later than 6 months after the date of publication of such
			 determination in a newspaper of general circulation in the communities in the
			 vicinity of the installation under subparagraph (B)(i)(IV); and
									(II)in the case of an installation for
			 which a redevelopment authority is not recognized as of such date, not earlier
			 than 3 months and not later than 6 months after the date of the recognition of
			 a redevelopment authority for the installation.
									(iii)Upon specifying a date for an
			 installation under this subparagraph, the redevelopment authority for the
			 installation shall—
									(I)publish the date specified in a
			 newspaper of general circulation in the communities in the vicinity of the
			 installation concerned; and
									(II)notify the Secretary of Defense of
			 the date.
									(E)(i)In submitting to a
			 redevelopment authority under subparagraph (C) a notice of interest in the use
			 of buildings or property at an installation to assist the homeless, a
			 representative of the homeless shall submit the following:
									(I)A description of the homeless
			 assistance program that the representative proposes to carry out at the
			 installation.
									(II)An assessment of the need for the
			 program.
									(III)A description of the extent to which
			 the program is or will be coordinated with other homeless assistance programs
			 in the communities in the vicinity of the installation.
									(IV)A description of the buildings and
			 property at the installation that are necessary in order to carry out the
			 program.
									(V)A description of the financial plan,
			 the organization, and the organizational capacity of the representative to
			 carry out the program.
									(VI)An assessment of the time required in
			 order to commence carrying out the program.
									(ii)A redevelopment authority may not
			 release to the public any information submitted to the redevelopment authority
			 under clause (i)(V) without the consent of the representative of the homeless
			 concerned unless such release is authorized under Federal law and under the law
			 of the State and communities in which the installation concerned is
			 located.
								(F)(i)The redevelopment
			 authority for each installation covered by this paragraph shall prepare a
			 redevelopment plan for the installation. The redevelopment authority shall, in
			 preparing the plan, consider the interests in the use to assist the homeless of
			 the buildings and property at the installation that are expressed in the
			 notices submitted to the redevelopment authority under subparagraph (C).
								(ii)(I)In connection with a
			 redevelopment plan for an installation, a redevelopment authority and
			 representatives of the homeless shall prepare legally binding agreements that
			 provide for the use to assist the homeless of buildings and property,
			 resources, and assistance on or off the installation. The implementation of
			 such agreements shall be contingent upon the decision regarding the disposal of
			 the buildings and property covered by the agreements by the Secretary of
			 Defense under subparagraph (K) or (L).
									(II)Agreements under this clause shall
			 provide for the reversion to the redevelopment authority concerned, or to such
			 other entity or entities as the agreements shall provide, of buildings and
			 property that are made available under this paragraph for use to assist the
			 homeless in the event that such buildings and property cease being used for
			 that purpose.
									(iii)A redevelopment authority shall
			 provide opportunity for public comment on a redevelopment plan before
			 submission of the plan to the Secretary of Defense and the Secretary of Housing
			 and Urban Development under subparagraph (G).
								(iv)A redevelopment authority shall
			 complete preparation of a redevelopment plan for an installation and submit the
			 plan under subparagraph (G) not later than 9 months after the date specified by
			 the redevelopment authority for the installation under subparagraph (D).
								(G)(i)Upon completion of a
			 redevelopment plan under subparagraph (F), a redevelopment authority shall
			 submit an application containing the plan to the Secretary of Defense and to
			 the Secretary of Housing and Urban Development.
								(ii)A redevelopment authority shall
			 include in an application under clause (i) the following:
									(I)A copy of the redevelopment plan,
			 including a summary of any public comments on the plan received by the
			 redevelopment authority under subparagraph (F)(iii).
									(II)A copy of each notice of interest of
			 use of buildings and property to assist the homeless that was submitted to the
			 redevelopment authority under subparagraph (C), together with a description of
			 the manner, if any, in which the plan addresses the interest expressed in each
			 such notice and, if the plan does not address such an interest, an explanation
			 why the plan does not address the interest.
									(III)A summary of the outreach undertaken
			 by the redevelopment authority under subparagraph (C)(iii)(II) in preparing the
			 plan.
									(IV)A statement identifying the
			 representatives of the homeless and the homeless assistance planning boards, if
			 any, with which the redevelopment authority consulted in preparing the plan,
			 and the results of such consultations.
									(V)An assessment of the manner in which
			 the redevelopment plan balances the expressed needs of the homeless and the
			 need of the communities in the vicinity of the installation for economic
			 redevelopment and other development.
									(VI)Copies of the agreements that the
			 redevelopment authority proposes to enter into under subparagraph
			 (F)(ii).
									(H)(i)Not later than 60 days
			 after receiving a redevelopment plan under subparagraph (G), the Secretary of
			 Housing and Urban Development shall complete a review of the plan. The purpose
			 of the review is to determine whether the plan, with respect to the expressed
			 interest and requests of representatives of the homeless—
									(I)takes into consideration the size and
			 nature of the homeless population in the communities in the vicinity of the
			 installation, the availability of existing services in such communities to meet
			 the needs of the homeless in such communities, and the suitability of the
			 buildings and property covered by the plan for the use and needs of the
			 homeless in such communities;
									(II)takes into consideration any economic
			 impact of the homeless assistance under the plan on the communities in the
			 vicinity of the installation;
									(III)balances in an appropriate manner
			 the needs of the communities in the vicinity of the installation for economic
			 redevelopment and other development with the needs of the homeless in such
			 communities;
									(IV)was developed in consultation with
			 representatives of the homeless and the homeless assistance planning boards, if
			 any, in the communities in the vicinity of the installation; and
									(V)specifies the manner in which
			 buildings and property, resources, and assistance on or off the installation
			 will be made available for homeless assistance purposes.
									(ii)It is the sense of Congress that the
			 Secretary of Housing and Urban Development shall, in completing the review of a
			 plan under this subparagraph, take into consideration and be receptive to the
			 predominant views on the plan of the communities in the vicinity of the
			 installation covered by the plan.
								(iii)The Secretary of Housing and Urban
			 Development may engage in negotiations and consultations with a redevelopment
			 authority before or during the course of a review under clause (i) with a view
			 toward resolving any preliminary determination of the Secretary that a
			 redevelopment plan does not meet a requirement set forth in that clause. The
			 redevelopment authority may modify the redevelopment plan as a result of such
			 negotiations and consultations.
								(iv)Upon completion of a review of a
			 redevelopment plan under clause (i), the Secretary of Housing and Urban
			 Development shall notify the Secretary of Defense and the redevelopment
			 authority concerned of the determination of the Secretary of Housing and Urban
			 Development under that clause.
								(v)If the Secretary of Housing and Urban
			 Development determines as a result of such a review that a redevelopment plan
			 does not meet the requirements set forth in clause (i), a notice under clause
			 (iv) shall include—
									(I)an explanation of that determination;
			 and
									(II)a statement of the actions that the
			 redevelopment authority must undertake in order to address that
			 determination.
									(I)(i)Upon receipt of a notice
			 under subparagraph (H)(iv) of a determination that a redevelopment plan does
			 not meet a requirement set forth in subparagraph (H)(i), a redevelopment
			 authority shall have the opportunity to—
									(I)revise the plan in order to address
			 the determination; and
									(II)submit the revised plan to the
			 Secretary of Defense and the Secretary of Housing and Urban Development.
									(ii)A redevelopment authority shall
			 submit a revised plan under this subparagraph to such Secretaries, if at all,
			 not later than 90 days after the date on which the redevelopment authority
			 receives the notice referred to in clause (i).
								(J)(i)Not later than 30 days
			 after receiving a revised redevelopment plan under subparagraph (I), the
			 Secretary of Housing and Urban Development shall review the revised plan and
			 determine if the plan meets the requirements set forth in subparagraph
			 (H)(i).
								(ii)The Secretary of Housing and Urban
			 Development shall notify the Secretary of Defense and the redevelopment
			 authority concerned of the determination of the Secretary of Housing and Urban
			 Development under this subparagraph.
								(K)(i)Upon receipt of a notice
			 under subparagraph (H)(iv) or (J)(ii) of the determination of the Secretary of
			 Housing and Urban Development that a redevelopment plan for an installation
			 meets the requirements set forth in subparagraph (H)(i), the Secretary of
			 Defense shall dispose of the buildings and property at the installation.
								(ii)For purposes of carrying out an
			 environmental assessment of the closure or realignment of an installation, the
			 Secretary of Defense shall treat the redevelopment plan for the installation
			 (including the aspects of the plan providing for disposal to State or local
			 governments, representatives of the homeless, and other interested parties) as
			 part of the proposed Federal action for the installation.
								(iii)The Secretary of Defense shall
			 dispose of buildings and property under clause (i) in accordance with the
			 record of decision or other decision document prepared by the Secretary in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.). In preparing the record of decision or other decision document, the
			 Secretary shall give substantial deference to the redevelopment plan
			 concerned.
								(iv)The disposal under clause (i) of
			 buildings and property to assist the homeless shall be without
			 consideration.
								(v)In the case of a request for a
			 conveyance under clause (i) of buildings and property for public benefit under
			 section 550 of title 40, United States Code, or sections 47151 through 47153 of
			 title 49, United States Code, the sponsoring Federal agency shall use the
			 eligibility criteria set forth in such section or subchapter II of chapter 471
			 of title 49, United States Code (as the case may be) to determine the
			 eligibility of the applicant and use proposed in the request for the public
			 benefit conveyance. The determination of such eligibility should be made before
			 submission of the redevelopment plan concerned under subparagraph (G).
								(L)(i)If the Secretary of
			 Housing and Urban Development determines under subparagraph (J) that a revised
			 redevelopment plan for an installation does not meet the requirements set forth
			 in subparagraph (H)(i), or if no revised plan is so submitted, that Secretary
			 shall—
									(I)review the original redevelopment plan
			 submitted to that Secretary under subparagraph (G), including the notice or
			 notices of representatives of the homeless referred to in clause (ii)(II) of
			 that subparagraph;
									(II)consult with the representatives
			 referred to in subclause (I), if any, for purposes of evaluating the continuing
			 interest of such representatives in the use of buildings or property at the
			 installation to assist the homeless;
									(III)request that each such
			 representative submit to that Secretary the items described in clause (ii);
			 and
									(IV)based on the actions of that
			 Secretary under subclauses (I) and (II), and on any information obtained by
			 that Secretary as a result of such actions, indicate to the Secretary of
			 Defense the buildings and property at the installation that meet the
			 requirements set forth in subparagraph (H)(i).
									(ii)The Secretary of Housing and Urban
			 Development may request under clause (i)(III) that a representative of the
			 homeless submit to that Secretary the following:
									(I)A description of the program of such
			 representative to assist the homeless.
									(II)A description of the manner in which
			 the buildings and property that the representative proposes to use for such
			 purpose will assist the homeless.
									(III)Such information as that Secretary
			 requires in order to determine the financial capacity of the representative to
			 carry out the program and to ensure that the program will be carried out in
			 compliance with Federal environmental law and Federal law against
			 discrimination.
									(IV)A certification that police services,
			 fire protection services, and water and sewer services available in the
			 communities in the vicinity of the installation concerned are adequate for the
			 program.
									(iii)Not later than 90 days after the
			 date of the receipt of a revised plan for an installation under subparagraph
			 (J), the Secretary of Housing and Urban Development shall—
									(I)notify the Secretary of Defense and
			 the redevelopment authority concerned of the buildings and property at an
			 installation under clause (i)(IV) that the Secretary of Housing and Urban
			 Development determines are suitable for use to assist the homeless; and
									(II)notify the Secretary of Defense of
			 the extent to which the revised plan meets the criteria set forth in
			 subparagraph (H)(i).
									(iv)(I)Upon notice from the
			 Secretary of Housing and Urban Development with respect to an installation
			 under clause (iii), the Secretary of Defense shall dispose of buildings and
			 property at the installation in consultation with the Secretary of Housing and
			 Urban Development and the redevelopment authority concerned.
									(II)For purposes of carrying out an
			 environmental assessment of the closure or realignment of an installation, the
			 Secretary of Defense shall treat the redevelopment plan submitted by the
			 redevelopment authority for the installation (including the aspects of the plan
			 providing for disposal to State or local governments, representatives of the
			 homeless, and other interested parties) as part of the proposed Federal action
			 for the installation. The Secretary of Defense shall incorporate the
			 notification of the Secretary of Housing and Urban Development under clause
			 (iii)(I) as part of the proposed Federal action for the installation only to
			 the extent, if any, that the Secretary of Defense considers such incorporation
			 to be appropriate and consistent with the best and highest use of the
			 installation as a whole, taking into consideration the redevelopment plan
			 submitted by the redevelopment authority.
									(III)The Secretary of Defense shall
			 dispose of buildings and property under subclause (I) in accordance with the
			 record of decision or other decision document prepared by the Secretary in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.). In preparing the record of decision or other decision document, the
			 Secretary shall give deference to the redevelopment plan submitted by the
			 redevelopment authority for the installation.
									(IV)The disposal under subclause (I) of
			 buildings and property to assist the homeless shall be without
			 consideration.
									(V)In the case of a request for a
			 conveyance under subclause (I) of buildings and property for public benefit
			 under section 550 of title 40, United States Code, or sections 47151 through
			 47153 of title 49, United States Code, the sponsoring Federal agency shall use
			 the eligibility criteria set forth in such section or subchapter II of chapter
			 471 of title 49, United States Code (as the case may be) to determine the
			 eligibility of the applicant and use proposed in the request for the public
			 benefit conveyance. The determination of such eligibility should be made before
			 submission of the redevelopment plan concerned under subparagraph (G).
									(M)(i)In the event of the
			 disposal of buildings and property of an installation pursuant to subparagraph
			 (K) or (L), the redevelopment authority for the installation shall be
			 responsible for the implementation of and compliance with agreements under the
			 redevelopment plan described in that subparagraph for the installation.
								(ii)If a building or property reverts to
			 a redevelopment authority under such an agreement, the redevelopment authority
			 shall take appropriate actions to secure, to the maximum extent practicable,
			 the utilization of the building or property by other homeless representatives
			 to assist the homeless. A redevelopment authority may not be required to
			 utilize the building or property to assist the homeless.
								(N)The Secretary of Defense may postpone
			 or extend any deadline provided for under this paragraph in the case of an
			 installation covered by this paragraph for such period as the Secretary
			 considers appropriate if the Secretary determines that such postponement is in
			 the interests of the communities affected by the closure or realignment of the
			 installation. The Secretary shall make such determinations in consultation with
			 the redevelopment authority concerned and, in the case of deadlines provided
			 for under this paragraph with respect to the Secretary of Housing and Urban
			 Development, in consultation with the Secretary of Housing and Urban
			 Development.
							(O)For purposes of this paragraph, the
			 term communities in the vicinity of the installation, in the
			 case of an installation, means the communities that constitute the political
			 jurisdictions (other than the State in which the installation is located) that
			 comprise the redevelopment authority for the installation.
							(P)For purposes of this paragraph, the
			 term other interested parties, in the case of an installation,
			 includes any parties eligible for the conveyance of property of the
			 installation under section 550 of title 40, United States Code, or sections
			 47151 through 47153 of title 49, United States Code, whether or not the parties
			 assist the homeless.
							(7)(A)Subject to subparagraph
			 (C), the Secretary may enter into agreements (including contracts, cooperative
			 agreements, or other arrangements for reimbursement) with local governments for
			 the provision of police or security services, fire protection services,
			 airfield operation services, or other community services by such governments at
			 military installations to be closed under this title, or at facilities not yet
			 transferred or otherwise disposed of in the case of installations closed under
			 this title, if the Secretary determines that the provision of such services
			 under such agreements is in the best interests of the Department of
			 Defense.
							(B)The Secretary may exercise the
			 authority provided under this paragraph without regard to the provisions of
			 chapter 146 of title 10, United States Code.
							(C)The Secretary may not exercise the
			 authority under subparagraph (A) with respect to an installation earlier than
			 180 days before the date on which the installation is to be closed.
							(D)The Secretary shall include in a
			 contract for services entered into with a local government under this paragraph
			 a clause that requires the use of professionals to furnish the services to the
			 extent that professionals are available in the area under the jurisdiction of
			 such government.
							(c)Applicability of
			 national environmental policy act of 1969(1)The provisions of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not
			 apply to the actions of the President, the Commission, and, except as provided
			 in paragraph (2), the Department of Defense in carrying out this title.
						(2)(A)The provisions of the
			 National Environmental Policy Act of 1969 shall apply to actions of the
			 Department of Defense under this title (i) during the process of property
			 disposal, and (ii) during the process of relocating functions from a military
			 installation being closed or realigned to another military installation after
			 the receiving installation has been selected but before the functions are
			 relocated.
							(B)In applying the provisions of the
			 National Environmental Policy Act of 1969 to the processes referred to in
			 subparagraph (A), the Secretary of Defense and the Secretary of the military
			 departments concerned shall not have to consider—
								(i)the need for closing or realigning the
			 military installation which has been recommended for closure or realignment by
			 the Commission;
								(ii)the need for transferring functions
			 to any military installation which has been selected as the receiving
			 installation; or
								(iii)military installations alternative
			 to those recommended or selected.
								(3)A civil action for judicial review,
			 with respect to any requirement of the National Environmental Policy Act of
			 1969 to the extent such Act is applicable under paragraph (2), of any act or
			 failure to act by the Department of Defense during the closing, realigning, or
			 relocating of functions referred to in clauses (i) and (ii) of paragraph
			 (2)(A), may not be brought more than 60 days after the date of such act or
			 failure to act.
						(d)WaiverThe
			 Secretary of Defense may close or realign military installations under this
			 title without regard to—
						(1)any provision of
			 law restricting the use of funds for closing or realigning military
			 installations included in any appropriations or authorization Act; and
						(2)sections 2662 and
			 2687 of title 10, United States Code.
						(e)Transfer
			 authority in connection with payment of environmental remediation
			 costs(1)(A)Subject to paragraph (2)
			 of this subsection and section 120(h) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the
			 Secretary may enter into an agreement to transfer by deed real property or
			 facilities referred to in subparagraph (B) with any person who agrees to
			 perform all environmental restoration, waste management, and environmental
			 compliance activities that are required for the property or facilities under
			 Federal and State laws, administrative decisions, agreements (including
			 schedules and milestones), and concurrences.
							(B)The real property and facilities
			 referred to in subparagraph (A) are the real property and facilities located at
			 an installation closed or to be closed, or realigned or to be realigned, under
			 this title that are available exclusively for the use, or expression of an
			 interest in a use, of a redevelopment authority under subsection (b)(6)(F)
			 during the period provided for that use, or expression of interest in use,
			 under that subsection. The real property and facilities referred to in
			 subparagraph (A) are also the real property and facilities located at an
			 installation approved for closure or realignment under this title after 2001
			 that are available for purposes other than to assist the homeless.
							(C)The Secretary may require any
			 additional terms and conditions in connection with an agreement authorized by
			 subparagraph (A) as the Secretary considers appropriate to protect the
			 interests of the United States.
							(2)A transfer of real property or
			 facilities may be made under paragraph (1) only if the Secretary certifies to
			 Congress that—
							(A)the costs of all environmental
			 restoration, waste management, and environmental compliance activities
			 otherwise to be paid by the Secretary with respect to the property or
			 facilities are equal to or greater than the fair market value of the property
			 or facilities to be transferred, as determined by the Secretary; or
							(B)if such costs are lower than the fair
			 market value of the property or facilities, the recipient of the property or
			 facilities agrees to pay the difference between the fair market value and such
			 costs.
							(3)In the case of property or facilities
			 covered by a certification under paragraph (2)(A), the Secretary may pay the
			 recipient of such property or facilities an amount equal to the lesser
			 of—
							(A)the amount by which the costs incurred
			 by the recipient of such property or facilities for all environmental
			 restoration, waste, management, and environmental compliance activities with
			 respect to such property or facilities exceed the fair market value of such
			 property or facilities as specified in such certification; or
							(B)the amount by which the costs (as
			 determined by the Secretary) that would otherwise have been incurred by the
			 Secretary for such restoration, management, and activities with respect to such
			 property or facilities exceed the fair market value of such property or
			 facilities as so specified.
							(4)As part of an agreement under
			 paragraph (1), the Secretary shall disclose to the person to whom the property
			 or facilities will be transferred any information of the Secretary regarding
			 the environmental restoration, waste management, and environmental compliance
			 activities described in paragraph (1) that relate to the property or
			 facilities. The Secretary shall provide such information before entering into
			 the agreement.
						(5)Nothing in this subsection shall be
			 construed to modify, alter, or amend the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(6)Section 330 of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687
			 note) shall not apply to any transfer under this subsection to persons or
			 entities described in subsection (a)(2) of such section 330, except in the case
			 of releases or threatened releases not disclosed pursuant to paragraph
			 (4).
						2906.Department of
			 Defense Base Closure Account 2012
					(a)In
			 general(1)If
			 the Secretary makes the certifications required under section 2903(b), there
			 shall be established on the books of the Treasury an account to be known as the
			 Department of Defense Base Closure Account 2012 (in this section
			 referred to as the Account). The Account shall be administered
			 by the Secretary as a single account.
						(2)There shall be deposited into the
			 Account—
							(A)funds authorized for and appropriated
			 to the Account;
							(B)any funds that the Secretary may,
			 subject to approval in an appropriation Act, transfer to the Account from funds
			 appropriated to the Department of Defense for any purpose, except that such
			 funds may be transferred only after the date on which the Secretary transmits
			 written notice of, and justification for, such transfer to the congressional
			 defense committees; and
							(C)except as provided in subsection (d),
			 proceeds received from the lease, transfer, or disposal of any property at a
			 military installation that is closed or realigned under this title.
							(3)The Account shall be closed at the
			 time and in the manner provided for appropriation accounts under section 1555
			 of title 31, United States Code. Unobligated funds which remain in the Account
			 upon closure shall be held by the Secretary of the Treasury until transferred
			 by law after the congressional defense committees receive the final report
			 transmitted under subsection (c)(2).
						(b)Use of
			 funds(1)The
			 Secretary may use the funds in the Account only for the purposes described in
			 section 2905 with respect to military installations approved for closure or
			 realignment under this title.
						(2)When a decision is made to use funds
			 in the Account to carry out a construction project under section 2905(a) and
			 the cost of the project will exceed the maximum amount authorized by law for a
			 minor military construction project, the Secretary shall notify in writing the
			 congressional defense committees of the nature of, and justification for, the
			 project and the amount of expenditures for such project. Any such construction
			 project may be carried out without regard to section 2802(a) of title 10,
			 United States Code.
						(c)Reports(1)(A)No later than 60 days
			 after the end of each fiscal year in which the Secretary carries out activities
			 under this title using amounts in the Account, the Secretary shall transmit a
			 report to the congressional defense committees of—
								(i)the amount and nature of the deposits
			 into, and the expenditures from, the Account during such fiscal year;
								(ii)the amount and nature of other
			 expenditures made pursuant to section 2905(a) during such fiscal year;
								(iii)the amount and nature of anticipated
			 deposits to be made into, and the anticipated expenditures to be made from, the
			 Account during the first fiscal year commencing after the submission of the
			 report; and
								(iv)the amount and nature of anticipated
			 expenditures to be made pursuant to section 2905(a) during the first fiscal
			 year commencing after the submission of the report.
								(B)The report for a fiscal year shall
			 include the following:
								(i)The obligations and expenditures from
			 the Account during the fiscal year, identified by subaccount and installation,
			 for each military department and Defense Agency.
								(ii)The fiscal year in which
			 appropriations for such expenditures were made and the fiscal year in which
			 funds were obligated for such expenditures.
								(iii)Each military construction project
			 for which such obligations and expenditures were made, identified by
			 installation and project title.
								(iv)A description and explanation of the
			 extent, if any, to which expenditures for military construction projects for
			 the fiscal year differed from proposals for projects and funding levels that
			 were included in the justification transmitted to Congress under section
			 2907(1), or otherwise, for the funding proposals for the Account for such
			 fiscal year, including an explanation of—
									(I)any failure to carry out military
			 construction projects that were so proposed; and
									(II)any expenditures for military
			 construction projects that were not so proposed.
									(v)An estimate of the net revenues to be
			 received from property disposals to be completed during the first fiscal year
			 commencing after the submission of the report at military installations
			 approved for closure or realignment under this title.
								(2)No later than 60 days after the
			 closure of the Account under subsection (a)(3), the Secretary shall transmit to
			 the congressional defense committees a report containing an accounting
			 of—
							(A)all the funds deposited into and
			 expended from the Account or otherwise expended under this title with respect
			 to such installations; and
							(B)any amount remaining in the
			 Account.
							(d)Disposal or
			 transfer of commissary stores and property purchased with nonappropriated
			 funds(1)If
			 any real property or facility acquired, constructed, or improved (in whole or
			 in part) with commissary store funds or nonappropriated funds is transferred or
			 disposed of in connection with the closure or realignment of a military
			 installation under this title, a portion of the proceeds of the transfer or
			 other disposal of property on that installation shall be deposited in the
			 reserve account established under section 204(b)(7)(C) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note).
						(2)The amount so deposited shall be
			 equal to the depreciated value of the investment made with such funds in the
			 acquisition, construction, or improvement of that particular real property or
			 facility. The depreciated value of the investment shall be computed in
			 accordance with regulations prescribed by the Secretary.
						(3)The Secretary may use amounts in the
			 reserve account, without further appropriation, for the purpose of acquiring,
			 constructing, and improving—
							(A)commissary stores; and
							(B)real property and facilities for
			 nonappropriated fund instrumentalities.
							(4)As used in this subsection:
							(A)The term commissary store
			 funds means funds received from the adjustment of, or surcharge on,
			 selling prices at commissary stores fixed under section 2685 of title 10,
			 United States Code.
							(B)The term nonappropriated
			 funds means funds received from a nonappropriated fund
			 instrumentality.
							(C)The term nonappropriated fund
			 instrumentality means an instrumentality of the United States under the
			 jurisdiction of the Armed Forces (including the Army and Air Force Exchange
			 Service, the Navy Resale and Services Support Office, and the Marine Corps
			 exchanges) which is conducted for the comfort, pleasure, contentment, or
			 physical or mental improvement of members of the Armed Forces.
							(e)Account
			 exclusive source of funds for environmental restoration
			 projectsExcept for funds deposited into the Account under
			 subsection (a), funds appropriated to the Department of Defense may not be used
			 for purposes described in section 2905(a)(1)(C). The prohibition in this
			 subsection shall expire upon the closure of the Account under subsection
			 (a)(3).
					(f)Authorized cost
			 and scope of work variations(1)Subject to paragraphs
			 (2) and (3), the cost authorized for a military construction project or
			 military family housing project to be carried out using funds in the Account
			 may not be increased or reduced by more than 20 percent or $2,000,000,
			 whichever is less, of the amount specified for the project in the conference
			 report to accompany the Military Construction Authorization Act authorizing the
			 project. The scope of work for such a project may not be reduced by more than
			 25 percent from the scope specified in the most recent budget documents for the
			 projects listed in such conference report.
						(2)Paragraph (1) shall not apply to a
			 military construction project or military family housing project to be carried
			 out using funds in the Account with an estimated cost of less than $5,000,000,
			 unless the project has not been previously identified in any budget submission
			 for the Account and exceeds the applicable minor construction threshold under
			 section 2805 of title 10, United States Code.
						(3)The limitation on cost or scope
			 variation in paragraph (1) shall not apply if the Secretary of Defense makes a
			 determination that an increase or reduction in cost or a reduction in the scope
			 of work for a military construction project or military family housing project
			 to be carried out using funds in the Account needs to be made for the sole
			 purpose of meeting unusual variations in cost or scope. If the Secretary makes
			 such a determination, the Secretary shall notify the congressional defense
			 committees of the variation in cost or scope not later than 21 days before the
			 date on which the variation is made in connection with the project or, if the
			 notification is provided in an electronic medium pursuant to section 480 of
			 title 10, United States Code, not later than 14 days before the date on which
			 the variation is made. The Secretary shall include the reasons for the
			 variation in the notification.
						2907.Reports
					(a)Reporting
			 requirementAs part of the budget request for fiscal year 2015
			 and for each fiscal year thereafter through fiscal year 2026 for the Department
			 of Defense, the Secretary shall transmit to the congressional defense
			 committees—
						(1)a
			 schedule of the closure actions to be carried out under this title in the
			 fiscal year for which the request is made and an estimate of the total
			 expenditures required and cost savings to be achieved by each such closure and
			 of the time period in which these savings are to be achieved in each case,
			 together with the Secretary’s assessment of the environmental effects of such
			 actions;
						(2)a
			 description of the military installations, including those under construction
			 and those planned for construction, to which functions are to be transferred as
			 a result of such closures, together with the Secretary’s assessment of the
			 environmental effects of such transfers;
						(3)a
			 description of the closure actions already carried out at each military
			 installation since the date of the installation’s approval for closure under
			 this title and the current status of the closure of the installation, including
			 whether—
							(A)a redevelopment
			 authority has been recognized by the Secretary for the installation;
							(B)the screening of
			 property at the installation for other Federal use has been completed;
			 and
							(C)a redevelopment
			 plan has been agreed to by the redevelopment authority for the
			 installation;
							(4)a
			 description of redevelopment plans for military installations approved for
			 closure under this title, the quantity of property remaining to be disposed of
			 at each installation as part of its closure, and the quantity of property
			 already disposed of at each installation;
						(5)a
			 list of the Federal agencies that have requested property during the screening
			 process for each military installation approved for closure under this title,
			 including the date of transfer or anticipated transfer of the property to such
			 agencies, the acreage involved in such transfers, and an explanation for any
			 delays in such transfers;
						(6)a
			 list of known environmental remediation issues at each military installation
			 approved for closure under this title, including the acreage affected by these
			 issues, an estimate of the cost to complete such environmental remediation, and
			 the plans (and timelines) to address such environmental remediation; and
						(7)an estimate of the
			 date for the completion of all closure actions at each military installation
			 approved for closure or realignment under this title.
						2908.Congressional
			 consideration of Commission report
					(a)Terms of the
			 resolutionFor purposes of section 2904(b), the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the President transmits the report
			 to the Congress under section 2903(j), and—
						(1)which does not
			 have a preamble;
						(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Defense Base Closure and Realignment Commission as
			 submitted by the President on        , the blank space being filled in
			 with the appropriate date; and
						(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Defense Base Closure and Realignment Commission..
						(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives shall be referred to the Committee on Armed Services of the
			 House of Representatives. A resolution described in subsection (a) introduced
			 in the Senate shall be referred to the Committee on Armed Services of the
			 Senate.
					(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such a resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the President transmits the report
			 to the Congress under section 2903(j), such committee shall be, at the end of
			 such period, discharged from further consideration of such resolution, and such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
					(d)Consideration(1)On or after the third
			 day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 member may make the motion only on the day after the calendar day on which the
			 Member announces to the House concerned the Member’s intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the resolution is agreed to, the respective
			 House shall immediately proceed to consideration of the joint resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed
			 of.
						(2)Debate on the resolution, and on all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 2 hours, which shall be divided equally between those favoring and
			 those opposing the resolution. An amendment to the resolution is not in order.
			 A motion further to limit debate is in order and not debatable. A motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the resolution is not in order. A motion to reconsider the
			 vote by which the resolution is agreed to or disagreed to is not in
			 order.
						(3)Immediately following the conclusion
			 of the debate on a resolution described in subsection (a) and a single quorum
			 call at the conclusion of the debate if requested in accordance with the rules
			 of the appropriate House, the vote on final passage of the resolution shall
			 occur.
						(4)Appeals from the decisions of the
			 Chair relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (a) shall be decided without debate.
						(e)Consideration by
			 other house(1)If, before the passage
			 by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection (a),
			 then the following procedures shall apply:
							(A)The resolution of the other House
			 shall not be referred to a committee and may not be considered in the House
			 receiving it except in the case of final passage as provided in subparagraph
			 (B)(ii).
							(B)With respect to a resolution described
			 in subsection (a) of the House receiving the resolution—
								(i)the procedure in that House shall
			 be the same as if no resolution had been received from the other House;
			 but
								(ii)the vote on final passage shall be
			 on the resolution of the other House.
								(2)Upon disposition of the resolution
			 received from the other House, it shall no longer be in order to consider the
			 resolution that originated in the receiving House.
						(f)Rules of the
			 senate and houseThis section is enacted by Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						2909.Restriction on
			 other base closure authority
					(a)In
			 generalExcept as provided in subsection (c), during the period
			 beginning on the date of the enactment of this Act, and ending on April 15,
			 2016, this title shall be the exclusive authority for selecting for closure or
			 realignment, or for carrying out any closure or realignment of, a military
			 installation inside the United States.
					(b)RestrictionExcept
			 as provided in subsection (c), none of the funds available to the Department of
			 Defense may be used, other than under this title, during the period specified
			 in subsection (a)—
						(1)to identify,
			 through any transmittal to the Congress or through any other public
			 announcement or notification, any military installation inside the United
			 States as an installation to be closed or realigned or as an installation under
			 consideration for closure or realignment; or
						(2)to carry out any
			 closure or realignment of a military installation inside the United
			 States.
						(c)ExceptionNothing
			 in this title affects the authority of the Secretary to carry out closures and
			 realignments to which section 2687 of title 10, United States Code, is not
			 applicable, including closures and realignments carried out for reasons of
			 national security or a military emergency referred to in subsection (c) of such
			 section.
					2910.DefinitionsAs used in this title:
					(1)The term
			 Account means the Department of Defense Base Closure Account
			 established by section 2906(a)(1).
					(2)The term
			 congressional defense committees means the Committee on Armed
			 Services and the Committee on Appropriations of the Senate and the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
					(3)The term
			 Commission means the Commission established by section
			 2902.
					(4)The term
			 military installation means a base, camp, post, station, yard,
			 center, homeport facility for any ship, or other activity under the
			 jurisdiction of the Department of Defense, including any leased facility. Such
			 term does not include any facility used primarily for civil works, rivers and
			 harbors projects, flood control, or other projects not under the primary
			 jurisdiction or control of the Department of Defense.
					(5)The term
			 realignment includes any action which both reduces and relocates
			 functions and civilian personnel positions but does not include a reduction in
			 force resulting from workload adjustments, reduced personnel or funding levels,
			 or skill imbalances.
					(6)The term
			 Secretary means the Secretary of Defense.
					(7)The term
			 United States means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and any
			 other commonwealth, territory, or possession of the United States.
					(8)The term
			 date of approval, with respect to a closure or realignment of an
			 installation, means the date on which the authority of Congress to disapprove a
			 recommendation of closure or realignment, as the case may be, of such
			 installation under this title expires.
					(9)The term
			 redevelopment authority, in the case of an installation to be
			 closed or realigned under this title, means any entity (including an entity
			 established by a State or local government) recognized by the Secretary of
			 Defense as the entity responsible for developing the redevelopment plan with
			 respect to the installation or for directing the implementation of such
			 plan.
					(10)The term
			 redevelopment plan in the case of an installation to be closed
			 or realigned under this title, means a plan that—
						(A)is agreed to by
			 the local redevelopment authority with respect to the installation; and
						(B)provides for the
			 reuse or redevelopment of the real property and personal property of the
			 installation that is available for such reuse and redevelopment as a result of
			 the closure or realignment of the installation.
						(11)The term
			 representative of the homeless has the meaning given such term
			 in section 501(i)(4) of the Stewart B. McKinney Homeless Assistance Act (42
			 U.S.C. 11411(i)(4)).
					2911.Treatment as a
			 base closure law for purposes of other provisions of law
					(a)Definition of
			 base closure law in title 10Section 101(a)(17) of
			 title 10, United States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(D)The Defense Base Closure and
				Realignment Act of
				2012.
							.
					(b)Definition of
			 base closure law in other laws
						(1)Section 131(b) of
			 Public Law 107–249 (10 U.S.C. 221 note) is amended by striking
			 means and all that follows and inserting has the meaning
			 given the term base closure law in section 101(a)(17) of title
			 10, United States Code..
						(2)Section 1334(k)(1)
			 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the following new
			 subparagraph:
							
								(C)The Defense Base
				Closure and Realignment Act of
				2012.
								.
						(3)Section 2918(a)(1)
			 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the following new
			 subparagraph:
							
								(C)The Defense Base
				Closure and Realignment Act of
				2012.
								.
						2912.Conforming
			 amendments
					(a)Deposit and use
			 of lease proceedsSection 2667(e) of title 10, United States
			 Code, is amended—
						(1)in paragraph (5),
			 by striking on or after January 1, 2005, and inserting
			 from January 1, 2005 through December 31, 2005,; and
						(2)by adding at the
			 end the following new paragraph:
							
								(6)Money rentals received by the United
				States from a lease under subsection (g) at a military installation approved
				for closure or realignment under a base closure law on or after January 1,
				2006, shall be deposited into the account established under section 2906 of the
				Defense Base Closure and Realignment Act of
				2012.
								.
						(b)Requests by
			 public agencies for property for public airportsSection 47151(g)
			 of title 49, United States Code, is amended by striking section 2687 of
			 title 10, section 201 of the Defense Authorization Amendments and Base Closure
			 and Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting
			 a base closure law, as that term is defined in section 101(a)(17) of
			 title 10,.
					(c)Restored
			 leaveSection 6304(d)(3)(A) of title 5, United States Code, is
			 amended by striking the Defense Base Closure and Realignment Act of 1990
			 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and
			 inserting a base closure law, as that term is defined in section
			 101(a)(17) of title 10,.
					
